Exhibit 10.3


--------------------------------------------------------------------------------



$700,000,000
CREDIT AGREEMENT
dated as of
July 15, 2013
among
[ihstermloancreditagre_image1.jpg]
IHS INC.,
as Guarantor


IHS GLOBAL INC.,
as Borrower


The Lenders Party Hereto
and
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
BANK OF AMERICA, N.A.,
as Syndication Agent
___________________________
J.P. MORGAN SECURITIES LLC
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
as Joint Bookrunners and Joint Lead Arrangers

--------------------------------------------------------------------------------









--------------------------------------------------------------------------------

 

Table of Contents


 
 
 
Page #
ARTICLE I. DEFINITIONS
1
 
SECTION 1.01.
DEFINED TERMS
1
 
SECTION 1.02.
CLASSIFICATION OF LOANS AND BORROWINGS
20
 
SECTION 1.03.
TERMS GENERALLY
20
 
SECTION 1.04.
ACCOUNTING TERMS; GAAP
20
ARTICLE II. THE CREDITS
21
 
SECTION 2.01.
COMMITMENTS
21
 
SECTION 2.02.
LOANS AND BORROWINGS
21
 
SECTION 2.03.
REQUESTS FOR BORROWINGS
22
 
SECTION 2.04.
[RESERVED]
22
 
SECTION 2.05.
[RESERVED]
22
 
SECTION 2.06.
FUNDING OF BORROWINGS
22
 
SECTION 2.07.
INTEREST ELECTIONS
23
 
SECTION 2.08.
TERMINATION AND REDUCTION OF COMMITMENTS
24
 
SECTION 2.09.
REPAYMENT OF LOANS; EVIDENCE OF DEBT
25
 
SECTION 2.10.
AMORTIZATION OF LOANS
26
 
SECTION 2.11.
PREPAYMENT OF LOANS
26
 
SECTION 2.12.
FEES
27
 
SECTION 2.13.
INTEREST
27
 
SECTION 2.14.
ALTERNATE RATE OF INTEREST
28
 
SECTION 2.15.
INCREASED COSTS
28
 
SECTION 2.16.
BREAK FUNDING PAYMENTS
29
 
SECTION 2.17.
TAXES
30
 
SECTION 2.18.
PAYMENTS GENERALLY; PRO RATA TREATMENT; SHARING OF SET-OFFS
32
 
SECTION 2.19.
MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS
34
 
SECTION 2.20.
[RESERVED]
35
 
SECTION 2.21.
BORROWER ASSUMPTION OF OBLIGATIONS
35
 
SECTION 2.22.
[RESERVED]
35
 
SECTION 2.23.
[RESERVED]
35
 
SECTION 2.24.
[RESERVED]
35
 
SECTION 2.25.
BORROWER REPRESENTATIVE
35
ARTICLE III. REPRESENTATIONS AND WARRANTIES
36
 
SECTION 3.01.
ORGANIZATION; POWERS
36
 
SECTION 3.02.
AUTHORIZATION; ENFORCEABILITY
36


TABLE OF CONTENTS, Page i of i



--------------------------------------------------------------------------------

 

 
SECTION 3.03.
GOVERNMENTAL APPROVALS; NO CONFLICTS
36
 
SECTION 3.04.
FINANCIAL CONDITION; NO MATERIAL ADVERSE CHANGE
37
 
SECTION 3.05.
PROPERTIES
38
 
SECTION 3.06.
LITIGATION AND ENVIRONMENTAL MATTERS
38
 
SECTION 3.07.
COMPLIANCE WITH LAWS AND AGREEMENTS
38
 
SECTION 3.08.
INVESTMENT COMPANY STATUS
39
 
SECTION 3.09.
TAXES
39
 
SECTION 3.10.
ERISA AND FOREIGN PLANS; UK PENSION MATTERS
39
 
SECTION 3.11.
DISCLOSURE
39
 
SECTION 3.12.
SUBSIDIARIES
40
 
SECTION 3.13.
INSURANCE
40
 
SECTION 3.14.
LABOR MATTERS
40
 
SECTION 3.15.
SOLVENCY
40
 
SECTION 3.16.
MARGIN SECURITIES
40
 
SECTION 3.17.
COMMON ENTERPRISE
41
 
SECTION 3.18.
USE OF PROCEEDS
41
 
SECTION 3.19.
RANKING
41
 
SECTION 3.20.
OFAC AND PATRIOT ACT
41
ARTICLE IV. CONDITIONS
42
 
SECTION 4.01.
EFFECTIVE DATE
42
ARTICLE V. AFFIRMATIVE COVENANTS
44
 
SECTION 5.01.
FINANCIAL STATEMENTS AND OTHER INFORMATION
44
 
SECTION 5.02.
NOTICES OF MATERIAL EVENTS
46
 
SECTION 5.03.
EXISTENCE; CONDUCT OF BUSINESS
46
 
SECTION 5.04.
PAYMENT OF OBLIGATIONS
46
 
SECTION 5.05.
INSURANCE
46
 
SECTION 5.06.
BOOKS AND RECORDS AND INSPECTION
47
 
SECTION 5.07.
COMPLIANCE WITH LAWS
47
 
SECTION 5.08.
USE OF PROCEEDS
47
 
SECTION 5.09.
JOINDER OF SUBSIDIARIES TO THE GUARANTY AGREEMENT
47
 
SECTION 5.10.
FURTHER ASSURANCES
48
ARTICLE VI. NEGATIVE COVENANTS
48
 
SECTION 6.01.
INDEBTEDNESS
48
 
SECTION 6.02.
LIENS
50
 
SECTION 6.03.
FUNDAMENTAL CHANGES
51
 
SECTION 6.04.
INVESTMENTS, LOANS, ADVANCES, GUARANTEES AND ACQUISITIONS
51
 
SECTION 6.05.
ASSET SALES
54


TABLE OF CONTENTS, Page ii of ii



--------------------------------------------------------------------------------

 

 
SECTION 6.06.
HEDGE AGREEMENTS
54
 
SECTION 6.07.
RESTRICTIVE AGREEMENTS
54
 
SECTION 6.08.
TRANSACTIONS WITH AFFILIATES
55
 
SECTION 6.09.
RESTRICTIVE AGREEMENTS
56
 
SECTION 6.10.
CHANGE IN FISCAL YEAR
56
 
SECTION 6.11.
OPTIONAL PAYMENTS AND MODIFICATIONS OF CREDIT AGREEMENT PARI PASSU INDEBTEDNESS
56
ARTICLE VII. FINANCIAL COVENANTS
56
 
SECTION 7.01.
INTEREST COVERAGE RATIO
56
 
SECTION 7.02.
LEVERAGE RATIO
56
ARTICLE VIII. EVENTS OF DEFAULT
58
 
SECTION 8.01.
EVENTS OF DEFAULT; REMEDIES
58
 
SECTION 8.02.
PERFORMANCE BY THE ADMINISTRATIVE AGENT
61
 
SECTION 8.03.
LIMITATION ON SEPARATE SUIT
61
ARTICLE IX. THE ADMINISTRATIVE AGENT
61
 
SECTION 9.01.
APPOINTMENT
61
 
SECTION 9.02.
RIGHTS AS A LENDER
61
 
SECTION 9.03.
LIMITATION OF DUTIES AND IMMUNITIES
61
 
SECTION 9.04.
RELIANCE ON THIRD PARTIES
62
 
SECTION 9.05.
SUB-AGENTS
62
 
SECTION 9.06.
SUCCESSOR AGENT
62
 
SECTION 9.07.
INDEPENDENT CREDIT DECISIONS
63
 
SECTION 9.08.
OTHER AGENTS
63
 
SECTION 9.09.
[RESERVED]
63
 
SECTION 9.10.
PERMITTED RELEASE OF SUBSIDIARY LOAN PARTIES
63
 
SECTION 9.11.
LENDER AFFILIATES RIGHTS
63
ARTICLE X. MISCELLANEOUS
64
 
SECTION 10.01.
NOTICES
64
 
SECTION 10.02.
WAIVERS; AMENDMENTS
65
 
SECTION 10.03.
EXPENSES; INDEMNITY; DAMAGE WAIVER
66
 
SECTION 10.04.
SUCCESSORS AND ASSIGNS
67
 
SECTION 10.05.
SURVIVAL
70
 
SECTION 10.06.
COUNTERPARTS; INTEGRATION; EFFECTIVENESS
70
 
SECTION 10.07
SEVERABILITY
71
 
SECTION 10.08.
RIGHT OF SETOFF
71
 
SECTION 10.09.
GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS
71
 
SECTION 10.10.
WAIVER OF JURY TRIAL
72
 
SECTION 10.11.
HEADINGS
73
 
SECTION 10.12.
CONFIDENTIALITY
73


TABLE OF CONTENTS, Page iii of iii



--------------------------------------------------------------------------------

 

 
SECTION 10.13.
MAXIMUM INTEREST RATE
73
 
SECTION 10.14.
NO DUTY
74
 
SECTION 10.15.
NO FIDUCIARY RELATIONSHIP
74
 
SECTION 10.16.
EQUITABLE RELIEF
75
 
SECTION 10.17.
CONSTRUCTION
75
 
SECTION 10.18.
INDEPENDENCE OF COVENANTS
75
 
SECTION 10.19.
USA PATRIOT ACT
75






TABLE OF CONTENTS, Page iv of iv



--------------------------------------------------------------------------------

 

LIST OF SCHEDULES AND EXHIBITS


SCHEDULES:
Schedule 1.01
–
Guarantors
Schedule 2.01
–
Commitments
Schedule 3.06
–
Disclosed Matters
Schedule 3.12
–
Material Subsidiaries
Schedule 6.01
–
Existing Indebtedness
Schedule 6.02
–
Existing Liens
Schedule 6.04
–
Investments
Schedule 6.09
–
Existing Restrictions
 
 
 
EXHIBITS:
 
 
 
Exhibit A
–
Form of Assignment and Assumption
Exhibit B
–
Form of Compliance Certificate
Exhibit C
–
Form of Guaranty Agreement
Exhibit D
–
Form of Borrowing Request
Exhibit E
–
Form of Interest Election Request






LIST OF SCHEDULES AND EXHIBITS, Solo Page



--------------------------------------------------------------------------------

 

CREDIT AGREEMENT dated as of July 15, 2013, among:
(a)    IHS INC., a Delaware corporation (“IHS”);
(b)    IHS GLOBAL INC., a Delaware corporation (the "Borrower");
(c)    the Lenders party hereto; and
(d)    JPMORGAN CHASE BANK, N.A. as Administrative Agent.
The parties hereto agree as follows:

ARTICLE I.
Definitions
Section 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“2011 Credit Agreement” means (i) the Credit Agreement dated as of January 5,
2011 among IHS, certain Subsidiaries of IHS as borrowers, the lenders party
thereto and JPMorgan Chase Bank, N.A. as administrative agent, as amended,
supplemented or otherwise modified from time to time in accordance with Section
6.11 and (ii) any extension, renewal or replacement thereof permitted by Section
6.01(i).
“2011 Guarantee Requirement" means the requirement that IHS cause its Domestic
Subsidiaries to Guarantee the “Obligations” (as defined in the 2011 Credit
Agreement) pursuant to clause (a) or (b) of Section 5.09 of the 2011 Credit
Agreement.
“2012 Credit Agreement” means (i) the Credit Agreement dated as of August 29,
2012 among IHS, the Borrower, the lenders party thereto and Bank of America,
N.A., as administrative agent, as amended, supplemented or otherwise modified
from time to time in accordance with Section 6.11 and (ii) any extension,
renewal or replacement thereof permitted by Section 6.01(i).
"ABR", when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Acquisition” means the acquisition of Polk pursuant to the Acquisition
Agreement.
“Acquisition Agreement” means the Stock Purchase Agreement dated as of June 8,
2013 among IHS and the sellers named therein, as amended, supplemented or
otherwise modified from time to time.
"Acquisition Threshold" has the meaning set forth in Section 7.02.
"Adjusted LIBO Rate" means, with respect to any Eurodollar Borrowing (which must
be denominated in Dollars) for any Interest Period or with respect to the
determination of the Alternate Base Rate, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the

CREDIT AGREEMENT, Page 1



--------------------------------------------------------------------------------

 

Eurodollar Base Rate for such Interest Period or, with respect to the
determination of the Alternate Base Rate, for a one month interest period
multiplied by (b) the Statutory Reserve Rate.
"Administrative Agent" means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder. JPMorgan Chase Bank, N.A. may,
in its discretion, arrange for one or more its domestic or foreign branches or
Affiliates to perform its obligations as the Administrative Agent hereunder and
in such event, the term "Administrative Agent" shall include any such branch or
Affiliate with respect to such obligations.
"Administrative Questionnaire" means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
"Affiliate" means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
"Alternate Base Rate" means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) plus 1%. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.
"Applicable Rate" means, for any day with respect to any ABR Loan or Eurodollar
Loan, as the case may be, the applicable rate per annum set forth below under
the caption "ABR Spread" or "Eurodollar Spread", as the case may be, based upon
the Leverage Ratio as of the most recent determination date:

CREDIT AGREEMENT, Page 2



--------------------------------------------------------------------------------

 

Leverage Ratio
Eurodollar Spread
ABR Spread
Category 1
≥ 3.00 to 1.00
2.25%
1.25%
Category 2
< 3.00 to 1.00
and
≥ 2.50 to 1.00
1.75%
0.75%
Category 3
< 2.50 to 1.00
and
≥ 2.00 to 1.00
1.50%
0.50%
Category 4
< 2.00 to 1.00
and
≥ 1.50 to 1.00
1.25%
0.25%
Category 5
< 1.50 to 1.00
and
≥ 1.00 to 1.00
1.125%
0.125%
Category 6
< 1.00 to 1.00
1.00%
0.00%



For purposes of the foregoing, (i) the Leverage Ratio shall be determined as of
the end of each of IHS's fiscal quarters based upon the consolidated financial
statements delivered pursuant to Section 5.01(a) or (b); provided that until the
delivery to the Administrative Agent pursuant to Section 5.01 of IHS's
consolidated financial information for the fiscal quarter of IHS ending August
31, 2013, the "Applicable Rate" shall be the applicable rate per annum set forth
in the table above opposite Category 1 and (ii) each change in the Applicable
Rate resulting from a change in the Leverage Ratio shall be effective during the
period commencing on and including the date of delivery to the Administrative
Agent of such consolidated financial statements indicating such change and
ending on the date immediately preceding the effective date of the next such
change. If it is ever subsequently determined that such financial statements did
not accurately report as of the date of such financial statements the
information necessary to determine the Leverage Ratio and as a result thereof
the Leverage Ratio utilized to determine the Applicable Rates was not correct
and resulted in the Applicable Rates being otherwise lower than they should have
been if the Leverage Ratio was accurately determined, the Borrower shall pay to
the Administrative Agent the amount that would have been due under the terms
hereof if the Leverage Ratio was calculated correctly. A certificate of the
Administrative Agent setting forth the amount or amounts (including a reasonably
detailed calculation thereof) of any such difference shall be delivered to the
Borrower Representative and the Borrower shall pay the Administrative Agent the
amount shown as due on any such certificate within 30 days after receipt
thereof.
Notwithstanding the foregoing, if IHS has notified the Administrative Agent that
an Acquisition Threshold has been achieved and has elected a Trigger Quarter,
then the Applicable Rate shall be automatically increased to the percentages set
forth below beginning as of the first day of such election by IHS and continuing
until the first date thereafter when the Borrower delivers to the Administrative
Agent the consolidated financial

CREDIT AGREEMENT, Page 3



--------------------------------------------------------------------------------

 

statements pursuant to Section 5.01(a) or (b) hereof and the corresponding
compliance certificate pursuant to Section 5.01(c) hereof evidencing that the
Borrower has a Leverage Ratio of less than or equal to 3.00 to 1.00 for a fiscal
quarter.
Eurodollar Spread
ABR Spread
2.25%
1.25%



"Approved Fund" has the meaning assigned to such term in Section 10.04.
"Assignment and Assumption" means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
“Audited Financial Statements” means the audited consolidated balance sheets of
IHS and its Subsidiaries for their 2010, 2011 and 2012 fiscal years and Polk and
its Subsidiaries for their 2011, 2012 and 2013 fiscal years, and the related
consolidated statements of income, stockholders’ equity and cash flows of IHS
and its Subsidiaries and Polk and its Subsidiaries, and the notes thereto.
"Board" means the Board of Governors of the Federal Reserve System of the United
States of America.
"Borrower" has the meaning assigned to such term in the first paragraph hereof.
"Borrower Representative" means IHS, in its capacity as contractual
representative of the Borrower pursuant to Section 2.25.
"Borrowing" means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.
"Borrowing Request" means a request by the Borrower Representative for a
Borrowing in accordance with Section 2.03.
"Business Day" means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City and Dallas, Texas are authorized or
required by law to remain closed; provided that when used in connection with a
Eurodollar Loan, the term "Business Day" shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.
"Canadian Pension Plan" means a defined benefit pension plan registered under
the Pension Benefits Act (Ontario), or covered by other Canadian or provincial
pension legislation including the Income Tax Act (Canada), or a Canadian
registered pension plan which any Loan Party sponsors, maintains or to which it
makes, is making or is obligated to make contributions or has made contributions
at any time during the immediately preceding five (5) plan years.
"Capital Lease Obligations" of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or

CREDIT AGREEMENT, Page 4



--------------------------------------------------------------------------------

 

a combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
"Change in Control" means (a) the acquisition of, ownership or voting control,
directly or indirectly, beneficially or of record, on or after the Effective
Date, by any Person or group (within the meaning of Rule 13d-3 of the Securities
Exchange Commission under the Securities Exchange Act of 1934, as then in
effect), other than the Current Holder Group, of shares representing more than
thirty-three percent (33%) of the aggregate ordinary Voting Power represented by
the issued and outstanding capital stock of IHS; (b) if IHS shall cease to own,
directly or indirectly, one hundred percent (100%) of the record and beneficial
ownership of the Borrower (unless the Borrower is merged out of existence
pursuant to Section 6.03 hereof); (c) occupation of a majority of the seats
(other than vacant seats) on the board of directors of IHS by Persons who were
neither (i) nominated by the board of directors of IHS nor (ii) approved or
appointed by directors so nominated; or (d) the occurrence of a change of
control, or other similar provision, as defined in any agreement governing
Material Indebtedness.
"Change in Law" means (a) the adoption of any law, rule or regulation after the
date of this Agreement (including any law, rule or regulations currently under
contemplation as of the date of this Agreement), (b) any change in any law, rule
or regulation or in the interpretation, application or implementation thereof by
any Governmental Authority after the date of this Agreement or (c) compliance by
any Lender (or, for purposes of Section 2.15(b), by any lending office of such
Lender or by such Lender's holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement. The Dodd Frank Wall
Street Reform and Consumer Protection Act, any Basel Capital Accord issued by
the Basel Committee on Banking Supervision, and all requests, rules, guidelines,
and directives promulgated under any of the foregoing shall be deemed to be a
"Change in Law", regardless of the date enacted, adopted or implemented.
"Code" means the Internal Revenue Code of 1986, as amended from time to time.
"Commitment" means, with respect to each Lender, the commitment of such Lender
to make a Loan hereunder on the Effective Date, expressed as an amount
representing the maximum principal amount of the Loan to be made by such Lender
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.08 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 10.04. The initial amount
of each Lender's Commitment is set forth on Schedule 2.01, or in the Assignment
and Assumption pursuant to which such Lender shall have assumed its Commitment,
as applicable. The initial aggregate amount of the Lenders' Commitments on the
Effective Date is $700,000,000.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise Voting Power, by contract or otherwise.
"Controlling" and "Controlled" have meanings correlative thereto.

CREDIT AGREEMENT, Page 5



--------------------------------------------------------------------------------

 

"Consolidated" means the resultant consolidation of the financial statements of
IHS and its Subsidiaries in accordance with GAAP, including principles of
consolidation consistent with those applied in preparation of the most recent
consolidated financial statements referred to in Section 3.04 hereof.
"Consolidated Depreciation and Amortization Charges" means, for any period, the
aggregate of all depreciation and amortization charges including but not limited
to those relating to fixed assets, leasehold improvements and general
intangibles (specifically including goodwill) of IHS for such period, as
determined on a Consolidated basis and in accordance with GAAP.
"Consolidated EBITDA" means, for any period, as determined on a Consolidated
basis and in accordance with GAAP, Consolidated Net Earnings for such period:
(a)    plus the aggregate amounts deducted in determining such Consolidated Net
Earnings in respect of (i) Consolidated Interest Expense, (ii) Consolidated
Income Tax Expense, (iii) Consolidated Depreciation and Amortization Charges,
(iv) non-cash charges or expenses in connection with options, restricted stock,
restricted stock units or other equity level awards under any IHS incentive
plan, (v) cash non-recurring acquisition or restructuring charges or expenses
related to employee severance or facilities consolidation and acquisition
related transactions expenses provided that for any period of calculation, the
aggregate amount added back under this clause (v) shall not comprise more than
10% of the Consolidated EBITDA for such period, and (vi) non-cash losses or
charges (including charges incurred pursuant to the refinancing of the credit
facility in effect prior to this Agreement) that are unusual or non-recurring,
(b)    minus extraordinary or unusual one time gains;
provided that, for purposes of calculating the Leverage Ratio and any Pro Forma
calculation, Consolidated EBITDA shall include the consolidated earnings before
interest, taxes, depreciation and amortization of any Target who was acquired or
whose assets were acquired during such period as calculated for the period prior
to the acquisition on a basis which is in compliance with the requirements of
Article 11 of Regulation S-X of the Securities and Exchange Commission and to:
(x)    add back thereto the sum of the following: (A) non-cash charges or
expenses in connection with options, restricted stock, restricted stock units or
other equity level awards under any employee incentive plan; (B) cash
non-recurring acquisition or restructuring charges or expenses related to
employee severance or facilities consolidation and acquisition related
transactions expenses provided that for any period of calculation, the aggregate
amount added back under this clause (B) shall not comprise more than 10% of the
total consolidated earnings before interest, taxes, depreciation and
amortization of the Target for such period, and (C) non-cash losses or charges
that are unusual or non-recurring;
(y)    subtract therefrom extraordinary or unusual one time gains.
Notwithstanding the foregoing, Consolidated EBITDA for the fiscal quarter ended
(a) August 31, 2012 shall be deemed to be $148,847,866, (b) November 30, 2012
shall be deemed to be $154,897,370, (c) February 28, 2013 shall be deemed to be
$149,701,477 and (d) May 31, 2013 shall be deemed to be $165,354,516.

CREDIT AGREEMENT, Page 6



--------------------------------------------------------------------------------

 

"Consolidated Funded Indebtedness" means, at any date, all Indebtedness (other
than net obligations under any Hedge Agreement), including, but not limited to,
current, long-term and Subordinated Indebtedness, if any, of IHS, as determined
on a Consolidated basis and in accordance with GAAP.
"Consolidated Income Tax Expense" means, for any period, all provisions for
taxes paid or payable based on the gross or net income of IHS (including,
without limitation, any additions to such taxes, and any penalties and interest
with respect thereto), and all franchise taxes of IHS, as determined on a
Consolidated basis and in accordance with GAAP.
"Consolidated Interest Expense" means, for any period, the interest expense of
IHS for such period, as determined on a Consolidated basis and in accordance
with GAAP.
"Consolidated Net Earnings" means, for any period, the net income (loss) of IHS
for such period, as determined on a Consolidated basis and in accordance with
GAAP excluding therefrom however, to the extent otherwise included therein:
(a) the income (or loss) of any Person (other than a Subsidiary) in which IHS or
a Subsidiary has an ownership interest to the extent recorded separately on the
financial statements of IHS as income from equity investments; provided,
however, that (i) Consolidated Net Earnings shall include amounts in respect of
such income when actually received in cash by IHS or such Subsidiary in the form
of dividends or similar distributions and (ii) Consolidated Net Earnings shall
be reduced by the aggregate amount of all investments, regardless of the form
thereof, made by IHS or any Subsidiary in such Person for the purpose of funding
any deficit or loss of such Person and (b) the income of any Subsidiary to the
extent the payment of such income in the form of a distribution or repayment of
any Indebtedness to IHS or a Subsidiary is not permitted on account of any
restriction in by-laws, articles of incorporation or similar governing document
or any agreement applicable to such Subsidiary.
"Contract Rate" has the meaning assigned to such term in Section 10.13(a).
“Credit Agreement Pari Passu Indebtedness” means any Indebtedness existing under
(a) the 2011 Credit Agreement or (b) the 2012 Credit Agreement; in each case
which ranks pari passu in right of payment with the Loans.
"Credit Parties" means the Administrative Agent, each Lender and each Affiliate
of a Lender that is owed any of the Obligations.
"Current Holder Group" shall mean (a) TB Continuity II Trust, a trust formed
under the laws of the Cayman Islands (the "Trust"), and (b) other Persons that
are wholly-owned, directly or indirectly, by the Trust.
"Default" means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
"Defaulting Lender" means any Lender that has: (a) failed to fund any portion of
its Loans within three Business Days of the date required to be funded by it
hereunder, (b) notified the Borrower Representative, the Administrative Agent or
any Lender in writing that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect
that it does not intend generally to comply with its funding obligations under
this Agreement or under other agreements

CREDIT AGREEMENT, Page 7



--------------------------------------------------------------------------------

 

in which it commits to extend credit, (c) failed, within three Business Days
after request by the Administrative Agent, to confirm that it will comply with
the terms of this Agreement relating to its obligations to fund prospective
Loans, (d) otherwise failed to pay over to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within three
Business Days of the date when due, unless the subject of a good faith dispute,
or (e) (i) become or is insolvent or has a parent company that has become or is
insolvent, as determined by the Administrative Agent in good faith, or
(ii) become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment. The fact that a Lender is
owned or controlled by a Governmental Authority in and of itself will not make
such Lender a "Defaulting Lender" hereunder unless such ownership is a result of
a proceeding of the type described in clause (e).
"Disclosed Matters" means all the matters disclosed on Schedule 3.06.
"Dollars" or "$" refers to lawful currency of the United States of America.
"Domestic Subsidiary" means any Subsidiary that is organized under the laws of
the United States of America, any state thereof or the District of Columbia.
"Effective Date" means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 10.02).
"Election Date" has the meaning assigned to such term in Section 7.02.
"Elevated Leverage Period" has the meaning assigned to such term in Section
7.02.
"Environmental Laws" means all laws, rules, regulations, codes, ordinances,
directives, policies, guidelines, permits, orders, decrees, judgments,
injunctions, notices or binding agreements issued, promulgated or entered into
by any Governmental Authority, relating in any way to the environment,
preservation or reclamation of natural resources, the management, release or
threatened release of any Hazardous Material or to health and safety matters.
"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of IHS or any Subsidiary directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
"Equity Interests" means shares of the capital stock, partnership interests,
membership interest in a limited liability company or unlimited liability
company, beneficial interests in a trust or other equity interests or any
warrants, options or other rights to acquire such interests.

CREDIT AGREEMENT, Page 8



--------------------------------------------------------------------------------

 

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
"ERISA Affiliate" means any trade or business (whether or not incorporated)
that, together with IHS, is treated as a single employer under Section 414(b)
or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
"ERISA Event" means (a) any "reportable event", as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived); (b) the failure with
respect to any Plan to satisfy its “minimum funding standard” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by IHS or any of its ERISA Affiliates of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e) the
receipt by IHS or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by IHS or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; (g) any Plan is determined, or expected to
be determined, to be in “at risk” status (within the meaning of Section 430 of
the Code or Section 303 of ERISA) or (h) the receipt by IHS or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from IHS or
any ERISA Affiliate of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA or in
“endangered” or “critical” status, within the meaning of Section 432 of the Code
or Section 305 of ERISA.
"Eurodollar", when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate but not including any
Loan or Borrowing bearing interest at a rate determined by reference to clause
(c) of the definition of the term "Alternate Base Rate".
“Eurodollar Base Rate” means, with respect to any Eurodollar Loan for any
Interest Period, the London interbank offered rate as administered by the
British Bankers Association (or any other Person that takes over the
administration of such rate) for Dollars for a period equal in length to such
Interest Period as displayed on page LIBOR01 or LIBOR02 of the Reuters Screen
that displays such rate (or, in the event such rate does not appear on a Reuters
page or screen, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion; in each case, the “Screen Rate”) at approximately
11:00 A.M., London time, two Business Days prior to the commencement of such
Interest Period; provided, that, if the Screen Rate shall not be available at
such time for such Interest Period (an “Impacted Interest Period”) with respect
to Dollars, then the Eurodollar Base Rate shall be the Interpolated Rate at such
time. “Interpolated Rate” means, at any time, the rate per annum determined by
the Administrative Agent (which determination shall be conclusive and binding
absent manifest error) to be equal to the rate that results from interpolating
on a linear basis between: (a) the Screen Rate for the longest period (for which
that Screen Rate is available in Dollars) that is shorter than the Impacted
Interest Period

CREDIT AGREEMENT, Page 9



--------------------------------------------------------------------------------

 

and (b) the Screen Rate for the shortest period (for which that Screen Rate is
available for Dollars) that exceeds the Impacted Interest Period, in each case,
at such time.
"Event of Default" has the meaning assigned to such term in Section 8.01.
“Excluded Swap Obligation” means, with respect to any Guarantor (other than the
Borrower), (a) any Swap Obligation in respect of a Swap if, and to the extent
that, and only for so long as, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
as applicable, such Swap Obligation (or any guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure to
constitute an “eligible contract participant,” as defined in the Commodity
Exchange Act and the regulations thereunder, at the time the guarantee of (or
grant of such security interest by, as applicable) such Guarantor becomes or
would become effective with respect to such Swap Obligation or (b) any other
Swap Obligation designated as an “Excluded Swap Obligation” of such Guarantor as
specified in any agreement between the relevant Loan Parties and counterparty
applicable to such Swap Obligations, and agreed by the Administrative Agent. If
a Swap Obligation arises under a master agreement governing more than one Swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such Guarantee or security interest is or
becomes illegal.
"Excluded Taxes" means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Loan Party under any Loan Document, (a) income or franchise Taxes imposed
on (or measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits Taxes imposed by
the United States of America or any similar Tax imposed by any other
jurisdiction in which the Borrower is located, (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower
Representative under Section 2.19(b)), any U.S. Federal withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender's failure to comply with Section 2.17(e),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from an applicable Loan Party with respect to such
withholding Tax pursuant to Section 2.17(a) and (d) any U.S. Federal withholding
Taxes imposed under FATCA.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
"Federal Funds Effective Rate" means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a

CREDIT AGREEMENT, Page 10



--------------------------------------------------------------------------------

 

Business Day, the average (rounded upwards, if necessary, to the next 1/100 of
1%) of the quotations for such day for such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.
"Financial Officer" means the chief financial officer, principal accounting
officer, treasurer or controller of IHS.
"Foreign Lender" means any Lender that is organized under the laws of a
jurisdiction other than the jurisdiction in which the Borrower is located. For
purposes of this definition, the United States of America, any State thereof and
the District of Columbia shall be deemed to be one jurisdiction.
"Foreign Plan" means any employee benefit plan or arrangement (a) maintained or
contributed to by Foreign Subsidiary that is not subject to the laws of the
United States; or (b) mandated by a government other than the United States for
employees of any Loan Party, and includes Canadian Pension Plans.
"Foreign Subsidiary" means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.
"Fully Satisfied" or "Full Satisfaction" means, as of any date, that on or
before such date
(a)    with respect to the Loan Obligations: (i) the principal of and interest
accrued to such date on the Loan Obligations shall have been paid in full in
cash, (ii) all fees, expenses and other amounts which constitute Loan
Obligations shall have been paid in full in cash; and (iii) the Commitments
shall have expired or irrevocably been terminated; and
(b)    with respect to the Hedge Obligations: (i) all termination payments,
fees, expenses and other amounts which constitute Hedge Obligations shall have
been paid in full in cash and (ii) no Credit Party shall have any further
liability arising under the related Hedging Agreement.
"GAAP" means generally accepted accounting principles in the United States of
America.
"Governmental Authority" means the government of the United States of America,
any other nation or any political subdivision thereof, whether state,
provincial, territorial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government and any group or body charged with setting
financial accounting or regulatory capital rules or standards (including without
limitation, the Financial Accounting Standards Board, the Bank for International
Settlements or the Basel Committee on Banking Supervision or any successor or
similar authority to any of the foregoing).
"Guarantee" of or by any Person (the "guarantor") means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation (including any
obligations under an operating lease) of any other Person (the "primary
obligor") in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner

CREDIT AGREEMENT, Page 11



--------------------------------------------------------------------------------

 

of such Indebtedness or other obligation (including any obligations under an
operating lease) of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation or (d) as an account party in respect of any letter of credit or
letter of guaranty issued to support such Indebtedness or obligation; provided,
that the term Guarantee shall not include endorsements for collection or deposit
in the ordinary course of business.
"Guarantor" means IHS and each Domestic Subsidiary designated a "Guarantor" on
Schedule 1.01 hereto and each other Domestic Subsidiary that becomes a party to
the Guaranty Agreement pursuant to Section 5.09. For the avoidance of doubt, any
Domestic Subsidiary that is a borrower or guarantor under the 2011 Credit
Agreement or the 2012 Credit Agreement shall be a Guarantor hereunder.
"Guaranty Agreement" means the Guaranty Agreement of the Guarantors in
substantially the form of Exhibit C hereto.
"Hazardous Materials" means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
"Hedge Agreement" means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of IHS or the Subsidiaries
shall be a Hedge Agreement.
"Hedge Obligations" means all obligations, indebtedness, and liabilities of IHS
or any Domestic Subsidiaries, or any one of them, to any Lender or any Affiliate
of any Lender, arising pursuant to any Hedge Agreements entered into by such
Lender or Affiliate with IHS or any Domestic Subsidiaries, or any one of them,
whether now existing or hereafter arising, whether direct, indirect, related,
unrelated, fixed, contingent, liquidated, unliquidated, joint, several, or joint
and several, including, without limitation, all fees, costs, and expenses
(including attorneys' fees and expenses) provided for in such Hedge Agreements.
"IHS" has the meaning assigned to such term in the first paragraph hereof.
"Immaterial Subsidiary" means, as determined as of any date, a Subsidiary that
has revenue as determined as of such date for the most recently completed four
fiscal quarter period of less than 10% of IHS's consolidated revenue for such
period.
"Indebtedness" of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to advances of any kind; (b) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments; (c) all obligations of such Person upon which interest charges are
customarily paid; (d) all obligations of such Person under conditional sale or
other title retention

CREDIT AGREEMENT, Page 12



--------------------------------------------------------------------------------

 

agreements relating to property acquired by such Person; (e) all obligations of
such Person in respect of the deferred purchase price of property or services
(excluding current accounts payable and past due accounts payable being
contested in accordance with Section 5.04, in each case, incurred in the
ordinary course of business); (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed;
(g) all Guarantees by such Person of items described in clauses (a)-(f) and
(h)-(n) of this definition; (h) all Capital Lease Obligations of such Person;
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty; (j) all obligations,
contingent or otherwise, of such Person in respect of bankers' acceptances;
(k) all obligations of such Person in respect of mandatory redemption or
mandatory dividend rights on Equity Interests but excluding dividends payable
solely in additional Equity Interests; (1) all obligations of such Person for
the deferred payment of the purchase price for an acquisition permitted hereby
or an acquisition consummated prior to the date hereof; (m) all obligations of
such Person under any Hedging Agreement; and (n) all obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
lease is required or is permitted to be classified and accounted for as an
operating lease under GAAP but which is intended by the parties thereto for tax,
bankruptcy, regulatory, commercial law, real estate law and all other purposes
as a financing arrangement. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person's ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor. The amount of the obligations of IHS or any Subsidiary in
respect of any Hedging Agreement shall, at any time of determination and for all
purposes under this Agreement, be the maximum aggregate amount (giving effect to
any netting agreements) that IHS or such Subsidiary would be required to pay if
such Hedging Agreement were terminated at such time giving effect to current
market conditions notwithstanding any contrary treatment in accordance with
GAAP.
"Indemnified Taxes" means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) above, Other Taxes.
"Indemnitee" has the meaning assigned to such term in Section 10.03(b).
"Information Memorandum" means the Confidential Information Memorandum dated
June 2013 relating to IHS, the Subsidiaries and the Transactions.
"Interest Coverage Ratio" means, as determined for the most recently completed
four fiscal quarters of IHS, on a Consolidated basis and in accordance with
GAAP, the ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Expense.
"Interest Election Request" means a request by the Borrower Representative to
convert or continue a Borrowing in accordance with Section 2.07.
"Interest Payment Date" means (a) with respect to any ABR Loan, the last day of
each February, May, August and November and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period

CREDIT AGREEMENT, Page 13



--------------------------------------------------------------------------------

 

applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Loan with an Interest Period of more than three months' duration,
each day prior to the last day of such Interest Period that occurs at intervals
of three months' duration after the first day of such Interest Period.
"Interest Period" means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower Representative may elect, provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
“Joint Bookrunners” means, individually or collectively, J.P. Morgan Securities
LLC and Merrill Lynch, Pierce, Fenner & Smith Incorporated, in their capacity as
joint bookrunners, and each of their successors in such capacity.
“Lead Arrangers” means, individually or collectively, J.P. Morgan Securities LLC
and Merrill Lynch, Pierce, Fenner & Smith Incorporated, in their capacity as
lead arrangers, and each of their successors in such capacity.
"Lenders" means (a) for all purposes, the Persons listed on Schedule 2.01 and
any other Person that shall have become a party hereto pursuant to an Assignment
and Assumption, other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption or otherwise and (b) for purposes of
the definitions of "Hedge Obligations" and "Credit Parties" only, shall include
any Person who was a Lender at the time a Hedge Agreement was entered into by
one or more of the Loan Parties, even though, at a later time of determination,
such Person no longer holds any Commitments or Loans hereunder. A Lender may, in
its discretion, arrange for one or more Loans to be made by one or more of its
domestic or foreign branches or Affiliates, in which case the term "Lender"
shall include any such branch or Affiliate with respect to Loans made by such
Person.
"Leverage Ratio" means, on any date, the ratio of Consolidated Funded
Indebtedness as of such date to Consolidated EBITDA for the four (4) fiscal
quarters then ended or then most recently ended.
"Lien" means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

CREDIT AGREEMENT, Page 14



--------------------------------------------------------------------------------

 

"Loan Documents" means this Agreement, the notes executed pursuant to Section
2.09 (if any), the Guaranty Agreement and all other certificates, agreements and
other documentation now or hereafter executed and/or delivered pursuant to or in
connection with the foregoing.
"Loan Obligations" means all obligations, indebtedness, and liabilities of IHS
or any Subsidiaries, or any one of them, to the Administrative Agent and the
Lenders arising pursuant to any of the Loan Documents, whether now existing or
hereafter arising, whether direct, indirect, related, unrelated, fixed,
contingent, liquidated, unliquidated, joint, several, or joint and several,
including, without limitation, the obligation of IHS or any Subsidiaries to
repay the Loans, interest on the Loans, and all fees, costs, and expenses
(including attorneys' fees and expenses) provided for in the Loan Documents.
"Loan Parties" means IHS, the Borrower and the Subsidiary Loan Parties.
"Loans" means the loans or advances made by the Lenders to the Borrower pursuant
to this Agreement.
"Material Adverse Effect" means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of IHS and the
Subsidiaries taken as a whole, (b) the validity or enforceability of any Loan
Document or (c) the rights of or remedies available to the Administrative Agent
or the Lenders under any Loan Document.
"Material Indebtedness" means Indebtedness (other than the Loans but including,
without limitation, obligations in respect of one or more Hedge Agreements) of
IHS and its Subsidiaries in an aggregate principal amount exceeding $25,000,000.
"Material Subsidiary" means any Subsidiary that is not an Immaterial Subsidiary.
"Maturity Date" means July 15, 2018.
"Maximum Rate" has the meaning assigned to such term in Section 10.13(a).
"Multiemployer Plan" means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
"Net Proceeds" means, with respect to any event (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non‑cash proceeds, but only as and when received, (ii) in the case of a
casualty, insurance proceeds, and (iii) in the case of a condemnation or similar
event, condemnation awards and similar payments, net of (b) the sum of (i) all
reasonable fees and out‑of‑pocket expenses paid by IHS and the Subsidiaries to
third parties (other than Affiliates) in connection with such event, (ii) in the
case of a sale, transfer or other disposition of an asset (including pursuant to
a sale and leaseback transaction or a casualty or a condemnation or similar
proceeding), the amount of all payments required to be made by IHS and the
Subsidiaries as a result of such event to repay Indebtedness (other than Loans)
secured by such asset or otherwise subject to mandatory prepayment as a result
of such event, and (iii) the amount of all taxes paid (or reasonably estimated
to be payable) by IHS and the Subsidiaries, and the amount of any reserves
established by IHS and the Subsidiaries to fund contingent liabilities
reasonably estimated to be payable, in each case during the year that such event
occurred or the next succeeding year

CREDIT AGREEMENT, Page 15



--------------------------------------------------------------------------------

 

and that are directly attributable to such event (as determined reasonably and
in good faith by the chief financial officer of IHS).
“Non-Consenting Lender” has the meaning assigned to such term in Section
10.02(c).
"Non-Loan Party" means any Subsidiary that is not a Loan Party.
"Non-Loan Party Amount" has the meaning assigned to such term in Section
6.01(c).
"Obligations" means all Loan Obligations and the Hedge Obligations.
"OFAC" has the meaning assigned to such term in Section 3.20.
"Other Taxes" means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.
"Participant" has the meaning assigned to such term in Section 10.04.
"Participant Register" has the meaning assigned to such term in Section 10.04.
"Patriot Act" has the meaning assigned to such term in Section 3.20.
"PBGC" means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
"Permitted Encumbrances" means:
(a)    Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.04;
(b)    carriers', warehousemen's, mechanics', materialmen's, repairmen's and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers' compensation, unemployment insurance and other social
security laws or regulations;
(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e)    judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Section 8.01;
(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not

CREDIT AGREEMENT, Page 16



--------------------------------------------------------------------------------

 

materially detract from the value of the affected property or interfere with the
ordinary conduct of business of IHS or any Subsidiary;
(g)    Liens arising from filing UCC financing statements regarding leases
permitted by this Agreement;
(h)    leases or subleases entered into by IHS or a Subsidiary in good faith
with respect to its property not used in its business and which do not
materially interfere with the ordinary conduct of business of IHS or any
Subsidiary;
(i)    statutory and common law landlords' liens under leases to which IHS or
one of the Subsidiaries is a party; and
(j)    customary Liens (including the right of set-off) in favor of banking
institutions encumbering deposits held by such banking institutions incurred in
the ordinary course of business;
provided that the term "Permitted Encumbrances" shall not include any Lien
securing Indebtedness.
"Permitted Non-Loan Party Amount" has the meaning set forth in Section 6.01(c).
"Person" means any natural person, corporation, limited liability company,
unlimited liability company, trust, joint venture, association, company,
partnership, Governmental Authority or other entity.
"Plan" means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an "employer" as defined in Section 3(5) of ERISA.
"Polk" means R. L. Polk & Co., a Delaware corporation.
"Prepayment Event" means:
(a)    any sale, transfer or other voluntary disposition (including pursuant to
a sale and leaseback transaction) of any property or asset of IHS or any
Subsidiary, other than dispositions permitted by Section 6.05;
(b)    the incurrence by IHS or any Subsidiary of any Indebtedness other than
Indebtedness incurred under the permissions of Section 6.01; and
(c)    the issuance by IHS of any Equity Interests (other than (i) Equity
Interests issued as compensation to employees, directors or contractors and (ii)
Equity Interests issued to finance any investment permitted by Section 6.04(h)
or (i) or Section 6.07(a)).
“Prepayment Percentage” means on any date with respect to a Prepayment Event the
percentage equivalent of a fraction, the numerator of which is the aggregate
principal amount of the Loans outstanding on such date and the denominator of
which is the sum of (i) the aggregate principal amount of the Loans outstanding
on such date and (ii) the aggregate principal amount of term loans outstanding
under each of the 2011 Credit Agreement and the 2012 Credit Agreement which
requires a prepayment of such term loans upon the occurrence of such Prepayment
Event.

CREDIT AGREEMENT, Page 17



--------------------------------------------------------------------------------

 

"Prime Rate" means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
"Principal Repayment Date" has the meaning assigned to such term in Section
2.10(a).
"Pro Forma" means, in reference to any financial calculation hereunder and the
proposed transaction requiring such calculation, that such calculation for the
applicable period is made on a basis acceptable to the Administrative Agent and:
(a) assuming the consummation of the transaction in question, (b) assuming that
the incurrence or assumption of any Indebtedness in connection therewith
occurred on the first day of such period, (c) to the extent such Indebtedness
bears interest at a floating rate, using the rate in effect at the time of
calculation for the entire period of calculation, and (d) including in
Consolidated EBITDA as provided in the definition thereof, the consolidated
earnings before interest, taxes, depreciation and amortization of the Target for
the period prior to the acquisition on a basis which is in compliance with the
requirements of Article 11 of Regulation S-X of the Securities and Exchange
Commission and the adjustments provided in clauses (x) and (y) of the definition
of Consolidated EBITDA.
“Pro Forma Financial Statements” has the meaning assigned to such term in
Section 3.04(c).
“Proposed Change” has the meaning assigned to such term in Section 10.02(c).
“Qualified ECP Guarantor” means in respect of any Swap Obligation, each Loan
Party that, at the time the relevant guarantee (or grant of the relevant
security interest, as applicable) becomes effective with respect to such Swap
Obligation, has total assets exceeding $10,000,000 or otherwise constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and which may cause another person to qualify
as an “eligible contract participant” with respect to such Swap Obligation at
such time by entering into a keepwell pursuant to section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.
"Register" has the meaning assigned to such term in Section 10.04.
"Related Parties" means, with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person's Affiliates.
"Required Lenders" means, at any time, Lenders having Loans representing more
than 50% of the sum of the outstanding Loans at such time.
"Restricted Payment" means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests issued by IHS
or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests.
“Specified Representations” means (a) the representations made by, or on behalf
of, Polk in the Acquisition Agreement as are material to the interests of the
Lenders, but only to the extent that the accuracy of any such representation is
a condition to IHS’s (or its Affiliates’) obligations to close under the
Acquisition Agreement or IHS has the right to terminate its obligations under
the Acquisition Agreement as a result of

CREDIT AGREEMENT, Page 18



--------------------------------------------------------------------------------

 

a breach of such representations in the Acquisition Agreement, and (b) the
representations and warranties of IHS set forth in Sections 3.01, 3.02, 3.03
(but only with respect to the violation of the charter, by-laws or other
organizational or constitutional documents of the Loan Parties), 3.08, 3.15,
3.16, 3.18 and 3.20.
"Statutory Reserve Rate" means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which a Lender is subject with respect to the
Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
"Eurocurrency Liabilities" in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D. Loans
shall be deemed to constitute eurocurrency funding and to be subject to such
reserve requirements without benefit of or credit for proration, exemptions or
offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.
"Subordinated" means, as applied to Indebtedness, Indebtedness that shall have
been subordinated (by written terms or written agreement being, in either case,
in form and substance satisfactory to Administrative Agent and the Required
Lenders) in favor of the prior payment in full of the Loan Obligations.
"subsidiary" means (a) a corporation more than fifty percent (50%) of the Voting
Power of which is owned, directly or indirectly, by a Person or by one or more
other subsidiaries of such Person or by such Person and one or more subsidiaries
of such Person, (b) a partnership, limited liability company or unlimited
liability company of which a Person, one or more other subsidiaries of such
Person or such Person and one or more subsidiaries of such Person, directly or
indirectly, is a general partner or managing member, as the case may be, or
otherwise has an ownership interest greater than fifty percent (50%) of all of
the ownership interests in such partnership, limited liability company or
unlimited liability company, or (c) any other Person (other than a corporation,
partnership, limited liability company or unlimited liability company) in which
the applicable Person, one or more other subsidiaries of such applicable Person
or such applicable Person and one or more subsidiaries of such applicable
Person, directly or indirectly, has at least a majority interest in the Voting
Power or the power to elect or direct the election of a majority of directors or
other governing body of such Person.
"Subsidiary" means any subsidiary of IHS.
"Subsidiary Loan Party" means any Subsidiary of IHS that is party hereto or to
any other Loan Document.
“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.


“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any Swap.


“Target” means a Person who is to be acquired or whose assets are to be acquired
in a transaction permitted hereby.

CREDIT AGREEMENT, Page 19



--------------------------------------------------------------------------------

 

"Taxes" means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
"Transactions" means the execution, delivery and performance by each Loan Party
of the Loan Documents to which it is to be a party, the borrowing of Loans, the
use of proceeds thereof and the Acquisition.
"Trigger Quarter" has the meaning assigned to such term in Section 7.02.
"Type", when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurodollar or the Alternate Base Rate.
"Voting Power" means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person. The holding
of a designated percentage of Voting Power of a Person means the ownership of
shares of capital stock, partnership interests, membership interests or other
interests of such Person sufficient to control exclusively the election of that
percentage of the members of the board of directors or similar governing body of
such Person.
"Withdrawal Liability" means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
Section 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a "Eurodollar
Loan"). Borrowings also may be classified and referred to by Type (e.g., a
"Eurodollar Borrowing").
Section 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words "include", "includes" and "including" shall
be deemed to be followed by the phrase "without limitation". The word "will"
shall be construed to have the same meaning and effect as the word "shall".
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or other modifications set forth
herein), (b) any reference herein to any Person shall be construed to include
such Person's successors and assigns, (c) the words "herein", "hereof" and
"hereunder", and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words "asset" and "property" shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
Section 1.04.    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to

CREDIT AGREEMENT, Page 20



--------------------------------------------------------------------------------

 

time; provided that, if IHS notifies the Administrative Agent that it requests
an amendment to any provision hereof to preserve the original intent thereof and
to eliminate the effect of any change occurring after the date hereof in GAAP or
in the application thereof on the operation of such provision (or if the
Administrative Agent notifies IHS that the Required Lenders request an amendment
to any provision hereof for such purpose), regardless of whether any such notice
is given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. The Loan Parties shall not be required to pay to any Credit Party any
fees in connection with any amendment, the sole purposes of which is to
eliminate the effect of any change occurring after the date hereof in GAAP or in
the application thereof, other than fees and expenses contemplated by Section
10.03(a).
ARTICLE II.    

The Credits
Section 2.01.    Commitments. Subject to the terms and conditions set forth
herein each Lender agrees to make an advance in Dollars to the Borrower on the
Effective Date in a principal amount equal to its Commitment. Amounts repaid or
prepaid in respect of the Loans may not be reborrowed.
Section 2.02.    Loans and Borrowings.
(a)    Loans Made Ratably. Each Loan shall be made as part of a Borrowing made
by the Lenders ratably in accordance with their respective Commitments. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender's failure to make Loans as required.
(b)    Initial Type of Loans. Subject to Section 2.07 and 2.14, each Borrowing
shall be comprised entirely of ABR Loans or Eurodollar Loans as the Borrower
Representative may request in accordance herewith; provided that all Borrowings
made on the Effective Date must be made as ABR Borrowings unless IHS shall have
delivered to the Administrative Agent an agreement that it will be bound by the
provisions of Section 2.16 notwithstanding that this Agreement might not then be
effective at least three Business Days prior to the Effective Date. Each Lender
at its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.
(c)    Minimum Amounts; Limitation on Eurodollar Borrowings. At the commencement
of each Interest Period for any Eurodollar Borrowing, such Borrowing shall be in
an aggregate amount that is an integral multiple of $5,000,000 and not less than
$10,000,000.
(d)    Limitation on Interest Periods. Notwithstanding any other provision of
this Agreement, the Borrower Representative shall not be entitled to request, or
to elect to convert or continue,

CREDIT AGREEMENT, Page 21



--------------------------------------------------------------------------------

 

any Eurodollar Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.
Section 2.03.    Requests for Borrowings. To request a Borrowing, the Borrower
Representative shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.,
Chicago, Illinois time, three Business Days before the date of the proposed
Borrowing and (b) in the case of an ABR Borrowing, not later than 11:00 a.m.,
Chicago, Illinois time, on the Business Day of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery, telecopy or other electronic transmission approved by
the Administrative Agent of a written Borrowing Request in the form attached
hereto as Exhibit D or in such other form as may be approved by the
Administrative Agent, signed by the Borrower Representative and delivered to the
Administrative Agent. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Sections 2.02 and 2.07:
(i)    The aggregate amount of such Borrowing;
(ii)    The date of such Borrowing, which shall be a Business Day;
(iii)    Whether such Borrowing is to be a ABR Borrowing or a Eurodollar
Borrowing;
(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term "Interest Period"; and
(v)    the location and number of the account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower Representative
shall be deemed to have selected an Interest Period of one month's duration.
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each applicable Lender of the
details thereof and of the amount of such Lender's Loan to be made as part of
the requested Borrowing.
Section 2.04.    [Reserved].
Section 2.05.    [Reserved].
Section 2.06.    Funding of Borrowings.
(a)    By Lenders. Each Lender shall make each Loan to be made by it hereunder
on the proposed date thereof by wire transfer of immediately available funds in
Dollars by 12:00 noon, Chicago, Illinois time to the account of the
Administrative Agent designated by it for such purpose by notice to the Lenders.
The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of IHS
maintained with the Administrative Agent or

CREDIT AGREEMENT, Page 22



--------------------------------------------------------------------------------

 

by wire transfer, automated clearing house debit or interbank transfer to such
other account, accounts or Persons designated by the Borrower Representative in
the Borrowing Request.
(b)    Fundings Assumed Made. Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of the Borrowing that
such Lender will not make available to the Administrative Agent such Lender's
share of the Borrowing, the Administrative Agent may assume that such Lender has
made such share available on such date in accordance with clause (a) of this
Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to ABR Loans. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender's Loan
included in the Borrowing. If both the Borrower and the applicable Lender makes
the payment required under this clause, the Administrative Agent shall return to
the Borrower that amount it paid hereunder if no Default exists.
Section 2.07.    Interest Elections.
(a)    Conversion and Continuation. Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower Representative may elect to convert
such Borrowing to a different Type or to continue such Borrowing and, in the
case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section. The Borrower Representative may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.
(b)    Delivery of Interest Election Request. To make an election pursuant to
this Section, the Borrower Representative shall notify the Administrative Agent
of such election by telephone by the time that a Borrowing Request would be
required under Section 2.03 if the Borrower Representative was requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery, telecopy or other
electronic transmission approved by the Administrative Agent of a written
Interest Election Request in the form of Exhibit E hereto, signed by the
Borrower Representative and delivered to the Administrative Agent.

CREDIT AGREEMENT, Page 23



--------------------------------------------------------------------------------

 

(c)    Contents of Interest Election Request. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02 and paragraph (f) of this Section:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term "Interest Period".
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month's duration.
(d)    Notice to the Lenders. Promptly following receipt of an Interest Election
Request, the Administrative Agent shall advise each Lender of the details
thereof and of such Lender's portion of each resulting Borrowing.
(e)    Automatic Conversion. If the Borrower Representative fails to deliver a
timely Interest Election Request with respect to a Eurodollar Borrowing prior to
the end of the Interest Period applicable thereto, then, unless such Borrowing
is repaid as provided herein, at the end of such Interest Period such Borrowing
shall be continued as a Eurodollar Borrowing with an Interest Period of one
month.
(f)    Limitations on Election. Notwithstanding any contrary provision hereof,
if an Event of Default exists and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower Representative, then, so long as
an Event of Default is continuing (i) no outstanding Borrowing may be converted
to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto. A Borrowing may not be made, converted to or
continued as a Eurodollar Borrowing if after giving effect thereto (i) the
Interest Period therefor would commence before and end after a date on which any
principal of the Loans is scheduled to be repaid and (ii) the sum of the
aggregate principal amount of outstanding Eurodollar Borrowings with Interest
Periods ending on or prior to such scheduled repayment date plus the aggregate
principal amount of outstanding ABR Borrowings would be less than the aggregate
principal amount of Loans required to be repaid on such scheduled repayment
date.
Section 2.08.    Termination and Reduction of Commitments.

CREDIT AGREEMENT, Page 24



--------------------------------------------------------------------------------

 

(a)    Termination Date. Unless previously terminated, the Commitments shall
terminate at 5:00 p.m., Chicago, Illinois time, on the Effective Date.
(b)    Optional Termination or Reduction. The Borrower may at any time
terminate, or from time to time reduce, the Commitments; provided that each
reduction of the Commitments shall be in an amount that is an integral multiple
of $5,000,000 and not less than $10,000,000.
(c)    Notice of Termination or Reduction. The Borrower Representative shall
notify the Administrative Agent of any election to terminate or reduce the
Commitments under paragraph (b) of this Section at least three Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each notice delivered by the Borrower Representative pursuant to this
Section shall be irrevocable. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.
Section 2.09.    Repayment of Loans; Evidence of Debt.
(a)    Promise to Pay. The Borrower hereby unconditionally promises to pay to
the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Loan of such Lender as provided in Section 2.10.
(b)    Lender Records. Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.
(c)    Administrative Agent Records. The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Type thereof and the Interest Period applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender's share thereof.
(d)    Prima Facie Evidence. The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans in accordance with the terms of this Agreement.
(e)    Request for a Note. Any Lender may request that Loans made by it be
evidenced by a promissory note. In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to

CREDIT AGREEMENT, Page 25



--------------------------------------------------------------------------------

 

Section 10.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).
Section 2.10.    Amortization of Loans.
(a)    Original Amortization. IHS shall repay the Loans on each date set forth
below (each a "Principal Repayment Date") in the aggregate principal amount set
forth opposite such date:
Date
Amount
August 31, 2014
$25,000,000
November 30, 2014
$25,000,000
February 28, 2015
$25,000,000
May 31, 2015
$25,000,000
August 31, 2015
$25,000,000
November 30, 2015
$25,000,000
February 29, 2016
$25,000,000
May 31, 2016
$25,000,000
August 31, 2016
$25,000,000
November 30, 2016
$25,000,000
February 28, 2017
$25,000,000
May 31, 2017
$25,000,000
August 31, 2017
$25,000,000
November 30, 2017
$25,000,000
February 28, 2018
$25,000,000
May 31, 2018
$25,000,000
Maturity Date
$300,000,000



(b)    Maturity Date. To the extent not previously paid, all Loans shall be due
and payable on the Maturity Date.
Section 2.11.    Prepayment of Loans.
(a)    Optional Prepayment. The Borrower shall have the right at any time and
from time to time to prepay any of its Borrowings in whole or in part, without
prepayment penalty or premium subject to the requirements of this Section and
Section 2.16.
(b)    Mandatory Prepayments from Net Proceeds of Prepayment Event. In the event
and on each occasion that any Net Proceeds are received by or on behalf of IHS
or any Subsidiary in respect of a Prepayment Event (i) set forth in clause (a)
or (b) of such definition, IHS shall, within three Business Days after such Net
Proceeds are received, prepay Borrowings in an aggregate amount equal to the
Prepayment Percentage of such Net Proceeds and (ii) set forth in clause (c) of
such definition, IHS shall, within three Business Days after such Net Proceeds
are received, prepay Borrowings or term borrowings under the 2011 Credit
Agreement and/or the 2012 Credit Agreement in an aggregate amount equal to such
Net Proceeds (and among Borrowings and/or such term borrowings as IHS elects).
(c)    Selection of Borrowing to be Prepaid. Prior to any optional or mandatory
prepayment of Borrowings hereunder, the Borrower Representative shall select the
Borrowing or Borrowings

CREDIT AGREEMENT, Page 26



--------------------------------------------------------------------------------

 

to be prepaid and shall specify such selection in the notice of such prepayment
pursuant to paragraph (d) of this Section.
(d)    Notice of Prepayment; Application of Prepayments. The Borrower
Representative shall notify the Administrative Agent by telephone (confirmed by
telecopy or other electronic transmission approved by the Administrative Agent)
or by electronic transmission approved by the Administrative Agent of any
prepayment hereunder (i) in the case of prepayment of a Eurodollar Borrowing,
not later than 11:00 a.m., Chicago, Illinois time, three Business Days before
the date of prepayment and (ii) in the case of prepayment of an ABR Borrowing,
not later than 11:00 a.m., Chicago, Illinois time, one Business Day before the
date of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date, the principal amount of each Borrowing or portion thereof to be
prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment; provided that, a notice of
optional prepayment delivered by the Borrower Representative may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrower Representative (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment. Each prepayment of a Borrowing shall be applied ratably to
the Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.13. Optional prepayments of
the Loans will be applied to the installments due thereunder in the order of
maturity. Mandatory prepayments of the Loans will be applied to the installments
due thereunder in the inverse order of maturity.
Section 2.12.    Fees.
(a)    Agent Fees. IHS agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between IHS and the Administrative Agent.
(b)    Payment of Fees. All fees payable hereunder shall be paid on the dates
due, in immediately available funds, to the Administrative Agent. Fees paid
shall not be refundable under any circumstances.
Section 2.13.    Interest.
(a)    ABR Borrowings. The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.
(b)    Eurodollar Borrowings. The Loans comprising each Eurodollar Borrowing
shall bear interest at the Adjusted LIBO Rate for the Interest Period in effect
for such Borrowing plus the Applicable Rate.
(c)    Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at

CREDIT AGREEMENT, Page 27



--------------------------------------------------------------------------------

 

stated maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2% plus the rate otherwise applicable
to such Loan as provided in the preceding paragraphs of this Section or (ii) in
the case of any other amount, 2% plus the rate applicable to ABR Revolving Loans
as provided in paragraph (a) of this Section.
(d)    Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan; provided that (i) interest
accrued pursuant to paragraph (c) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan, accrued interest
on the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
(e)    Computation. All interest hereunder shall be computed on the basis of a
year of 360 days, except that interest computed by reference to the Alternate
Base Rate at times when the Alternate Base Rate is based on the Prime Rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year), and
in each case shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). Interest in all cases shall be
calculated and payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate or
Adjusted LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
Section 2.14.    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or
(b)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period
then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by telephone, telecopy or other electronic
transmission approved by the Administrative Agent as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower
Representative and the Lenders that the circumstances giving rise to such notice
no longer exist, (i) any Interest Election Request that requests the conversion
of any Borrowing to, or continuation of any Borrowing as, a Borrowing of the
affected type shall be ineffective and (ii) if any Borrowing Request requests a
Borrowing of the affected type, such Borrowing shall at the Borrower's option,
either not be made or be made as an ABR Borrowing.
Section 2.15.    Increased Costs.

CREDIT AGREEMENT, Page 28



--------------------------------------------------------------------------------

 

(a)    Change In Law. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, or any other
acquisition of funds by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate); or
(ii)    impose on any Lender or the applicable interbank market used to
determine the Adjusted LIBO Rate any other condition affecting this Agreement or
Loans made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan) or to increase the cost to such Lender or to reduce the
amount of any sum received or receivable by such Lender hereunder (whether of
principal, interest or otherwise), then IHS will pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.
(b)    Capital Adequacy. If any Lender determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender's capital or on the capital of such
Lender's holding company, if any, as a consequence of this Agreement or the
Loans made by such Lender to a level below that which such Lender or such
Lender's holding company could have achieved but for such Change in Law (taking
into consideration such Lender's policies and the policies of such Lender's
holding company with respect to capital adequacy and liquidity), then from time
to time IHS will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender's holding company for any such reduction
suffered.
(c)    Delivery of Certificate. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section shall be
delivered to the Borrower Representative and shall be conclusive absent manifest
error. IHS shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.
(d)    Limitation on Compensation. Failure or delay on the part of any Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
such right to demand such compensation; provided that IHS shall not be required
to compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower Representative of the Change in Law giving rise to such
increased costs or reductions and of such Lender's intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
Section 2.16.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the

CREDIT AGREEMENT, Page 29



--------------------------------------------------------------------------------

 

date specified in any notice delivered pursuant hereto (regardless of whether
such notice may be revoked under Section 2.11(e) and is revoked in accordance
therewith), or (d) the assignment of any Eurodollar Loan other than on the last
day of the Interest Period applicable thereto as a result of a request by the
Borrower Representative pursuant to Section 2.19 or Section 10.02(c), then, in
any such event, IHS shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be equal to the excess, if any, of (i) the amount of interest which
would have accrued on the principal amount of such Loan had such event not
occurred, at the Adjusted LIBO Rate that would have been applicable to such
Loan, for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in Dollars
of a comparable amount and period from other banks in the applicable market
utilized to determine the Adjusted LIBO Rate. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower Representative and
shall be conclusive absent manifest error. IHS shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.
Section 2.17.    Taxes.
(a)    Gross Up. Any and all payments by or on account of any obligation of any
Loan Party under any Loan Document shall be made free and clear of and without
deduction for any Taxes; provided that if a Loan Party shall be required to
deduct any Taxes from such payments, then (i) if such Tax is an Indemnified Tax,
the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent or Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the applicable Loan Party shall make such deductions
and (iii) the applicable Loan Party shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
(b)    Payment of Other Taxes. In addition, the Borrower shall pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.
(c)    Tax Indemnification.
(i)    The Borrower shall indemnify the Administrative Agent and each Lender
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes paid by the Administrative Agent or such Lender, as the case
may be, on or with respect to any payment by or on account of any obligation of
any Loan Party under any Loan Document (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower Representative by
a Lender, or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error. The affected

CREDIT AGREEMENT, Page 30



--------------------------------------------------------------------------------

 

Lender or the Administrative Agent, as the case may be, shall provide reasonable
assistance to the Borrower, at the Borrower’s expense, if the Borrower
determines that any Indemnified Taxes were incorrectly or illegally imposed and
the Borrower determines to contest such Indemnified Taxes.
(ii)    Each Lender shall severally indemnify the Administrative Agent, within
10 days after demand therefor, for (i) any Taxes attributable to such Lender
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Taxes and without limiting the obligation of the
Loan Parties to do so) and (ii) any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 10.04(c)(i) relating to the maintenance
of a Participant Register, in either case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (c)(ii).
(d)    Receipts. As soon as practicable after any payment of Taxes by a Loan
Party to a Governmental Authority pursuant to this Section 2.17, the Borrower
Representative shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(e)    (i) Foreign Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
the Borrower is located, or any treaty to which such jurisdiction is a party,
with respect to payments under this Agreement shall deliver to the Borrower
Representative (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
(if any) prescribed by applicable law or reasonably requested by the Borrower
Representative as will permit such payments to be made without withholding or at
a reduced rate.
(ii) FATCA. If a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower Representative and the Administrative Agent
at the time or times prescribed by law and at such time or times reasonably
requested by the Borrower Representative or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower Representative or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender's obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this subsection (e)(ii),
"FATCA" shall include any amendments made to FATCA after the date of this
Agreement.

CREDIT AGREEMENT, Page 31



--------------------------------------------------------------------------------

 

(f)    Refund. If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes (including by virtue of a
credit against or offset of such Taxes, other than a credit or offset resulting
from a payment of such Taxes by a Loan Party) as to which it has been
indemnified by a Loan Party or with respect to which a Loan Party has paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
to the applicable Loan Party (but only to the extent of indemnity payments made,
or additional amounts paid, by the applicable Loan Party under this Section 2.17
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided that the applicable Loan Party, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
applicable Loan Party (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to the Administrative Agent or such Lender
in the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its Taxes which it deems confidential) to
any Loan Party or any other Person.
(g)    For purposes of this Section 2.17, the term “applicable law” includes
FATCA.
Section 2.18.    Payments Generally; Pro Rata Treatment; Sharing of Set-Offs.
(a)    Payments Generally. The Borrower shall make each payment required to be
made by it hereunder or under any other Loan Document (whether of principal,
interest or fees, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to the time expressly required hereunder or under such other
Loan Document for such payment (or, if no such time is expressly required, prior
to 12:00 noon, Chicago, Illinois time), on the date when due, in immediately
available funds and in Dollars without set‑off, deduction or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent pursuant to the payment instructions
provided by the Administrative Agent, except that payments pursuant to
Sections 2.15, 2.16, 2.17 and 10.03 shall be made directly to the Persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the Persons specified therein. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment under
any Loan Document shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension.
(b)    Pro Rata Application. If at any time insufficient funds are received by
and available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
towards payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.

CREDIT AGREEMENT, Page 32



--------------------------------------------------------------------------------

 

(c)    Sharing of Set-offs. Except to the extent a court order expressly
provides for payments to be allocated to a particular Lender or Lenders, if any
Lender shall, by exercising any right of set‑off or counterclaim or otherwise,
obtain payment in respect of any principal of or interest on any of its Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans and accrued interest thereon than the proportion
received by any other Lender, then the Lender receiving such greater proportion
shall purchase (for cash at face value) participations in the Loans of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by any Loan Party pursuant to and in accordance with
the express terms of any Loan Document or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to IHS or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
(d)    Payments from Borrower Assumed Made. Unless the Administrative Agent
shall have received notice from the Borrower Representative prior to the date on
which any payment is due to the Administrative Agent for the account of the
Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.
(e)    Application of Amounts Received under the Guaranty Agreements.
(i)    Guaranty Agreement. All amounts received from the Guarantors from
collections under the Guaranty Agreement when an Event of Default exists shall
first be applied as payment of the accrued and unpaid fees of the Administrative
Agent hereunder and then to all other unpaid or unreimbursed Obligations
(including reasonable attorneys' fees and expenses) owing to the Administrative
Agent in its capacity as Administrative Agent only and then any remaining amount
of such proceeds shall be distributed:
(A)    first, to the Lenders, pro rata in accordance with the respective unpaid
amounts of Loan Obligations, until all the Loan Obligations have been Fully
Satisfied;

CREDIT AGREEMENT, Page 33



--------------------------------------------------------------------------------

 

(B)    second, to the Credit Parties, pro rata in accordance with the respective
unpaid amounts of Hedge Obligations, until all such Hedge Obligations have been
Fully Satisfied; and
(C)    third, to the Credit Parties, pro rata in accordance with the respective
unpaid amounts of the remaining Obligations.
Notwithstanding the foregoing, no amount received from any Guarantor shall be
applied to any Excluded Swap Obligation of such Guarantor.


(f)    Return of Amounts. If at any time payment, in whole or in part, of any
amount distributed by the Administrative Agent hereunder is rescinded or must
otherwise be restored or returned by the Administrative Agent as a preference,
fraudulent conveyance, or otherwise under any bankruptcy, insolvency, or similar
law, then each Person receiving any portion of such amount agrees, upon demand,
to return the portion of such amount it has received to the Administrative
Agent.
(g)    Notice of Amount of Obligations. Prior to making any distribution under
paragraph (e) of this Section, the Administrative Agent shall request each
Lender to provide the Administrative Agent with a statement of the amounts of
Hedge Obligations then owed to such Lender and its Affiliates. A Lender may
provide such information to the Administrative Agent at any time and the
Administrative Agent may also request such information at any time. If a Lender
does not provide the Administrative Agent a statement of the amount of any such
Obligations within three (3) Business Days of the date requested, the
Administrative Agent may make distributions under paragraph (e) thereafter and
the amount of Hedge Obligations then owed to such Lender and its Affiliates
shall conclusively be deemed to be zero for purposes of such distributions.
Neither the Lender nor its Affiliates shall have a right to share in such
distributions with respect to any Hedge Obligations owed to it. If a Lender
shall thereafter provide the Administrative Agent a statement of the amount of
the Hedge Obligations then owed to such Lender and its Affiliates, any
distribution under paragraph (e) made after the notice is received by the
Administrative Agent shall take into account the amount of the Hedge Obligations
then owed. No Lender nor any Affiliate of a Lender that has not provided the
statement of the amount of the Hedge Obligations owed under this paragraph (g)
shall be entitled to share retroactively in any distribution made prior to the
date when such statement was provided. In furtherance of the provisions of
Article IX, the Administrative Agent shall in all cases be fully protected in
making distributions hereunder in accordance with the statements of the Hedge
Obligations received from the Lenders under this paragraph (g).
Section 2.19.    Mitigation Obligations; Replacement of Lenders.
(a)    Mitigation. If any Lender requests compensation under Section 2.15, or if
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would

CREDIT AGREEMENT, Page 34



--------------------------------------------------------------------------------

 

not otherwise be disadvantageous to such Lender. IHS agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(b)    Replacement. If any Lender requests compensation under Section 2.15, or
if the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender is a Defaulting Lender, then the Borrower Representative may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.04), all its interests, rights and obligations under this Agreement
and the other Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (i) the Borrower Representative shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower Representative to require such assignment and delegation
cease to apply.
Section 2.20.    [Reserved].
Section 2.21.    Borrower Assumption of Obligations. The Borrower assumes on a
joint and several basis and as primary obligor all payment obligations of IHS
under the Loan Documents.
Section 2.22.    [Reserved].
Section 2.23.    [Reserved].
Section 2.24.    [Reserved].
Section 2.25.    Borrower Representative.
(a)    Appointment; Nature of Relationship. IHS is hereby appointed by the
Borrower as its contractual representative (herein referred to as the "Borrower
Representative") hereunder and under each other Loan Document, and the Borrower
irrevocably authorizes the Borrower Representative to act as the contractual
representative of the Borrower with the rights and duties expressly set forth
herein and in the other Loan Documents. The Borrower Representative agrees to
act as such contractual representative upon the express conditions contained in
this Section 2.25. Additionally, the Borrower hereby appoints the Borrower
Representative as its agent to receive all of the proceeds of the Loans, at
which time the Borrower Representative shall promptly disburse such Loans to the
Borrower. The Administrative Agent and the Lenders, and their respective
officers, directors, agents or employees, shall not be liable to the Borrower
Representative or the Borrower for any action taken or omitted to be taken by
the Borrower Representative or the Borrower pursuant to this Section 2.25.

CREDIT AGREEMENT, Page 35



--------------------------------------------------------------------------------

 

(b)    Powers. The Borrower Representative shall have and may exercise such
powers under the Loan Documents as are specifically delegated to the Borrower
Representative by the terms of each thereof, together with such powers as are
reasonably incidental thereto. The Borrower Representative shall have no implied
duties to the Borrower, or any obligation to the Lenders to take any action
thereunder except any action specifically provided by the Loan Documents to be
taken by the Borrower Representative.
(c)    Employment of Agents. The Borrower Representative may execute any of its
duties as the Borrower Representative hereunder and under any other Loan
Document by or through authorized officers.
(d)    Execution of Loan Documents. The Borrower hereby empowers and authorizes
the Borrower Representative, on behalf of the Borrower, to execute and deliver
to the Administrative Agent and the Lenders the Loan Documents and all related
agreements, certificates, documents, or instruments as shall be necessary or
appropriate to effect the purposes of the Loan Documents. The Borrower agrees
that any action taken by the Borrower Representative or the Borrower in
accordance with the terms of this Agreement or the other Loan Documents, and the
exercise by the Borrower Representative of its powers set forth therein or
herein, together with such other powers that are reasonably incidental thereto,
shall be binding upon the Borrower.
ARTICLE III.    

Representations and Warranties
IHS represents and warrants to the Lenders that:
Section 3.01.    Organization; Powers. IHS and each Subsidiary is duly
organized, validly existing and, to the extent applicable in the relevant
jurisdiction, in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and, to the extent applicable in the
relevant jurisdiction, is in good standing in, every jurisdiction where such
qualification is required.
Section 3.02.    Authorization; Enforceability. The Transactions to be entered
into by each Loan Party are within such Loan Party's corporate powers and have
been duly authorized by all necessary corporate and, if required, stockholder
action. This Agreement has been duly executed and delivered by each of IHS and
the Borrower and constitutes, and each other Loan Document to which any Loan
Party is to be a party, when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors' rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
Section 3.03.    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate any applicable
law or regulation or the charter, by-laws or other organizational or
constitutional documents of IHS or any

CREDIT AGREEMENT, Page 36



--------------------------------------------------------------------------------

 

Subsidiaries or any order of any Governmental Authority, (c) will not violate or
result in a default under any indenture, agreement or other instrument binding
upon IHS, any other Loan Party or any of their respective assets, or give rise
to a right thereunder to require any payment to be made by IHS or any other Loan
Party, and (d) will not result in the creation or imposition of any Lien on any
asset of IHS or any of the Subsidiaries.
Section 3.04.    Financial Condition; No Material Adverse Change.
(a)    Delivery of IHS Financial Statements. IHS has heretofore furnished to the
Lenders its consolidated balance sheet and statements of income, stockholders
equity and cash flows (i) as of and for the fiscal years ended November 30,
2010, November 30, 2011 and November 30, 2012, reported on by Ernst & Young LLP,
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended May 31, 2013, certified by its chief
financial officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of IHS
and the Subsidiaries as of such dates and for such periods in accordance with
GAAP, subject to year‑end audit adjustments and the absence of footnotes in the
case of the statements referred to in clause (ii) above.
(b)    Delivery of Target Financial Statements. IHS has heretofore furnished to
the Lenders Polk’s consolidated balance sheet and statements of income,
stockholders equity and cash flows as of and for the fiscal years ended March
31, 2011, March 31, 2012 and March 31, 2013, reported on by
PricewaterhouseCoopers LLP, independent public accountants. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of Polk and its Subsidiaries as of such
dates and for such periods in accordance with GAAP.
(c)    Delivery of Pro Forma Financial Statements. IHS has heretofore furnished
to the Lenders the consolidated pro forma balance sheet of IHS and its
Subsidiaries as of May 31, 2013, and the related consolidated pro forma
statement of income of IHS as of and for the twelve-month period ending on the
last day of the most recently completed four-fiscal quarter period ended at
least 45 days prior to the Effective Date (such pro forma balance sheet and
statement of income, the “Pro Forma Financial Statements”), which have been
prepared giving effect to the Transactions (excluding the impact of purchase
accounting effects required by GAAP) as if the Transactions had occurred on such
date or at the beginning of such period, as the case may be (provided financial
information with respect to Polk and its Subsidiaries is included only through
March 31, 2013). The Pro Forma Financial Statements have been prepared in good
faith, based on assumptions believed by IHS to be reasonable as of the date of
delivery thereof.
(d)    No Contingent Liabilities or Losses. Except as disclosed in the financial
statements referred to above or the notes thereto or in the Information
Memorandum and except for the Disclosed Matters, after giving effect to the
Transactions, neither IHS nor any Subsidiary has, as of the Effective Date, any
material contingent liabilities, unusual long‑term commitments or unrealized
losses.
(e)    Projections. IHS's forecasted consolidated: (i) balance sheet;
(ii) income statement; and (iii) cash flow statement, have been prepared by IHS
in light of the business of IHS and the Transactions and represent as of the
date thereof the good faith estimate of IHS and its senior management of the
future financial performance of IHS and the Subsidiaries, after giving pro forma
effect to the Transactions (it being understood that such projections may vary
from actual results and such variances may be material).

CREDIT AGREEMENT, Page 37



--------------------------------------------------------------------------------

 

(f)    No Material Change. Since November 30, 2012, there has been no material
adverse change in the business, operations, property or condition (financial or
otherwise) of IHS and its Subsidiaries, taken as a whole.
Section 3.05.    Properties.
(a)    Title. Each of IHS and the Subsidiaries has good, valid and marketable
title to, or valid leasehold interests in, all its real and personal property
material to its business and such property is free of all Liens, except for (i)
minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties for their intended
purposes and (ii) Liens permitted under Section 6.02.
(b)    Intellectual Property. Each of IHS and the Subsidiaries owns, or is
licensed or otherwise has the right to use, all trademarks, tradenames,
copyrights, patents and other intellectual property material to its business,
and the use thereof by IHS and the Subsidiaries does not infringe upon the
rights of any other Person, except for any such infringements that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.
Section 3.06.    Litigation and Environmental Matters.
(a)    Litigation. There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of
IHS, threatened against or affecting IHS or any Subsidiary (i) as to which there
is a reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or
(ii) that involve any of the Loan Documents or the Transactions.
(b)    Environmental. Except for the Disclosed Matters and except with respect
to any other matters that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, neither IHS nor
any Subsidiary: (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
(c)    Disclosed Matters. The Disclosed Matters, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. Since the date of this Agreement, there has been no change in the status
of the Disclosed Matters that, individually or in the aggregate, has resulted
in, or materially increased the likelihood of, a Material Adverse Effect.
Section 3.07.    Compliance with Laws and Agreements. IHS and each Subsidiary is
in compliance with all laws, regulations and orders of any Governmental
Authority applicable to it or its property and all indentures, agreements and
other instruments binding upon it or its property, except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. No Default exists.

CREDIT AGREEMENT, Page 38



--------------------------------------------------------------------------------

 

Section 3.08.    Investment Company Status. Neither IHS nor any of the
Subsidiaries is an "investment company" as defined in, or subject to regulation
under, the Investment Company Act of 1940.
Section 3.09.    Taxes. IHS and each Subsidiary has timely filed or caused to be
filed all Tax returns and reports required to have been filed and has paid or
caused to be paid all Taxes required to have been paid by it, except (a) Taxes
that are being contested in good faith by appropriate actions and for which IHS
or such Subsidiary, as applicable, has set aside on its books adequate reserves
or (b) to the extent that the failure to do so could not reasonably be expected
to result in a Material Adverse Effect.
Section 3.10.    ERISA and Foreign Plans. No ERISA Event nor similar event with
respect to a Foreign Plan (including a Termination Event, in respect of Canadian
Pension Plans), has occurred or is reasonably expected to occur that, when taken
together with all other such events for which liability is reasonably expected
to occur, could reasonably be expected to result in a Material Adverse Effect.
The present value of all accumulated benefit obligations under each Plan and
each Foreign Plan (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed an amount that if
paid could reasonably be expected to result in a Material Adverse Effect, and
the present value of all accumulated benefit obligations of all underfunded
Plans and Foreign Plans (based on the assumptions used for purposes of Statement
of Financial Accounting Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed an amount that if
paid by could reasonably be expected to result in a Material Adverse Effect.
Except as disclosed on Schedule 3.06, on the Effective Date neither IHS nor any
Subsidiary is or has at any time been an employer (for the purposes of sections
38 to 51 of the Pensions Act 2004 in effect in England and Wales ) of an
occupational pension scheme which is not a money purchase scheme (both terms as
defined in the Pensions Schemes Act 1993) and neither IHS nor any Subsidiary is
or has at any time been "connected" with or an "associate" of (as those terms
are used in sections 38 and 43 of the Pensions Act 2004) such an employer. The
Canadian Subsidiaries of IHS are in compliance with the requirements of the
Pension Benefits Act and other federal and provincial laws with respect to each
Canadian Pension Plan, except for any noncompliance that could not reasonably be
expected to result in a Material Adverse Effect. No lien has arisen, choate or
inchoate, in respect of any Canadian Subsidiaries of IHS or their property in
connection with any Canadian Pension Plan (save for contribution amounts not yet
due).
Section 3.11.    Disclosure. IHS has disclosed to the Lenders all agreements,
instruments and corporate or other restrictions to which IHS or any Subsidiary
is subject, and all other matters known to any of them, that, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect. Neither the Information Memorandum nor any of the other written reports,
financial statements, certificates or other information furnished by or on
behalf of any Loan Party to the Administrative Agent or any Lender in connection
with the negotiation of this Agreement or any other Loan Document or delivered
hereunder or thereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case, as of
the date the same was so furnished; provided that, with respect to projected
financial information, IHS represent only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

CREDIT AGREEMENT, Page 39



--------------------------------------------------------------------------------

 

Section 3.12.    Subsidiaries. As of the Effective Date, IHS has no Material
Subsidiaries other than those listed on Schedule 3.12 hereto. As of the
Effective Date, Schedule 3.12 sets forth the jurisdiction of incorporation or
organization of each such Material Subsidiary and the percentage of IHS's direct
or indirect ownership of the outstanding Equity Interests of each Material
Subsidiary. All of the outstanding capital stock of IHS and each Subsidiary has
been validly issued, is fully paid, and is nonassessable. Except as permitted to
be issued or created pursuant to the terms hereof or as reflected on
Schedule 3.12, there are no outstanding subscriptions, options, warrants, calls,
or rights (including preemptive rights) to acquire, and no outstanding
securities or instruments convertible into any Equity Interests of any Material
Subsidiary.
Section 3.13.    Insurance. IHS and each Subsidiary maintain with financially
sound and reputable insurers, insurance with respect to its properties and
business against such casualties and contingencies and in such amounts as are
usually carried by businesses engaged in similar activities as IHS and the
Subsidiaries and located in similar geographic areas in which IHS and the
Subsidiaries operate.
Section 3.14.    Labor Matters. As of the Effective Date, there are no strikes,
lockouts or slowdowns against IHS or any Subsidiary pending or, to the knowledge
of IHS, threatened. The hours worked by and payments made to employees of IHS
and any Subsidiary have not been in violation of the Fair Labor Standards Act or
any other applicable Federal, state, provincial, territorial, local or foreign
law dealing with such matters, except to the extent of any such violation that
could not reasonably be expected to result in a Material Adverse Effect. All
payments due from IHS or any Subsidiary, or for which any claim may be made
against IHS or any Subsidiary, on account of wages and employee health and
welfare insurance and other benefits, have been paid or accrued as a liability
on the books of IHS or such Subsidiary. The consummation of the Transactions
will not give rise to any right of termination or right of renegotiation on the
part of any union under any collective bargaining agreement to which IHS or any
Subsidiary is bound.
Section 3.15.    Solvency. Immediately after the consummation of the
Transactions: (a) the fair value of the assets of each Loan Party, at a fair
valuation, will exceed its debts and liabilities, subordinated, contingent or
otherwise; (b) the present fair saleable value of the property of each Loan
Party will be greater than the amount that will be required to pay the probable
liability of its debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(c) each Loan Party will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (d) each Loan Party will not have unreasonably small capital with
which to conduct the business in which it is engaged as such business is now
conducted and is proposed to be conducted following the Effective Date. As used
in this Section 3.15, the term "fair value" means the amount at which the
applicable assets would change hands between a willing buyer and a willing
seller within a reasonable time, each having reasonable knowledge of the
relevant facts, neither being under any compulsion to act, with equity to both
and "present fair saleable value" means the amount that may be realized if the
applicable company's aggregate assets are sold with reasonable promptness in an
arm's length transaction under present conditions for the sale of a comparable
business enterprises.
Section 3.16.    Margin Securities. Neither IHS nor any Subsidiary is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulations U or X of the Board of Governors of the Federal Reserve
System), and, except for the repurchases of IHS's capital stock in accordance
with the limitations in

CREDIT AGREEMENT, Page 40



--------------------------------------------------------------------------------

 

Section 5.08 and Section 6.07, no part of the proceeds of any Loan will be used
to purchase or carry any margin stock or to extend credit to others for the
purpose of purchasing or carrying margin stock.
Section 3.17.    Common Enterprise. The successful operation and condition of
each of the Loan Parties is dependent on the continued successful performance of
the functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party. Each Loan Party expects to derive
benefit (and its board of directors or other governing body has determined that
it may reasonably be expected to derive benefit), directly or indirectly, from
(a) successful operations of each of the other Loan Parties and (b) the credit
extended by the Lenders to the Borrower hereunder, both in their separate
capacities and as members of the group of companies. Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Loan Party is within its purpose,
will be of direct and indirect benefit to such Loan Party, and is in its best
interest.
Section 3.18.    Use of Proceeds. The proceeds of the Loans will be used for the
purposes described in Section 5.08.
Section 3.19.    Ranking. The Loan Documents and the obligations evidenced
hereby and thereby are and will at all times be direct and unconditional general
obligations of each of the Loan Parties, and rank, and will at all times rank in
right of payment, at least pari passu with all other unsecured Indebtedness of
each Loan Party, whether now existing or hereafter outstanding.
Section 3.20.    OFAC and Patriot Act. IHS, each other Loan Party and each
Subsidiary of any Loan Party and, to the knowledge of IHS, each Affiliate of any
Loan Party is: (i) not a "blocked" person listed in the Annex to Executive Order
Nos. 12947, 13099 and 13224 and all modifications thereto or thereof; (ii) in
compliance in all material respects with the requirements of the USA Patriot Act
Title III of 107 Public Law 56 (October 26, 2001) and of other statutes and all
orders, rules and regulations of the United States government and its various
executive departments, agencies and offices, related to the subject matter of
such Act, including Executive Order 13224 effective September 24, 2001
(collectively, the "Patriot Act"); (iii) operated under policies, procedures and
practices, if any, that are in compliance in all material respects with the
Patriot Act; (iv) not in receipt of any notice from the Secretary of State or
the Attorney General of the United States or any other department, agency or
office of the United States claiming a violation or possible violation of the
Patriot Act; (v) not in receipt of any notice stating that any Loan Party or any
Subsidiary or Affiliate of any Loan Party is listed as a Specially Designated
Terrorist (as defined in the Patriot Act) or as a "blocked" person on any lists
maintained by the Office of Foreign Assets Control, Department of the Treasury
(the "OFAC") pursuant to the Patriot Act or any other list of terrorists or
terrorist organizations maintained pursuant to any of the rules and regulations
of the OFAC issued pursuant to the Patriot Act or on any other list of
terrorists or terrorist organizations maintained pursuant to the Patriot Act;
and (vi) not in receipt of any notice stating that any Loan Party or any
Subsidiary or Affiliate of any Loan Party is a Person who has been determined by
competent authority to be subject to any of the prohibitions contained in the
Patriot Act.

CREDIT AGREEMENT, Page 41



--------------------------------------------------------------------------------

 

ARTICLE IV.    

Conditions
Section 4.01.    Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 10.02):
(a)    Execution and Delivery of This Agreement. The Administrative Agent (or
its counsel) shall have received from each party hereto either (i) a counterpart
of this Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy or other
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement.
(b)    Legal Opinion. The Administrative Agent shall have received favorable
written opinions (addressed to the Administrative Agent and the Lenders, dated
the Effective Date, containing such qualifications and exceptions and otherwise
in form and substance acceptable to the Administrative Agent) of counsel for the
Loan Parties covering, unless the Administrative Agent otherwise consents, the
matters set forth in Sections 3.01, 3.02, 3.03(a) and 3.03 (b) of this Agreement
and such other matters relating to the Loan Parties, the Loan Documents or the
Transactions as the Administrative Agent shall reasonably request. The Loan
Parties requests each such counsel to deliver such opinions.
(c)    Corporate Authorization Documents. The Administrative Agent shall have
received such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of each Loan Party, the authorization of the Transactions and any other
legal matters relating to the Loan Parties, the Loan Documents or the
Transactions, all in form and substance satisfactory to the Administrative Agent
and its counsel.
(d)    Closing Certificate. The Administrative Agent shall have received a
certificate, dated the Effective Date and signed by the President, a Vice
President or a Financial Officer of the Borrower Representative, confirming
compliance with the conditions set forth in paragraphs (l) and (m) of
Section 4.01.        
(e)    Fees. The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Effective Date, including, to the
extent invoiced, reimbursement or payment of all out‑of‑pocket expenses
(including fees, charges and disbursements of counsel) required to be reimbursed
or paid by any Loan Party hereunder or under any other Loan Document.
(f)    Guaranty Agreement. The Administrative Agent shall have received the
Guaranty Agreement executed by each Guarantor.
(g)    [Reserved].
(h)    Financial Statements. The Administrative Agent and the Joint Bookrunners
shall have received (i) the Audited Financial Statements, (ii) unaudited interim
consolidated financial

CREDIT AGREEMENT, Page 42



--------------------------------------------------------------------------------

 

statements of IHS and its Subsidiaries and Polk and its Subsidiaries for each
fiscal quarter ended after the date of the latest applicable financial
statements delivered pursuant to clause (i) of this paragraph and at least 45
days before the Effective Date and (iii) the Pro Forma Financial Statements;
provided that filing of the required financial statements on form 10-K and form
10-Q by IHS will satisfy the foregoing requirements.
(i)    Solvency Certificate. The Administrative Agent shall have received a
solvency certificate from a Financial Officer of IHS in form and substance
reasonably satisfactory to the Administrative Agent as to the solvency of IHS
and its Subsidiaries after giving effect to the Transactions.
(j)    USA Patriot Act. The Administrative Agent shall have received all
documentation and other information at least five days prior to the Effective
Date necessary to enable the Administrative Agent and the Lenders to identify
each Borrower and each other Loan Party to the extent required for compliance
with the Patriot Act or other “know your customer” and anti-money laundering
rules and regulations.
(k)    Material Adverse Effect. Except for the transactions contemplated under
the Contribution Agreement (as defined in the Acquisition Agreement) and in
connection with the Acquisition and except as set forth in Section 3.7 of the
disclosure schedule to the Acquisition Agreement, since March 31, 2013 through
the date of the Acquisition Agreement there has not been any change, event or
development that, individually or in the aggregate, has had or would reasonably
be expected to have a Material Adverse Effect and since the date of the
Acquisition Agreement and either (i) if IHS has exercised its option under
Section 2.3(a) of the Acquisition Agreement to extend the Closing Date (as
defined in the Acquisition Agreement), until the 30th calendar day following the
date of the Acquisition Agreement, or (ii) if IHS has not exercised its option
under Section 2.3(a) of the Acquisition Agreement to extend the Closing Date,
until the date for Closing (as defined in the Acquisition Agreement), there
shall not have occurred any event, change, circumstance, occurrence, effect or
state of facts, that, individually or in the aggregate, has had or would
reasonably be expected to have a Material Adverse Effect. As used in this
paragraph (k), “Material Adverse Effect” means any event, change, circumstance,
occurrence or effect that (a) is materially adverse to the business, assets,
financial condition or results of operations of the Transferred Companies (as
defined in the Acquisition Agreement), taken as a whole, or (b) materially
impairs, or prevents or materially delays, the ability of Polk to consummate the
Acquisition and the other transactions contemplated by the Acquisition
Agreement; provided, however, that in the case of clause (a) only, the
determination of a Material Adverse Effect shall exclude each of the following
events, changes, circumstances, occurrences and effects: (i) those generally
affecting the industries of the Transferred Companies, or the economy or the
financial or securities markets of the United States or any other jurisdiction
in which any of the Transferred Companies operates, including effects on such
industry, economy or markets resulting from any regulatory and political
conditions or developments in general, (ii) any outbreak or escalation of
hostilities or declared or undeclared acts of war or terrorism, (iii) any
hurricane, tropical storm, flood, forest fire, earthquake or other similar
natural disaster, (iv) changes in Law or GAAP (or the official interpretation
thereof), (v) any action taken or not taken by any of the Transferred Companies
at the express written instruction of IHS, (vi) any action taken by IHS or any
of its Affiliates, and (vii) the announcement, pendency or effect of the
transactions contemplated by the Acquisition Agreement, including compliance
with the terms of, or the taking of any action required

CREDIT AGREEMENT, Page 43



--------------------------------------------------------------------------------

 

by, the Acquisition Agreement; provided, that, with respect to clauses (i)
through (iv), such exclusion shall be solely to the extent that the impact of
such event, change, circumstance, occurrence, effect or state of facts is not
materially and disproportionately adverse to the Transferred Companies, taken as
a whole, in comparison to similarly situated businesses.
(l)    Acquisition. The Acquisition shall have been consummated, or
substantially simultaneously with the funding of Loans on the Effective Date,
shall be consummated, in all material respects in accordance with the
Acquisition Agreement (without giving effect to any amendments, supplements,
waivers or other modifications to or of the Acquisition Agreement that are
materially adverse to the interests of the Lenders or the Joint Bookrunners in
their capacities as such, except to the extent that the Joint Bookrunners have
consented thereto).
(m)    Specified Representations. The Specified Representations shall be true
and correct in all material respects on and as of the Effective Date.
(n)    Consents. All consents required under the 2011 Credit Agreement and the
2012 Credit Agreement for the execution, delivery and performance of the Loan
Documents shall have been received.
The Administrative Agent shall notify the Borrower Representative and the
Lenders of the Effective Date, and such notice shall be conclusive and binding.
The Borrowing on the Effective Date shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to matters
specified in paragraph (m) of this Section.

ARTICLE V.
Affirmative Covenants
Until the Loan Obligations have been Fully Satisfied, IHS covenants and agrees
with the Lenders that:
Section 5.01.    Financial Statements and Other Information. IHS will furnish to
the Administrative Agent and each Lender:
(a)    Annual Audit. Within 90 days after the end of each fiscal year of IHS,
its audited consolidated balance sheets and related statements of operations,
cash flows and stockholders' equity as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Ernst & Young LLP or other independent public accountants of
recognized national standing (without a "going concern" or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
IHS and the Subsidiaries on a Consolidated basis in accordance with GAAP
consistently applied;

CREDIT AGREEMENT, Page 44



--------------------------------------------------------------------------------

 

(b)    Quarterly Financial Statements. Within 45 days after the end of each of
the first three fiscal quarters of each fiscal year of IHS, its consolidated
balance sheet and related statements of operations, cash flows and stockholders'
equity as of the end of and for such fiscal quarter and the then elapsed portion
of the fiscal year, setting forth in each case in comparative form the figures
for the corresponding period or periods of (or, in the case of the balance
sheet, as of the end of) the previous fiscal year, all certified by one of its
Financial Officers as presenting fairly in all material respects the financial
condition and results of operations of IHS and the Subsidiaries on a
Consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;
(c)    Compliance Certificate. Concurrently with any delivery of financial
statements under clause (a) or (b) above, a certificate in substantially the
form of Exhibit B hereto of a Financial Officer of IHS: (i) certifying as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Article VII and (iii) stating whether any change in GAAP or in
the application thereof has occurred since the date of IHS's audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;
(d)    Management Report. Concurrently with the delivery of the quarterly and
annual financial statements set forth in subsections (a) and (b) above, a copy
of any material management report, letter or similar writing furnished to IHS by
the accountants in respect of IHS's systems, operations, financial condition or
properties.
(e)    Public Reports. Promptly after the same become publicly available, copies
of all periodic and other reports, proxy statements and other materials filed by
IHS or any Subsidiary with the Securities and Exchange Commission or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by IHS to
its shareholders generally, other than any Securities and Exchange Commission
Form 4 filed by IHS or any Subsidiary;
(f)    Investment Policy. Promptly after the same becomes effective, copies of
all modifications to IHS's investment policy approved by IHS's board of
directors; and
(g)    Additional Information. Promptly following any request therefor, such
other information regarding the operations, business affairs and financial
condition of IHS or any Subsidiary, or compliance with the terms of any Loan
Document, as the Administrative Agent or any Lender may reasonably request.
Documents required to be delivered pursuant to this Section 5.01 (to the extent
any such documents are included in materials otherwise filed with the Securities
and Exchange Commission, or any Governmental Authority succeeding to any or all
of the functions of said Commission) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which IHS
posts such documents, or provides a link thereto on IHS's website; or (ii) on
which such documents are posted on IHS's behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third party website or whether sponsored by the
Administrative Agent).

CREDIT AGREEMENT, Page 45



--------------------------------------------------------------------------------

 

Section 5.02.    Notices of Material Events. IHS will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
(a)    Default. The occurrence of any Default;
(b)    Notice of Proceedings. The filing or commencement of any action, suit or
proceeding by or before any arbitrator or Governmental Authority against or
affecting IHS or any Affiliate thereof that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;
(c)    ERISA Event. The occurrence of any ERISA Event (or similar events under
any Foreign Plan, including Termination Events) that, alone or together with any
other ERISA Events or Termination Events that have occurred, could reasonably be
expected to result in liability of IHS and its Subsidiaries in an aggregate
amount exceeding an amount that if paid could reasonably be expected to result
in a Material Adverse Effect; and
(d)    Material Adverse Effect. Any other development that results in, or could
reasonably be expected to result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of IHS setting forth the details
of the event or development requiring such notice and any action taken or
proposed to be taken with respect thereto.
Section 5.03.    Existence; Conduct of Business. IHS will, and will cause each
Loan Party to, do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its legal existence; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03. IHS will, and will cause each
Subsidiary (other than an Immaterial Subsidiary) to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect the
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names except to the extent that the failure to so preserve,
renew and keep in full force and effect any of the foregoing could not
reasonably be expect to result in a Material Adverse Effect.
Section 5.04.    Payment of Obligations. IHS will, and will cause each
Subsidiary to, pay its Indebtedness and other obligations, including Tax
liabilities, before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate actions, (b) IHS or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP, (c) such contest
effectively suspends collection of the contested obligation and the enforcement
of any Lien securing such obligation and (d) the failure to make payment pending
such contest could not reasonably be expected to result in a Material Adverse
Effect.
Section 5.05.    Insurance. IHS will, and will cause each Subsidiary to,
maintain with financially sound and reputable insurance companies insurance in
such amounts (with no greater risk retention) and against such risks as are
customarily maintained by companies of established repute engaged in the same or
similar businesses operating in the same or similar locations. IHS will furnish
to the Lenders, upon request of the Administrative Agent, information in
reasonable detail as to the insurance so maintained.

CREDIT AGREEMENT, Page 46



--------------------------------------------------------------------------------

 

Section 5.06.    Books and Records and Inspection. IHS will, and will cause each
Subsidiary to, keep proper books of record and account in which full, true and
correct entries are made of all dealings and transactions in relation to its
business and activities. IHS will, and will cause each Subsidiary to, permit any
representatives designated by the Administrative Agent (and, when a Default
exists, any Lender), upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times during normal business hours and as
often as reasonably requested; provided that, as long as no Default then exists,
the Administrative Agent will not be permitted to physically inspect the
properties of IHS and the Subsidiaries more than twice in any calendar year.
Section 5.07.    Compliance with Laws. IHS will, and will cause each Subsidiary
to, comply with all laws, rules, regulations and orders of any Governmental
Authority applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
Section 5.08.    Use of Proceeds. The proceeds of the Loans will be used only
for the payment of (a)  fees and expenses payable in connection with the
Transactions and (b) to finance the Acquisition. No part of the proceeds of any
Loan will be used, whether directly or indirectly, for any purpose that entails
a violation of any of the Regulations of the Board, including Regulations G, U
and X.
Section 5.09.    Joinder of Subsidiaries to the Guaranty Agreement.
(a)    Joinder Tests. Within 45 days after the end of each fiscal quarter, IHS
shall (i) make the calculations to determine whether all Domestic Subsidiaries
who are Material Subsidiaries are party to the Guaranty Agreement and
(ii) confirm that all Domestic Subsidiaries who Guarantee, or who are required
to Guarantee, all or any portion of the “Obligations” (as defined in the 2011
Credit Agreement and the 2012 Credit Agreement), or who are borrowers under the
2011 Credit Agreement or the 2012 Credit Agreement are party to the Guaranty
Agreement.
(b)    Joinder of Domestic Subsidiaries. If as of a fiscal quarter end a
Domestic Subsidiary that is not party to the Guaranty Agreement (i) is a
Material Subsidiary, (ii) Guarantees all or any portion of the “Obligations” (as
defined in the 2011 Credit Agreement and the 2012 Credit Agreement), or is a
borrower under the 2011 Credit Agreement or the 2012 Credit Agreement, or (iii)
is required to Guarantee all or any portion of the “Obligations” (as defined in
the 2011 Credit Agreement and the 2012 Credit Agreement), then promptly in the
case of clauses (ii) and (iii) and within 45 days after the end of such fiscal
quarter in the case of clause (i) but subject to paragraph (d) of this Section,
IHS shall: (i) cause each such Subsidiary to become a party to the Guaranty
Agreement pursuant to the execution and delivery of a Subsidiary Joinder
Agreement (as defined in the Guaranty); (ii) cause each such Subsidiary to
execute and/or deliver such other documentation as the Administrative Agent may
reasonably request to evidence the authority of each such Subsidiary to execute,
deliver and perform the Guaranty Agreement and to evidence the existence and
good standing of each such Subsidiary; and (iii) deliver a favorable written
opinion (addressed to the Administrative Agent and the Lenders) of counsel to
each such Subsidiary covering the matters set forth in Sections 3.01, 3.02
3.03(a) and 3.03(b) of this Agreement and such other matters relating to each
such Subsidiary and the Loan Documents as the Administrative Agent shall
reasonably request. IHS requests each such counsel to

CREDIT AGREEMENT, Page 47



--------------------------------------------------------------------------------

 

deliver such opinions. In addition, as promptly as possible and without giving
effect to the 45 days mentioned above, IHS will cause each Domestic Subsidiary
which is not a party to the Guaranty Agreement which is a guarantor or borrower
under the 2011 Credit Agreement or the 2012 Credit Agreement to comply promptly
with the requirements of clauses (i)-(iii) of the preceding sentence.
(c)    [Reserved].
(d)    Limit on Joinder of Joint Ventures. Notwithstanding the other paragraphs
of this Section, no Domestic Subsidiary (including any Material Subsidiary) that
is not 100% owned by IHS or one of the Subsidiaries shall be required to be
joined as a Guarantor if the terms of the agreement under which such Subsidiary
was created prohibits it from entering into a Guarantee without the consent of
the other joint venture party unless such Domestic Subsidiary is a borrower or
guarantor under the 2011 Credit Agreement or the 2012 Credit Agreement.
Section 5.10.    Further Assurances. IHS will, and will cause each other Loan
Party to, execute any and all further documents, agreements and instruments, and
take all such further actions, which may be required under any applicable law,
or which the Administrative Agent or the Required Lenders may reasonably
request, to effectuate the transactions contemplated by the Loan Documents, all
at the expense of the Loan Parties.

ARTICLE VI.
Negative Covenants
Until the Loan Obligations have been Fully Satisfied, IHS covenants and agrees
with the Lenders that:
Section 6.01.    Indebtedness. IHS will not, nor will it permit any Subsidiary
to, create, incur, assume or permit to exist any Indebtedness, except:
(a)    Indebtedness created under the Loan Documents;
(b)    Indebtedness existing on the Effective Date and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof or result in an earlier maturity date or decreased
weighted average life thereof as long as: (i) such Indebtedness in any
individual case has an outstanding principal balance of $1,000,000 or less or
(ii) to the extent the Indebtedness exceeds the limits in the immediately
preceding clause (i), such Indebtedness is described on Schedule 6.01 hereto or
is permitted by clauses (e) or (f) of this Section 6.01 or Section 6.04(c);
(c)    Indebtedness of any Subsidiary to IHS, of IHS to any Subsidiary or of any
Subsidiary to any other Subsidiary; provided that: (i) such Indebtedness must be
incurred in the ordinary course of business or incurred to finance general
corporate needs; and (ii) the sum of (x) the aggregate outstanding amount of all
of the obligations of Non-Loan Parties Guaranteed by the Loan Parties pursuant
to clause (d) below plus (y) the aggregate outstanding principal amount of all
of the loans and advances made to Non-Loan Parties by any Loan Party after the
Effective Date plus (z) the aggregate amount of all amounts extended after the

CREDIT AGREEMENT, Page 48



--------------------------------------------------------------------------------

 

Effective Date to acquire Equity Interest in or otherwise make capital
contributions to Non-Loan Parties by Loan Parties (such sum the "Non-Loan Party
Amount") shall not at any time exceed an aggregate amount equal to the sum of
the following (which sum is herein the "Permitted Non-Loan Party Amount"):
(A) $25,000,000 with respect to any one Non-Loan Party and $50,000,000 for all
Non-Loan Parties plus (B) the sum of the following: (1) the aggregate
outstanding principal amount of all of such loans and advances made under the
permissions of Section 6.04(j); plus (2) the aggregate amount of all such Equity
Interest acquisitions and capital contributions made after the Effective Date
under the permissions of Section 6.04(j) (to provide clarity to the proper
interpretation of the provisions of this clause (c) and the other applicable
provisions of this Agreement, the Loan Parties may make loans and advances to
Non-Loan Parties after the Effective Date, Guarantee Indebtedness of Non-Loan
Parties and acquire Equity Interests of and make capital contributions in
Non-Loan Parties: (x) subject to and in accordance with the $25,000,000 and
$50,000,000 limit established under this Section 6.01(c)(ii)(A), as such limits
are carried through Section 6.01(d) and Sections 6.04(a), (b) and (e); and
(y) independent of the such limits, under the broader permissions of Section
6.04(j) if the conditions to such permissions are satisfied);
(d)    Guaranties by IHS of Indebtedness or other obligations of any Subsidiary
and by any Subsidiary of Indebtedness or other obligations of IHS or any other
Subsidiary; provided that the Non-Loan Party Amount shall not exceed the
Permitted Non-Loan Party Amount;
(e)    Indebtedness of IHS or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof; provided that (i) such Indebtedness is incurred prior to or within 90
days after such acquisition or the completion of such construction or
improvement and (ii) prior to the incurrence or assumption of any Indebtedness
under this paragraph (e): (A) IHS shall have determined that it will be in
compliance with the covenants contained in Article VII on a Pro Forma basis for
the four (4) fiscal quarter period then most recently ended (provided that if
the indebtedness to be incurred is in connection with an acquisition permitted
by Section 6.04(h) and if an Elevated Leverage Period is not then in effect,
then IHS may determine compliance on a Pro Forma basis assuming an Elevated
Leverage Period was in effect as of the end of such four (4) fiscal quarter
period so long as IHS has the ability to elect the current fiscal quarter as a
Trigger Quarter) and (B) no Default shall exist or result therefrom;
(f)    Indebtedness arising in connection with Hedge Agreements permitted by
Section 6.06;
(g)    Unsecured Indebtedness for borrowed money, in addition to the
Indebtedness otherwise permitted hereby, of any Subsidiary; provided that
(i) the aggregate principal amount of Indebtedness permitted by this paragraph
(g) shall not exceed $75,000,000 at any time outstanding; and (ii) no Loan Party
may extend credit to any Non-Loan Party under the permissions of this paragraph
(g);
(h)    In addition to the Indebtedness otherwise permitted hereby and
notwithstanding any limits imposed by the other permissions of this Section
6.01, unsecured Indebtedness for borrowed money owed by IHS; provided that at
the time of the incurrence of any Indebtedness under this paragraph (h): (i) IHS
shall have determined that it will be in compliance with the covenants contained
in Article VII on a Pro

CREDIT AGREEMENT, Page 49



--------------------------------------------------------------------------------

 

Forma basis for the four (4) fiscal quarter period then most recently ended
(provided that if the indebtedness to be incurred is in connection with an
acquisition permitted by Section 6.04(h) and if an Elevated Leverage Period is
not then in effect, then IHS may determine compliance on a Pro Forma basis
assuming an Elevated Leverage Period was in effect as of the end of such four
(4) fiscal quarter period so long as IHS has the ability to elect the current
fiscal quarter as a Trigger Quarter) and (ii) no Default shall exist or result
therefrom; and
(i)    Indebtedness under the 2011 Credit Agreement and Indebtedness under the
2012 Credit Agreement and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof or
result in an earlier maturity date or decreased weighted average life thereof.
IHS will not permit any Domestic Subsidiary to be a guarantor or borrower under
the 2011 Credit Agreement or the 2012 Credit Agreement unless such Domestic
Subsidiary is a Guarantor under the Guaranty Agreement.
Section 6.02.    Liens. IHS will not, nor will it permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:
(a)    Liens granted to the Administrative Agent in favor of the Credit Parties;
(b)    Permitted Encumbrances;
(c)    any Lien on any asset of IHS or any Subsidiary existing on the Effective
Date; provided that (i) such Lien shall not apply to any other asset of IHS or
any Subsidiary; (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof; and (iii) either
(A) the book value of the asset encumbered by any such Lien does not exceed
$3,000,000 and the aggregate book value of all assets encumbered by such Liens
existing on the Effective Date does not exceed $10,000,000 or (B) such Lien is
described on Schedule 6.02 hereto or otherwise permitted by clauses (d), (e) or
(f) of this Section 6.02;
(d)    any Liens on property or assets of a Subsidiary to secure obligations to
a Loan Party;
(e)    Liens on fixed or capital assets acquired, constructed or improved by IHS
or any Subsidiary securing Indebtedness permitted by paragraph (e) of
Section 6.01;
(f)    Liens securing the “Obligations” (as defined in the 2011 Credit Agreement
and 2012 Credit Agreement) of IHS and its Subsidiaries provided that the
Obligations under the Loan Documents are secured by the same assets on a pari
passu basis pursuant to documentation acceptable to the Administrative Agent;
and
(g)    other Liens securing Indebtedness or other obligations; provided the
aggregate outstanding principal amount of such Indebtedness and other
obligations and the aggregate book value of all property secured thereby, in
each case, does not to exceed $25,000,000.

CREDIT AGREEMENT, Page 50



--------------------------------------------------------------------------------

 

Section 6.03.    Fundamental Changes. IHS will not, nor will it permit any
Subsidiary to, merge into or consolidate or amalgamate with any other Person, or
permit any other Person to merge into or consolidate or amalgamate with it, or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing:
(a)    any Loan Party may merge or amalgamate into another Loan Party; provided
that (i) if one of such Loan Parties is IHS, IHS shall be the continuing or
surviving Person and (ii) if one of such Loan Parties is the Borrower (and none
of the applicable Loan Parties is IHS), the Borrower shall be the continuing or
surviving Person;
(b)    any Subsidiary that is not a Loan Party may merge or amalgamate into any
other Subsidiary; provided that if the other Subsidiary is a Loan Party, such
Loan Party shall be the continuing or surviving Person or the continuing or
surviving Person shall become a Loan Party simultaneously with the consummation
of such transaction;
(c)    any Subsidiary (other than the Borrower) may liquidate or dissolve if IHS
determines in good faith that such liquidation or dissolution is in the best
interests of IHS and is not materially disadvantageous to the Lenders and if
such Subsidiary is a Loan Party, its assets are transferred to a Loan Party or
to another Subsidiary that simultaneously with such transfer, becomes a Loan
Party; and
(d)    IHS or any Subsidiary may merge or amalgamate into another Person in an
acquisition permitted by Section 6.04(h); provided that if IHS is involved, it
shall be the continuing or surviving Person and if the Subsidiary involved is a
Loan Party, the Loan Party is the continuing or surviving Person or the
continuing or surviving Person shall become a Loan Party simultaneously with the
consummation of such transaction.
Neither IHS nor the Borrower may reorganize in any jurisdiction outside the
United States.
IHS will not, nor will it permit any of its Subsidiaries to engage in any
material extent in any business other than businesses of the type conducted by
IHS and the Subsidiaries on the date of execution of this Agreement and
businesses reasonably related thereto.
Section 6.04.    Investments, Loans, Advances, Guarantees and Acquisitions. IHS
will not nor will it permit any of Subsidiary to, purchase, hold or acquire
(including pursuant to any merger or amalgamation with any Person that was not a
wholly owned Subsidiary prior to such merger or amalgamation) any Equity
Interests in or evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit, except:
(a)    Equity Interests in Subsidiaries formed or created by IHS or a Subsidiary
after the Effective Date; provided that the Non-Loan Party Amount shall at no
time exceed the Permitted Non-Loan Party Amount;

CREDIT AGREEMENT, Page 51



--------------------------------------------------------------------------------

 

(b)    loans and advances made after the Effective Date by IHS to any Subsidiary
or by any Subsidiary to IHS or any other Subsidiary; provided that the Non-Loan
Party Amount shall at no time exceed the Permitted Non-Loan Party Amount;
(c)    Equity Interests in Subsidiaries owned as of the Effective Date; loans
and advances outstanding on the Effective Date made by any Loan Party or any
other Subsidiary to any Loan Party; loans and advances outstanding on the
Effective Date made by any Loan Party to any Non-Loan Party in an aggregate
amount for all such loans and advances not exceeding $10,000,000; and
investments existing on the Effective Date other than those listed in this
clause (c) (the "other investments") as long as: (i) the book value of such
other investments does not exceed $5,000,000 in any individual case and the
aggregate book value of all such other investments outstanding on the Effective
Date does not exceed $15,000,000 or (ii) to the extent the limits in clause (i)
are exceeded, such other investments are described on Schedule 6.04 hereto or
are permitted by clauses (d), (f) or (g) of this Section 6.04;
(d)    investments made in accordance with IHS's investment policy as it exists
on the Effective Date and as the same may be modified thereafter with the
approval of IHS's board of directors and, if the modification is material, the
Administrative Agent;
(e)    Guarantees by IHS of Indebtedness or other obligations of any Subsidiary
or by any Subsidiary of Indebtedness or other obligations of IHS or of any other
Subsidiary; provided that the Non-Loan Party Amount shall at no time exceed the
Permitted Non-Loan Party Amount;
(f)    Hedge Agreements permitted by Section 6.06;
(g)    loans and advances to officers, directors, and employees of IHS and the
Subsidiaries made in the ordinary course of business up to a maximum of: (i)
with respect to loans and advances made for travel and entertainment expenses,
$5,000,000 in the aggregate at any one time outstanding and (ii) with respect to
loans and advances for other purposes, $1,000,000 in the aggregate at any one
time outstanding;
(h)    in addition to the other Equity Interest that IHS or a Subsidiary may
purchase, hold or acquire and the purchases and acquisition of assets permitted
by this Section 6.04 and notwithstanding any limits imposed by the other
permissions of this Section 6.04, IHS or a Subsidiary may purchase, hold or
acquire (including pursuant to a merger) all the Equity Interests in a Person
who is not a Subsidiary and may purchase or otherwise acquire (in one
transaction or a series of transactions) all or substantially all of the assets
of any other Person who is not a Subsidiary or all or substantially all of the
assets of a division or branch of such Person, if, at the time each such
acquisition is consummated:
(i)    Default. No Default exists or would result therefrom;
(ii)    Pro Forma Compliance. IHS shall have determined that it will be in
compliance with the covenants contained in Article VII on a Pro Forma basis for
the four (4) fiscal quarter period then most recently ended and if an Elevated
Leverage Period is not then in effect, IHS may assume that an Elevated Leverage
Period was in effect as of the end of such period if IHS has the ability to
elect the current fiscal quarter as a Trigger Quarter;

CREDIT AGREEMENT, Page 52



--------------------------------------------------------------------------------

 

(iii)    Delivery and Notice Requirements. IHS shall be required to comply with
the notice and delivery requirements under this clause (iii) in the event that:
(A) the cash consideration to be paid for the acquisition in question exceeds
$100,000,000 and (B) the Leverage Ratio as calculated for the four (4) fiscal
quarter period then most recently ending on a Pro Forma basis exceeds
2.50 to 1.00. If one or more of the conditions in the foregoing clauses (A) and
(B) do not exist with respect to an acquisition, IHS is not required to comply
with the notice and delivery requirements of this clause (iii) with respect to
the acquisition in question. If IHS is required to comply with the notice and
delivery requirement under this clause (iii), then IHS shall provide to
Administrative Agent, prior to the consummation of the acquisition, the
following: (A) notice of the acquisition, (B) the most recent financial
statements of the Target that IHS has available, (C) copies of the applicable
purchase agreement and copies of such other documentation and information
relating to the Target and the acquisition as Administrative Agent may
reasonably request, and (D) a certificate signed by a Financial Officer of IHS
certifying: (1) to the calculations demonstrating IHS's compliance with
paragraph (h)(ii) of this Section; (2) that after giving effect to the
acquisition in question, all representations and warranties contained in the
Loan Documents which are not qualified by a materiality standard will be true
and correct in all material respects and all representations and warranties
contained in the Loan Documents which are qualified by a materiality standard
will be true and correct in all respects, in each case, as of the date of the
closing of the acquisition with the same force and effect as if such
representations and warranties had been made on and as of such date, except to
the extent that such representations and warranties relate specifically to
another date and (3) that no Default exists or will result from the acquisition;
(iv)    Same Line of Business. The business acquired in the acquisition is a
business of the type conducted by IHS and the Subsidiaries on the Effective Date
or a business reasonably related thereto;
(v)    No Contested Acquisitions. The proposed acquisition shall have been
approved by the Board of Directors of the Target (or similar governing body if
the Target is not a corporation) and no Person shall have commenced legal
proceedings to oppose the acquisition;
(vi)    Joinder of Subsidiary. If a Material Subsidiary that is a Domestic
Subsidiary is acquired or created in connection with such acquisition, such
Material Subsidiary shall be joined as a Guarantor within 60 days of the closing
of the acquisition in the same manner as a Subsidiary is joined pursuant to
Sections 5.09;
(i)    IHS may consummate the Acquisition pursuant to the Acquisition Agreement;
and
(j)    in addition to the other investments, loans and advances otherwise
permitted by this Section 6.04 and notwithstanding any limits imposed by the
other permissions of this Section 6.04, IHS or any Subsidiary may purchase, hold
or acquire any Equity Interests in or evidences of indebtedness or other
securities (including any option, warrant or other right to acquire any of the
foregoing) of, make or permit to exist any loans or advances to or make or
permit to exist any investment or any other interest in, any other Person
(including any of the foregoing with respect to a Non-Loan Party) in each case,
in a transaction that does not constitute an acquisition governed by paragraph
(h) of this Section as long as at the time any such investment, loan or advance
is made:

CREDIT AGREEMENT, Page 53



--------------------------------------------------------------------------------

 

(i)    Default. No Default exists or would result therefrom; and
(ii)    Pro Forma Compliance. IHS shall have determined that it will be in
compliance with the covenants contained in Article VII on a Pro Forma basis for
the four (4) fiscal quarter period then most recently ended and if an Elevated
Leverage Period is not then in effect, IHS may assume that an Elevated Leverage
Period was in effect as of the end of such period if IHS has the ability to
elect the current fiscal quarter as a Trigger Quarter.
Section 6.05.    Asset Sales. IHS will not, nor will it permit any Subsidiary
to, sell, transfer, lease or otherwise dispose of any asset, including any
Equity Interest owned by it, except:
(a)    sales in the ordinary course of business of inventory, used or surplus
equipment and investments made or held in compliance with the requirements of
Section 6.04;
(b)    sales, transfers and dispositions by IHS or any Subsidiary to a Loan
Party and other sales, transfers and dispositions not prohibited by Section
6.03; and
(c)    other sales, transfers and other dispositions of assets (other than
Equity Interests in a Material Subsidiary) that are not permitted by any other
clause of this Section as long as no Default shall exist or would result and
either: (i) the Person so disposing of the asset under the permissions of this
paragraph (c) applies the Net Proceeds from such event, within 365 days after
receipt of such Net Proceeds, to make an acquisition permitted hereby or
otherwise to acquire real property, equipment, other tangible assets or
intellectual property to be used in the business of such Person or (ii) to the
extent such Net Proceeds are not so reinvested, then the aggregate fair market
value or book value, whichever is greater, of the assets sold, transferred or
otherwise disposed of in reliance upon this paragraph (c) which are not
reinvested under the requirements of clause (i) shall not exceed an aggregate
amount equal to $25,000,000;
provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clauses (a) or (b) above) shall be made
for fair value.
Section 6.06.    Hedge Agreements. IHS will not nor will it permit any
Subsidiary to, enter into any Hedge Agreement, except (a) Hedge Agreements
entered into to hedge or mitigate risks to which IHS or a Subsidiary has actual
exposure (including any Hedge Agreements enter into in connection with the
issuance of any permitted Indebtedness that is convertible to Equity Interests
but not including any other Hedge Agreement entered into with respect to Equity
Interests), and (b) Hedge Agreements entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest–bearing liability or investment of IHS or a Subsidiary.
Section 6.07.    Restricted Payments. IHS will not, nor will it permit any
Subsidiary to, declare or make, or agree to pay or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, except:
(a)    IHS may declare and pay dividends with respect to its capital stock
payable solely in additional shares of its common stock;

CREDIT AGREEMENT, Page 54



--------------------------------------------------------------------------------

 

(b)    Subsidiaries may declare and pay dividends ratably with respect to their
Equity Interests;
(c)    IHS may declare and make any other Restricted Payments (in addition to
Restricted Payments permitted by clauses (a) and (d) of this Section 6.07),
provided, that
(i)    Default. No Default exists or would result therefrom;
(ii)    Pro Forma Compliance. IHS shall have determined that it will be in
compliance with the covenants contained in Article VII on a Pro Forma basis for
the four (4) fiscal quarter period then most recently ending;
(iii)    Leverage Ratio. The Leverage Ratio as calculated for the four (4)
fiscal quarter period then most recently ending on a Pro Forma basis is less
than 2.75 to 1.00; and
(iv)    Certification Requirements. IHS shall be required to comply with the
certification requirements under this clause (iv) in the event that: (A) the
Restricted Payment in question exceeds $50,000,000 and (B) the Leverage Ratio as
calculated for the four (4) fiscal quarter period then most recently ending on a
Pro Forma basis exceeds 2.50 to 1.00. If one or more of the conditions in the
foregoing clauses (A) and (B) do not exist with respect to a Restricted Payment,
IHS is not required to comply with the certification requirements of this clause
(iv) with respect to the Restricted Payment in question. If IHS is required to
comply with the certification requirements under this clause (iv), IHS shall
provide to Administrative Agent, prior to the payment of the Restricted Payment,
a certificate signed by a Financial Officer of IHS certifying: (A) to the
calculations demonstrating IHS's compliance with paragraph (c)(ii) and (iii) of
this Section; (B) that after giving effect to the Restricted Payment in
question, all representations and warranties contained in the Loan Documents
which are not qualified by a materiality standard will be true and correct in
all material respects and all representations and warranties contained in the
Loan Documents which are qualified by a materiality standard will be true and
correct in all respects, in each case, on and as of the date of the closing of
the acquisition with the same force and effect as if such representations and
warranties had been made on and as of such date, except to the extent that such
representations and warranties relate specifically to another date and (C) that
no Default exists or will result for the Restricted Payment; and
(d)    IHS may repurchase or cancel its Equity Interests related to Taxes on
employee equity plans in an aggregate amount of up to $100,000,000 per fiscal
year so long as no Default exists or would result therefrom.
Section 6.08.    Transactions with Affiliates. IHS will not, nor will it permit
any Subsidiary to, sell, lease or otherwise transfer any property or assets to,
or purchase, lease or otherwise acquire any property or assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(a) transactions in the ordinary course of business and are at prices and on
terms and conditions no less favorable to IHS or such Subsidiary than could be
obtained on an arm's-length basis from unrelated third parties, (b) transactions
between or among the Loan Parties not involving any other Affiliate; (c) any
Restricted Payment permitted by Section 6.07; and (d) payment of customary and
reasonable directors fees to directors who are not employees of IHS or any
Affiliate.

CREDIT AGREEMENT, Page 55



--------------------------------------------------------------------------------

 

Section 6.09.    Restrictive Agreements. IHS will not, nor will it permit any
Subsidiary to, directly or indirectly, enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon: (a) the ability of IHS or any Subsidiary to create, incur or
permit to exist any Lien upon any of its property or assets, or (b) the ability
of any Subsidiary to pay dividends or other distributions with respect to any
shares of its capital stock or to make or repay loans or advances to IHS or any
other Subsidiary or to Guarantee Indebtedness of IHS or any other Subsidiary;
provided that (i)  the foregoing shall not apply to restrictions and conditions
existing on the date hereof identified on Schedule 6.09 (but shall apply to any
extension or renewal of, or any amendment or modification expanding the scope
of, any such restriction or condition), (ii) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (iii) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness; (iv) clause (a)
of the foregoing shall not apply to customary provisions in leases and other
contracts restricting the assignment thereof; and (v) the  foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to
Indebtedness permitted by this Agreement if such restrictions or conditions are
no more restrictive than the restrictions and conditions contained herein and
would permit IHS and the Subsidiaries to grant Liens to the Administrative Agent
for the benefit of the Credit Parties to secure the Obligations (provided the
2011 Credit Agreement and the 2012 Credit Agreement may contain restrictions of
the type described in clause (a) of the foregoing if such restrictions allow the
Obligations to be secured as long as the obligations under the 2011 Credit
Agreement and the 2012 Credit Agreement are secured equally and ratably on terms
satisfactory to the Administrative Agent).
Section 6.10.    Change in Fiscal Year. IHS will not change the manner in which
either the last day of its fiscal year or the last days of the first three
fiscal quarters of its fiscal year is calculated without the consent of the
Administrative Agent (which the Administrative Agent may give or withhold
without the consent or agreement of any of the Lenders and which consent may not
be unreasonably withheld).
Section 6.11.    Optional Payments and Modifications of Credit Agreement Pari
Passu Indebtedness. IHS will not, nor will it permit any Subsidiary to (a) make
or offer to make any optional or voluntary payment, prepayment, repurchase or
redemption of or otherwise optionally or voluntarily defease or segregate funds
with respect to any Credit Agreement Pari Passu Indebtedness consisting of term
loans during an Event of Default unless the Loans are prepaid at least ratably
substantially contemporaneously therewith (based on the then respective
aggregate outstanding principal amount of the Loans and such term loans); or (b)
amend, modify, waive or otherwise change, or consent or agree to any amendment,
modification, waiver or other change to, any Credit Agreement Pari Passu
Indebtedness if such amendment, modification, waiver or change is materially
adverse to the Lenders.

ARTICLE VII.
Financial Covenants

CREDIT AGREEMENT, Page 56



--------------------------------------------------------------------------------

 

Until the Loan Obligations have been Fully Satisfied, IHS covenants and agrees
with the Lenders that:
Section 7.01.    Interest Coverage Ratio. As of the last day of each fiscal
quarter, IHS will not permit the Interest Coverage Ratio calculated as of such
date to be less than 3.00 to 1.00.
Section 7.02.    Leverage Ratio. As of the last day of each fiscal quarter, IHS
will not permit the Leverage Ratio calculated as of such date to exceed the
levels set forth below (such maximum ratio, the "Maximum Leverage Ratio"):
Period
Ratio
 
 
August 31, 2013
4.00 to 1.00
November 30, 2013
3.75 to 1.00
February 28, 2014
 
3.50 to 1.00
 
May 31, 2014
3.25 to 1.00
Thereafter
3.00 to 1.00



Notwithstanding the foregoing, if, with respect to any fiscal quarter of IHS for
which the Maximum Leverage Ratio is less than 3.50 to 1.00: (a) IHS or any
Subsidiary has entered into an acquisition (other than the Acquisition)
permitted by Section 6.04(h) or Section 6.04(j) in such fiscal quarter and (b)
the sum of the consideration paid for such acquisition plus the aggregate
consideration paid by IHS and the Subsidiaries for all such acquisitions
permitted by Section 6.04(h) and Section 6.04(j) consummated during that same
fiscal quarter and the immediately preceding fiscal quarter, is equal to or
greater than $200,000,000 (the requirements of clauses (a) and (b), herein the
"Acquisition Threshold"), then IHS may declare such fiscal quarter to be a
Trigger Quarter, such election to be made by IHS on or before the Election Date
for such fiscal quarter. If IHS has notified the Administrative Agent in writing
that an Acquisition Threshold has been achieved and has elected a Trigger
Quarter or shall be deemed to have selected a Trigger Quarter, then the Maximum
Leverage Ratio shall be increased to 3.50 to 1.00 during the related Elevated
Leverage Period. Once a Trigger Quarter is elected or deemed elected, no
subsequent Trigger Quarter may be elected or deemed elected by IHS unless and
until the actual Leverage Ratio is less than or equal to 3.00 to 1.00 as of the
end of two consecutive fiscal quarters of IHS after the election.
As used herein, the following terms have the following meanings:
"Election Date" means, with respect to any fiscal quarter, the date that is the
deadline for IHS's delivery of the financial statements and the corresponding
compliance certificate required by Sections 5.01(a), (b) and (c).
"Elevated Leverage Period" means, with respect to any Trigger Quarter, the
period beginning with the first day of such Trigger Quarter and continuing until
and ending on the last day of the fiscal quarter of IHS (a) identified by IHS as
the end of the Elevated Leverage Period and (b) for which the actual Leverage
Ratio is less than or equal to 3.00 to 1.00;

CREDIT AGREEMENT, Page 57



--------------------------------------------------------------------------------

 

provided, that, in no event shall any Elevated Leverage Period last longer than
three consecutive fiscal quarters (including the related Trigger Quarter).
"Trigger Quarter" means a fiscal quarter that IHS has designated in writing as
such and for which IHS has notified the Administrative Agent that an Acquisition
Threshold has been achieved; provided that with respect to any acquisition, a
Trigger Quarter shall be deemed to have been elected for the fiscal quarter
during which such acquisition was closed if IHS shall have assumed that an
Elevated Leverage Period existed when calculating Pro Forma compliance under
Section 6.01(e)(ii)(A), Section 6.01(h)(i), Section 6.04(h)(ii), or Section
6.04(j)(ii).

ARTICLE VIII.
Events of Default
Section 8.01.    Events of Default; Remedies. If any of the following events
("Events of Default") shall occur:
(a)    Principal Payment. The Borrower shall fail to pay any principal of any
Loan when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise;
(b)    Interest and Fee Payments. The Borrower shall fail to pay any interest on
any Loan or any fee or any other amount (other than an amount referred to in
clause (a) of this Section 8.01) payable under this Agreement or any other Loan
Document, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of five days;
(c)    Representation or Warranties. Any representation, warranty or
certification that is not qualified by a materiality standard and is made or
deemed made by or on behalf of any Loan Party in or in connection with any Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect when made or deemed made or any representation, warranty or
certification that is qualified by a materiality standard and is made or deemed
made by or on behalf of any Loan Party in or in connection with any Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect
when made or deemed made;
(d)    Covenant Violation; Immediate Default. IHS shall fail to observe or
perform any covenant, condition or agreement contained in Section 5.01, 5.02,
5.03 (with respect to the existence of IHS or the Borrower) or 5.09 or in
Article VI or in Article VII;

CREDIT AGREEMENT, Page 58



--------------------------------------------------------------------------------

 

(e)    Covenant Violation with Cure Period. Any Loan Party shall fail to observe
or perform any covenant, condition or agreement contained in any Loan Document
(other than those specified in clause (a), (b) or (d) of this Section 8.01), and
such failure shall continue unremedied for a period of 30 days after notice
thereof from the Administrative Agent to the Borrower Representative (which
notice will be given at the request of any Lender);
(f)    Cross Payment Default. IHS or any Subsidiary shall default in payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable beyond
any applicable period of notice and grace provide with respect thereto;
(g)    Cross Covenant Default. Any event or condition occurs that results in any
Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits (with or without the giving of notice, the lapse of time or
both) the holder or holders of any Material Indebtedness or any trustee or agent
on its or their behalf to cause any Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity; provided that this clause (g) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness;
(h)    Involuntary Bankruptcy. An involuntary proceeding shall be commenced or
an involuntary petition or proposal shall be filed seeking (i) liquidation,
reorganization, dissolution, winding up, administration or other relief in
respect of IHS or any Material Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state, provincial or foreign examinership,
bankruptcy, arrangement, liquidation, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, interim
receiver, examiner, administrator, trustee, custodian, monitor, sequestrator,
conservator or similar official for IHS or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;
(i)    Voluntary Bankruptcy. IHS or any Material Subsidiary shall
(i) voluntarily commence any proceeding or file any petition or proposal seeking
liquidation, reorganization or other relief under any Federal, state, provincial
or foreign examinership, bankruptcy, arrangement (voluntary or by way of scheme
of arrangement or otherwise) insolvency, receivership, dissolution, winding up,
administration, liquidation or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Section 8.01, (iii) apply for or consent to the appointment of a receiver,
interim receiver, trustee, custodian, monitor, sequestrator, conservator or
similar official for IHS or any Subsidiary or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;
(j)    Other Insolvency. IHS or any Material Subsidiary shall (i) become unable,
admit in writing its inability or fail generally to pay its debts as they become
due, (ii) suspend or threaten to suspend

CREDIT AGREEMENT, Page 59



--------------------------------------------------------------------------------

 

making payments on any of its debts by reason of actual anticipated financial
difficulties or (iii) commence negotiation with one or more of its creditors
with a view to rescheduling any of its debt;
(k)    Judgments. One or more judgments for the payment of money in an aggregate
amount in excess of $25,000,000 shall be rendered against IHS, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of IHS or any Subsidiary to enforce any such judgment;
(l)    ERISA Events. An ERISA Event or Termination Event shall have occurred
that, in the opinion of the Required Lenders, when taken together with all other
ERISA Events and Termination Events that have occurred, could reasonably be
expected to result in a Material Adverse Effect or could result in a Lien on any
assets of IHS or any Subsidiary;
(m)    Invalidity of Loan Documents. Any material provision of any Loan Document
shall at any time for any reason cease to be valid, binding and enforceable
against any Loan Party; the validity, binding effect or enforceability of any
Loan Document against any Loan Party shall be contested by any Loan Party; any
Loan Party shall deny that it has any or further liability or obligation under
any Loan Document; or any Loan Document shall be terminated, invalidated or set
aside, or be declared ineffective or inoperative or in any material way cease to
give or provide to Administrative Agent and the Lenders the benefits purported
to be created thereby;
(n)    Material Adverse Effect. There shall have occurred any condition or event
that has or is reasonably likely to have a Material Adverse Effect; or
(o)    Change in Control. A Change in Control shall occur;
then, and in every such event (other than an event with respect to IHS or the
Borrower described in clause (h) or (i) of this Section), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower
Representative, take either or both of the following actions, at the same or
different times: (i) terminate the Commitments, and thereupon the Commitments
shall terminate immediately, and (ii) declare the Loans then outstanding to be
due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of IHS and the Borrower accrued hereunder, shall become due and
payable immediately, without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration or other notice of any kind, all of which are
hereby waived by IHS and the Borrower; and in case of any event with respect to
IHS or the Borrower described in clause (h) or (i) of this Section, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of IHS and the Borrower accrued hereunder, shall automatically
become due and payable, without presentment, demand, protest, notice of intent
to accelerate, notice of acceleration or other notice of any kind, all of which
are hereby waived by IHS and the Borrower. In addition, if any Event of Default
exists, the Administrative Agent may (and if directed by the Required Lenders,
shall) exercise any and all other rights and remedies afforded by

CREDIT AGREEMENT, Page 60



--------------------------------------------------------------------------------

 

the laws of the State of New York or any other jurisdiction, by any of the Loan
Documents, by equity, or otherwise.
Section 8.02.    Performance by the Administrative Agent. If any Loan Party
shall fail to perform any covenant or agreement in accordance with the terms of
the Loan Documents, the Administrative Agent may, and shall at the direction of
the Required Lenders, perform or attempt to perform such covenant or agreement
on behalf of the applicable Loan Party. In such event, IHS shall, at the request
of the Administrative Agent promptly pay any amount expended by the
Administrative Agent or the Lenders in connection with such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the interest rate provided for in Section 2.13(d) from and including
the date of such expenditure to but excluding the date such expenditure is paid
in full. Notwithstanding the foregoing, it is expressly agreed that neither the
Administrative Agent nor any Lender shall have any liability or responsibility
for the performance of any obligation of any Loan Party under any Loan Document.
Section 8.03.    Limitation on Separate Suit. No suit shall be brought against
any Loan Party on account of the Loan Obligations except by the Administrative
Agent, acting upon the written instructions of the Required Lenders.

ARTICLE IX.
The Administrative Agent
Section 9.01.    Appointment. Each of the Lenders hereby irrevocably appoints
JPMorgan Chase Bank, N.A. as agent on its behalf, and on behalf of each of its
Affiliates who are owed Obligations (each such Affiliate by acceptance of the
benefits of the Loan Documents hereby ratifying such appointment) and authorizes
the Administrative Agent to take such actions on its behalf and on behalf of
such Affiliates and to exercise such powers as are delegated to the
Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.
Section 9.02.    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent, and such Person and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with IHS or any
Subsidiary or other Affiliate thereof as if it were not the Administrative Agent
hereunder.
Section 9.03.    Limitation of Duties and Immunities. The Administrative Agent
shall not have any duties or obligations except those expressly set forth in the
Loan Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default exists, (b) the Administrative Agent
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that the Administrative Agent is required to
exercise in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 10.02), and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose,

CREDIT AGREEMENT, Page 61



--------------------------------------------------------------------------------

 

any information relating to any Loan Party that is communicated to or obtained
by the Person serving as Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.02) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall not be deemed
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower Representative or a Lender,
and the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered thereunder or in connection therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
Section 9.04.    Reliance on Third Parties. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing believed by it to be genuine and to have been signed or sent by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. The Administrative Agent
may consult with legal counsel (who may be counsel for any Loan Party),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
Section 9.05.    Sub-Agents. The Administrative Agent may perform any and all
its duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of this Article shall apply to any such sub-agent and to the Related Parties of
each Administrative Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
Section 9.06.    Successor Agent. Subject to the appointment and acceptance of a
successor Administrative Agent as provided in this paragraph, the Administrative
Agent may resign at any time by notifying the Lenders and the Borrower
Representative. Upon any such resignation, the Required Lenders shall have the
right, in consultation with the Borrower Representative, to appoint a successor.
If no successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, the retiring Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent which shall be a
bank or trust company or similar financial institution with an office in New
York, New York or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and

CREDIT AGREEMENT, Page 62



--------------------------------------------------------------------------------

 

obligations hereunder. The fees payable by IHS to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between IHS and such successor. After the Administrative Agent's
resignation hereunder, the provisions of this Article and Section 10.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.
Section 9.07.    Independent Credit Decisions. Each Lender acknowledges that it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or related agreement or any
document furnished hereunder or thereunder.
Section 9.08.    Other Agents. Certain Lenders may have been designated as
"documentation agent," "syndication agent", "joint or co lead arranger", "joint
or co bookrunner" or "co-agent," hereunder in recognition of the level of each
of their Commitments. No such Lender is an agent for the Lenders and no such
Lender shall have any obligation hereunder other than those existing in its
capacity as a Lender. Without limiting the foregoing, no such Lender shall have
or be deemed to have any fiduciary relationship with or duty to any Lender.
Section 9.09.    [Reserved].
Section 9.10.    Permitted Release of Subsidiary Loan Parties. If no Default
exists or would result and the Administrative Agent shall have received a
certificate of a Financial Officer of the Borrower Representative requesting the
release of a Subsidiary Loan Party, certifying that (a) no Default exists or
will result from the release of the Subsidiary Loan Party; (b)  the Subsidiary
Loan Party is being released from its obligations in respect of the Credit
Agreement Pari Passu Indebtedness; and (c) the Administrative Agent is
authorized to release such Subsidiary Loan Party because either (i) the Equity
Interest issued by such Subsidiary Loan Party or the assets of such Subsidiary
Loan Party have been sold in a transaction permitted by Section 6.05 (including
with the consent of the Required Lenders pursuant to Section 10.02(b)) or
(ii) such Subsidiary has become an Immaterial Subsidiary, then the
Administrative Agent is irrevocably authorized by the Credit Parties, without
any consent or further agreement of any Credit Party to release such Subsidiary
Loan Party from all obligations under the Loan Documents. The Administrative
Agent shall execute any release documents in accordance with the immediately
preceding sentence promptly upon request of the Borrower Representative without
the consent or further agreement of any Credit Party.
Section 9.11.    Lender Affiliates Rights. By accepting the benefits of the Loan
Documents, any Affiliate of a Lender that is owed any Obligation is bound by the
terms of the Loan Documents. But notwithstanding the foregoing: (a) neither the
Administrative Agent, any Lender nor any Loan Party shall be obligated to
deliver any notice or communication required to be delivered to any Lender under
any Loan Documents to any Affiliate of any Lender; and (b) no Affiliate of any
Lender that is owed any Obligation

CREDIT AGREEMENT, Page 63



--------------------------------------------------------------------------------

 

shall be included in the determination of the Required Lenders or entitled to
consent to, reject, or participate in any manner in any amendment, waiver or
other modification of any Loan Document. The Administrative Agent shall not have
any liabilities, obligations or responsibilities of any kind whatsoever to any
Affiliate of any Lender who is owed any Obligation. The Administrative Agent
shall deal solely and directly with the related Lender of any such Affiliate in
connection with all matters relating to the Loan Documents. The Obligation owed
to such Affiliate shall be considered the Obligation of its related Lender for
all purposes under the Loan Documents and such Lender shall be solely
responsible to the other parties hereto for all the obligations of such
Affiliate under any Loan Document.

ARTICLE X.

Miscellaneous
Section 10.01.    Notices. Except in the case of notices and other
communications expressly permitted to be given by telephone or other means, all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
(i)    if to any Loan Party, to the Borrower Representative at 15 Inverness Way
East, Englewood, Colorado 80112, Attention: Chief Financial Officer, Facsimile:
303-754-4025 with a copy to: Stephen Green, Esq., Executive Vice President,
Legal , IHS Inc., Two Grand Central Tower, 140 East 45th Street, 40th Floor, New
York, NY 10017; Telephone: (212) 850-8543; Facsimile: 212 850-8540;
(ii)    if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 2200 Ross
Ave, 3rd Fl, Dallas, TX 75201; Attention: Gregory T. Martin, Vice President,
Telephone: 213.965.2171; Telecopy: 213.965.2136 and JPMorgan Chase Bank, N.A.,
Midcorp Loan and Agency Services Group, Mailcode: IL1-001010; South Dearborn
Street, 19th Floor, Chicago, IL 60603; Attention: Leonida Mischke, Telephone:
312-385-7055; Telecopy: 888-266-8058; and
(iii)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower Representative
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications. Any party hereto may change its address or telecopy number
for notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

CREDIT AGREEMENT, Page 64



--------------------------------------------------------------------------------

 

Section 10.02.    Waivers; Amendments.
(a)    No Waiver; Rights Cumulative. No failure or delay by the Administrative
Agent or any Lender in exercising, and no course of dealing with respect to, any
right or power hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Lenders hereunder and under the other Loan Documents are cumulative and are
not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of any Loan Document or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.
(b)    Amendments. Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except pursuant
to an agreement or agreements in writing entered into by IHS, the Borrower and
the Required Lenders or, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Administrative Agent and
the Loan Party or Loan Parties that are parties thereto, in each case with the
consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the scheduled date of
payment of the principal amount of any Loan, or any interest thereon, or any
fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender affected thereby, (iv) change
Section 2.18(b), (c), (e), (f) or (g) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender, (v) change any of the provisions of this Section or the definition of
"Required Lenders," "Credit Party" or "Obligation" (or any term defined therein)
or any other provision of any Loan Document specifying the number or percentage
of Lenders required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender and (vi) release any Subsidiary Loan Party from its Guarantee under
the Guaranty Agreement (except as expressly provided in Section 9.10) or limit
its liability in respect of such Guarantee, without the written consent of each
Lender; provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent without the prior
written consent of the Administrative Agent.
(c)    Replacement of Lenders. In connection with any proposed amendment,
modification, waiver or termination (a “Proposed Change”) requiring the consent
of all Lenders or all affected Lenders, if the consent of the Required Lenders
to such Proposed Change is obtained, but the consent to such Proposed Change of
other Lenders whose consent is required is not obtained (any such Lender whose
consent is not obtained as described in paragraph (b) of this Section being
referred to as a “Non-Consenting

CREDIT AGREEMENT, Page 65



--------------------------------------------------------------------------------

 

Lender”), then, the Borrower may, at its sole expense and effort, upon notice to
such Non-Consenting Lender and the Administrative Agent, require such
Non-Consenting Lender to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in Section 10.04), all its
interests, rights and obligations under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that (a) the Borrower Representative shall
have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (b) such Non-Consenting Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (c) the Borrower or such assignee shall have paid to the Administrative
Agent the processing and recordation fee specified in Section 10.04(b).
Notwithstanding the foregoing, a Non-Consenting Lender shall be deemed to have
assigned all of its rights, interests and obligations under this Agreement upon
its receipt of the amounts described in the preceding clause (b).
Section 10.03.    Expenses; Indemnity; Damage Waiver.
(a)    Expenses. IHS shall pay (i) all reasonable out‑of‑pocket expenses
incurred by the Administrative Agent, the Syndication Agent and the Lead
Arrangers and their respective Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in connection
with the syndication of the credit facilities provided for herein, the
preparation and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
out-of-pocket expenses incurred by the Administrative Agent, the Syndication
Agent or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent, the Syndication Agent or any Lender, in
connection with the enforcement or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made hereunder, including all such out‑of‑pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.
(b)    Indemnity. IHS indemnifies the Administrative Agent, the Syndication
Agent, the Lead Arrangers and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an "Indemnitee") against, and
holds each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of any Loan Document or any other agreement or instrument
contemplated hereby, the performance by the parties to the Loan Documents of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated hereby, (ii) any Loan or the use of the
proceeds therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property currently or formerly owned or operated by IHS
or any Subsidiary, or any Environmental Liability related in any way to IHS or
any Subsidiary, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related

CREDIT AGREEMENT, Page 66



--------------------------------------------------------------------------------

 

expenses are determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.
(c)    Lenders' Agreement to Pay. To the extent that IHS fails to pay any amount
required to be paid by it to the Administrative Agent under paragraph (a) or (b)
of this Section, each Lender severally agrees to pay to the Administrative Agent
such Lender's pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such. For purposes hereof, a
Lender's "pro rata share" shall be determined based upon its share of the sum of
the outstanding Loans at the time.
(d)    Waiver of Damages. To the extent permitted by applicable law, no Loan
Party shall assert, and each Loan Party waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, incidental,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, the Loan Documents or any
agreement or instrument contemplated hereby, the Transactions, any Loan or the
use of the proceeds thereof.
(e)    Payment. All amounts due under this Section shall be payable not later
than 10 days after written demand therefor.
Section 10.04.    Successors and Assigns.
(a)    Successors and Assigns. The provisions of this Agreement are binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted hereby (including any Affiliate of a Lender who is owed
any of the Obligations and any Indemnitee), except that (i) neither IHS nor the
Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by IHS or the Borrower without such consent shall be null
and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of a Lender who is owed any of the
Obligations and any Indemnitee), Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders, any
legal or equitable right, remedy or claim under or by reason of this Agreement.
(b)    Assignment. (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees (other than IHS, any
Subsidiary or a natural person) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it) with the prior written consent of:
(A)    the Borrower Representative, which shall not be unreasonably withheld or
delayed; provided that no consent of the Borrower Representative shall be
required for an

CREDIT AGREEMENT, Page 67



--------------------------------------------------------------------------------

 

assignment to a Lender, an Affiliate of a Lender, an Approved Fund (as defined
below) or, if an Event of Default exists, any other Person; and
(B)    the Administrative Agent, which shall not be unreasonably withheld or
delayed.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender's
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) (i) shall not be less than $10,000,000 and (ii) shall not
reduce the assigning Lender's Commitment to less than $10,000,000 unless each of
the Borrower Representative and the Administrative Agent otherwise consent,
provided that no such consent of the Borrower Representative shall be required
if an Event of Default exists;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender's rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender's rights and obligations in
respect of Commitments or Loans; and
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500.
For the purposes of this Section 10.04(b), the term "Approved Fund" means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender's rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 10.03). Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 10.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and

CREDIT AGREEMENT, Page 68



--------------------------------------------------------------------------------

 

a register for the recordation of the names and addresses of the Lenders, and
the Commitment of, and principal amount (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the "Register").
The entries in the Register shall be conclusive, and IHS, the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee's completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to this Agreement or any other Loan
Document, the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.
(c)    Participations. (i) Any Lender may, without the consent of the Borrower
or the Administrative Agent, sell participations to one or more banks or other
entities (a "Participant") in all or a portion of such Lender's rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender's obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender's rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 10.02(b) that
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(e) (it being understood
that the documentation required under Section 2.17(e) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.18(c) as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of

CREDIT AGREEMENT, Page 69



--------------------------------------------------------------------------------

 

the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(ii)    A Participant shall not be entitled to receive any greater payment under
Sections 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower
Representative's prior written consent. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 2.17
unless the Borrower Representative is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.17(e) as though it were a Lender.
(d)    Pledge. Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
Section 10.05.    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect until the
Obligations have been Fully Satisfied. The provisions of Sections 2.15, 2.16,
2.17 and 10.03 and Article IX shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Commitments or the
termination of this Agreement or any provision hereof.
Section 10.06.    Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent embody the final, entire agreement among the parties
relating to the subject matter hereof and supersede any and all previous
commitments, agreements, representations and understandings, whether oral or
written, relating to the subject matter hereof and may not be contradicted or
varied by evidence of prior,

CREDIT AGREEMENT, Page 70



--------------------------------------------------------------------------------

 

contemporaneous or subsequent oral agreements or discussions of the parties
hereto. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy or other electronic
communication shall be effective as delivery of a manually executed counterpart
of this Agreement.
Section 10.07.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
Section 10.08.    Right of Setoff. If an Event of Default exists, each Lender
and each of its Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of the Borrower against any of and all the
obligations of that Borrower now or hereafter existing under this Agreement or
the other Loan Documents held by such Lender, irrespective of whether or not
such Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
Section 10.09.    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    Governing Law. This Agreement shall be governed by and construed in
accordance with the applicable law pertaining in the State of New York, other
than those conflict of law provisions that would defer to the substantive laws
of another jurisdiction. This governing law election has been made by the
parties in reliance (at least in part) on Section 5–1401 of the General
Obligations Law of the State of New York, as amended (as and to the extent
applicable), and other applicable law.
(b)    Jurisdiction. EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL BE
HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW,
IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT
IN ANY SUCH ACTION OR

CREDIT AGREEMENT, Page 71



--------------------------------------------------------------------------------

 

PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
(c)    Venue. Each party hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(d)    Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 10.01. Nothing
in this Agreement or any other Loan Document will affect the right of any party
to this Agreement to serve process in any other manner permitted by law. Each
party hereby irrevocably waives any objection to such service of process and
further irrevocably waives and agrees not to plead or claim in any action or
proceeding commenced hereunder or under any other Loan Document that service of
process was in any way invalid or effective. Nothing herein shall affect the
right of the Administrative Agent or any other Creditor to serve process in
another manner permitted by law or to commence legal proceedings or otherwise
proceed against any Loan Party in any other jurisdiction.
(e)    Process Agent. Each Loan Party hereby irrevocably designates, appoints
and empowers IHS with offices at Two Grand Central Tower, 140 East 45th Street,
40th Floor, New York, NY 10017, Attn: Stephen Green, Esq., Executive Vice
President, Legal (Telephone: (212) 850-8543; Facsimile: 212 850-8540) as its
designee, appointee and agent to receive, accept and acknowledge for and on its
behalf, and in respect of its property, service of any and all legal process,
summons, notices and documents which may be served in any such action or
proceeding. IHS accepts such appointment and the similar appointments contained
in the other Loan Documents and agrees to so act on the behalf of each Loan
Party hereunder and under the other Loan Documents until the Full Satisfaction
of the Obligations. If for any reason IHS shall cease to be available to act as
such, each Loan Party agrees to designate a new designee, appointee and agent in
the United States on the terms and for the purposes of this provision
satisfactory to the Administrative Agent under this Agreement.
Section 10.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

CREDIT AGREEMENT, Page 72



--------------------------------------------------------------------------------

 

Section 10.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 10.12.    Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates'
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Loan Parties and their obligations, (g) with the consent of the Borrower
Representative or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent or any Lender on a non-confidential basis
from a source other than the Loan Parties and other than as a result of a breach
know to such party by such source of any confidentially agreement binding upon
the source. For the purposes of this Section, "Information" means all
information received from any Loan Party relating to any Loan Party, other than
any such information that is available to the Administrative Agent or any Lender
on a non-confidential basis prior to disclosure by the applicable Loan Party;
provided that, in the case of information received from a Loan Party after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
Section 10.13.    Maximum Interest Rate.
(a)    Limitation to Maximum Rate; Recapture. No interest rate specified in any
Loan Document shall at any time exceed the Maximum Rate. If at any time the
interest rate (the "Contract Rate") for any obligation under the Loan Documents
shall exceed the Maximum Rate, thereby causing the interest accruing on such
obligation to be limited to the Maximum Rate, then any subsequent reduction in
the Contract Rate for such obligation shall not reduce the rate of interest on
such obligation below the Maximum Rate until the aggregate amount of interest
accrued on such obligation equals the aggregate amount of interest which would
have accrued on such obligation if the Contract Rate for such obligation had at
all times been in effect. As used herein, the term "Maximum Rate" means, at any
time with respect to any Lender, the maximum rate of nonusurious interest under
applicable law that such Lender may charge the Borrower. The Maximum Rate shall
be calculated in a manner that takes into account any and all fees, payments,
and other charges contracted for, charged, or received in connection with the
Loan Documents that constitute interest under applicable law. Each change in any
interest rate provided for herein based upon the Maximum Rate

CREDIT AGREEMENT, Page 73



--------------------------------------------------------------------------------

 

resulting from a change in the Maximum Rate shall take effect without notice to
Borrower Representative at the time of such change in the Maximum Rate.
(b)    Cure Provisions. No provision of any Loan Document shall require the
payment or the collection of interest in excess of the maximum amount permitted
by applicable law. If any excess of interest in such respect is hereby provided
for, or shall be adjudicated to be so provided, in any Loan Document or
otherwise in connection with this loan transaction, the provisions of this
Section shall govern and prevail and neither the Borrower nor the sureties,
guarantors, successors, or assigns of the Borrower shall be obligated to pay the
excess amount of such interest or any other excess sum paid for the use,
forbearance, or detention of sums loaned pursuant hereto. In the event any
Lender ever receives, collects, or applies as interest any such sum, such amount
which would be in excess of the maximum amount permitted by applicable law shall
be applied as a payment and reduction of the principal of the obligations
outstanding hereunder, and, if the principal of the obligations outstanding
hereunder has been paid in full, any remaining excess shall forthwith be paid to
the Borrower. In determining whether or not the interest paid or payable exceeds
the Maximum Rate, the Borrower and each Lender shall, to the extent permitted by
applicable law, (a) characterize any non‑principal payment as an expense, fee,
or premium rather than as interest, (b) exclude voluntary prepayments and the
effects thereof, and (c) amortize, prorate, allocate, and spread in equal or
unequal parts the total amount of interest throughout the entire contemplated
term of the obligations outstanding hereunder so that interest for the entire
term does not exceed the Maximum Rate.
Section 10.14.    No Duty. All attorneys, accountants, appraisers, and other
professional Persons and consultants retained by the Administrative Agent or any
Lender shall have the right to act exclusively in the interest of the
Administrative Agent and the Lenders and shall have no duty of disclosure, duty
of loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to the Borrower, any other Loan Party, any of their respective Equity
Interest holders or any other Person.
Section 10.15.    No Fiduciary Relationship. Each of IHS and the Borrower hereby
acknowledges and agrees that (a) no fiduciary, advisory or agency relationship
between the Loan Parties and the Credit Parties is intended to be or has been
created in respect of any of the transactions contemplated by this Agreement or
the other Loan Documents, irrespective of whether the Credit Parties have
advised or are advising the Loan Parties on other matters, and the relationship
between the Credit Parties, on the one hand, and the Loan Parties, on the other
hand, in connection herewith and therewith is solely that of creditor and
debtor, (b) the Credit Parties, on the one hand, and the Loan Parties, on the
other hand, have an arm's length business relationship that does not directly or
indirectly give rise to, nor do the Loan Parties rely on, any fiduciary duty to
the Loan Parties or their affiliates on the part of the Credit Parties, (c) the
Loan Parties are capable of evaluating and understanding, and the Loan Parties
understand and accept, the terms, risks and conditions of the transactions
contemplated by this Agreement and the other Loan Documents, (d) the Loan
Parties have been advised that the Credit Parties are engaged in a broad range
of transactions that may involve interests that differ from the Loan Parties’
interests and that the Credit Parties have no obligation to disclose such
interests and transactions to the Loan Parties, (e) the Loan Parties have
consulted their own legal, accounting, regulatory and tax advisors to the extent
the Loan Parties have deemed appropriate in the negotiation, execution and
delivery of this Agreement and the other Loan Documents, (f) each Credit Party
has been, is, and will be acting solely as a principal and, except as otherwise
expressly agreed in writing by

CREDIT AGREEMENT, Page 74



--------------------------------------------------------------------------------

 

it and the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Loan Parties, any of their affiliates or any
other Person, (g) none of the Credit Parties has any obligation to the Loan
Parties or their affiliates with respect to the transactions contemplated by
this Agreement or the other Loan Documents except those obligations expressly
set forth herein or therein or in any other express writing executed and
delivered by such Credit Party and the Loan Parties or any such affiliate and
(h) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Credit Parties or among the Loan Parties and the Credit Parties.
Section 10.16.    Equitable Relief. Each of IHS and the Borrower recognizes that
in the event the Borrower or any other Loan Party fails to pay, perform,
observe, or discharge any or all of the obligations under the Loan Documents,
any remedy at law may prove to be inadequate relief to the Administrative Agent
and the Lenders. Each of IHS and the Borrower therefore agrees that the
Administrative Agent and the Lenders, if the Administrative Agent or the
Required Lenders so request, shall be entitled to temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages.
Section 10.17.    Construction. Each of IHS and the Borrower, each other Loan
Party (by its execution of the Loan Documents to which it is a party), the
Administrative Agent and each Lender acknowledges that each of them has had the
benefit of legal counsel of its own choice and has been afforded an opportunity
to review the Loan Documents with its legal counsel and that the Loan Documents
shall be construed as if jointly drafted by the parties thereto.
Section 10.18.    Independence of Covenants. All covenants under the Loan
Documents shall be given independent effect so that if a particular action or
condition is not permitted by any of such covenants, the fact that it would be
permitted by an exception to, or be otherwise within the limitations of, another
covenant shall not avoid the occurrence of a Default if such action is taken or
such condition exists.
Section 10.19.    USA PATRIOT Act. Each Lender that is subject to the
requirements of the Patriot Act notifies each Loan Party that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Loan Party, which information includes the name and address
of the Loan Party and other information that will allow such Lender to identify
the Loan Party in accordance with the Patriot Act.
Section 10.20.    IN WITNESS WHEREOF, the parties hereto have caused this
Agreement to be duly executed by their respective authorized officers as of the
day and year first above written.

CREDIT AGREEMENT, Page 75



--------------------------------------------------------------------------------

 



IHS INC.
IHS GLOBAL INC.
 
 
By:
/s/ Stephen Green
 
Stephen Green, Executive Vice President, Legal & Secretary
 
 
 
 
 
 
 
 
 
 














CREDIT AGREEMENT, Page 1



--------------------------------------------------------------------------------

 



Agents and the Lenders
 
 
JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender
 
 
 
/s/ Gregory T. Martin
By:
Gregory T. Martin
Title
Vice President



BANK OF AMERICA, N.A., as Syndication Agent, and as a Lender
 
 
 
/s/ Patrick N. Martin
By:
Patrick N. Martin
Title
Director



RBS CITIZENS, N.A., as a Lender
 
 
 
/s/ Srbui Seferian
By:
Srbu Seferian
Title
Senior Vice President



WELLS FARGO BANK, N.A., as a Lender
 
 
 
/s/ Susan T. Gallagher
By:
Susan T. Gallagher
Title
Managing Director



BBVA COMPASS, as a Lender
 
 
 
/s/ Joseph W. Nimmons
By:
Joseph W. Nimmons
Title
Vice President



HSBC BANK USA, N.A., as a Lender
 
 
 
/s/ Katherine M. Wolfe
By:
Katherine M. Wolfe
Title
Vice President


CREDIT AGREEMENT, Page 2



--------------------------------------------------------------------------------

 



ROYAL BANK OF CANADA, as a Lender
 
 
 
/s/ D. W. Scott Johnson
By:
D. W. Scott Johnson
Title
Authorized Signatory



PNC BANK, NATIONAL ASSOCIATION, as a Lender
 
 
 
/s/ Jack Laquatra
By:
Jack Laquatra
Title
Vice President



U.S. BANK NATIONAL ASSOCIATION, as a Lender
 
 
 
/s/ Marty McDonald
By:
Marty McDonald
Title
AVP



TD BANK, N.A., as a Lender
 
 
 
/s/ Craig Welch
By:
Craig Welch
Title
Senior Vice President



GOLDMAN SACHS BANK USA, as a Lender
 
 
 
/s/ Mark Walton
By:
Mark Walton
Title
Authorized Signatory



THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. as a Lender
 
 
 
/s/ Lillian Kim
By:
Lillian Kim
Title
Director




CREDIT AGREEMENT, Page 3



--------------------------------------------------------------------------------

 

HUA NAN COMMERCIAL, LTD., New York Agency, as a Lender
 
 
 
/s/ Sam Hsia
By:
Sam Hsia
Title
Assistant Vice President



SUMITOMO MITSUI BANKING CORPORATION, as a Lender
 
 
 
/s/ David W. Kee
By:
David W. Kee
Title
Managing Director



COMMERCIAL BANK, as a Lender
 
 
 
/s/ Patricia Arshad
By:
Patricia Arshad
Title
Vice President


















CREDIT AGREEMENT, Page 4



--------------------------------------------------------------------------------

 

LIST OF SCHEDULES AND EXHIBITS


SCHEDULES:
Schedule 1.01
–
Guarantors
Schedule 2.01
–
Commitments
Schedule 3.06
–
Disclosed Matters
Schedule 3.12
–
Material Subsidiaries
Schedule 6.01
–
Existing Indebtedness
Schedule 6.02
–
Existing Liens
Schedule 6.04
–
Investments
Schedule 6.09
–
Existing Restrictions
 
 
 
EXHIBITS:
 
 
 
Exhibit A
–
Form of Assignment and Assumption
Exhibit B
–
Form of Compliance Certificate
Exhibit C
–
Form of Guaranty Agreement
Exhibit D
–
Form of Borrowing Request
Exhibit E
–
Form of Interest Election Request






LIST OF SCHEDULES AND EXHIBITS, Solo Page



--------------------------------------------------------------------------------

 

SCHEDULE 1.01
TO
IHS INC.
CREDIT AGREEMENT
GUARANTORS
Guarantors
IHS Inc.
IHS Holding Inc.
IHS CERA LLC
R. L. Polk & Co.
CARFAX, Inc.





SCHEDULE 1.01



--------------------------------------------------------------------------------

 

SCHEDULE 2.01
TO
IHS INC.
CREDIT AGREEMENT
COMMITMENTS
Lender
Loan


Applicable
Percentage
JPMorgan Bank, N.A.
 
 
Bank of America, N.A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TOTAL
 
100.00%
















SCHEDULE 2.01, Page 1



--------------------------------------------------------------------------------

 




SCHEDULE 2.01, Page 2



--------------------------------------------------------------------------------

 

SCHEDULE 3.06
TO
IHS INC.
CREDIT AGREEMENT
DISCLOSED MATTERS
None



SCHEDULE 3.06, Solo Page



--------------------------------------------------------------------------------

 

SCHEDULE 3.12
TO
IHS INC.
CREDIT AGREEMENT
MATERIAL SUBSIDIARIES
Name
Jurisdiction of Organization
Percentage
Ownership
IHS Holding Inc. (f/k/a Information Handling Service Group Inc.)
Delaware
100%
IHS Global Inc.
Delaware
100%
IHS Global S.A.
Switzerland
100%
IHS Global Canada Ltd
Alberta
100%
IHS Group Holdings Limited
England and Wales
100%
IHS Global Limited
England and Wales
100%
R. L. Polk & Co. Inc.
Delaware
100%
CARFAX, Inc.
Pennsylvania
100%






SCHEDULE 3.12, Solo Page



--------------------------------------------------------------------------------

 

SCHEDULE 6.01
TO
IHS INC.
CREDIT AGREEMENT
EXISTING INDEBTEDNESS


[None]



SCHEDULE 6.01, Solo Page



--------------------------------------------------------------------------------

 

SCHEDULE 6.02
TO
IHS INC.
CREDIT AGREEMENT
EXISTING LIENS
None





SCHEDULE 6.02, Solo Page



--------------------------------------------------------------------------------

 

SCHEDULE 6.04
TO
IHS INC.
CREDIT AGREEMENT
INVESTMENTS
[None]



SCHEDULE 6.04, Solo Page



--------------------------------------------------------------------------------

 

SCHEDULE 6.09
TO
IHS INC.
CREDIT AGREEMENT
EXISTING RESTRICTIONS
None





SCHEDULE 6.09, Solo Page



--------------------------------------------------------------------------------

 

EXHIBIT A
TO
IHS INC.
CREDIT AGREEMENT
FORM OF ASSIGNMENT AND ASSUMPTION



EXHIBIT A, Cover Page



--------------------------------------------------------------------------------

 

ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the "Assignment and Assumption") is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the "Assignor") and [Insert name of Assignee] (the
"Assignee"). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
"Credit Agreement"), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor's rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the "Assigned Interest"). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.
1.
Assignor:    ______________________________

2.
Assignee:    ______________________________


[and is an Affiliate/Approved Fund of [identify Lender]1]
3.
Borrower:    IHS Global Inc. (the "Borrower")

4.
Administrative Agent:    JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement

5.
Credit Agreement:    Credit Agreement dated as of July 15, 2013 among IHS Inc.,
IHS Global Inc., the Lenders parties thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the other agents parties thereto.



__________________
1 Select as applicable

ASSIGNMENT AND ASSUMPTION, Page 1



--------------------------------------------------------------------------------

 

6.    Assigned Interest:


Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans2
$
$
%
$
$
%
$
$
%



Effective Date: _____________ ___, 201__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
[The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Loan Parties and their Affiliates
or their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.]


The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
 
 
 
[NAME OF ASSIGNOR
 
 
 
By:
 
 
Title:
 
 
 
 
ASSIGNEE
 
 
 
[NAME OF ASSIGNEE]
 
 
 
By:
 
 
Title:
 











______________________________
2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.





ASSIGNMENT AND ASSUMPTION, Page 2



--------------------------------------------------------------------------------

 

[Consented to and]3 Accepted:
 
 
 
JPMORGAN CHASE BANK, N.A., as Administrative Agent
 
 
 
By:
 
 
Title:
 
 
 
 
[Consented to:]4
 
 
 
IHS INC.
 
 
 
By:
 
 
Title:
 















 

 




























____________________________
3 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
4 To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Credit Agreement.

ASSIGNMENT AND ASSUMPTION, Page 3



--------------------------------------------------------------------------------

 

ANNEX 1
IHS Inc.
Credit Agreement


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document; (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of IHS
Inc., any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by IHS Inc.,
any of its Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Loan Document.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Sections 3.04 or 5.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other electronic communications shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York, other than those conflict of law provisions. that
would defer to the substantive laws of another jurisdiction. This governing law
election has been made by the parties in reliance (at least in part) on Section
5-1401 of the General Obligations Law of the State of New York, as amended (as
and to the extent applicable), and other applicable law








___________________________
5 The concept of "Foreign Lender" should be conformed to the section in the
Credit Agreement governing withholding taxes and gross-up.



STANDARD TERMS AND CONDITIONS TO THE ASSIGNMENT AND ASSUMPTION, Solo Page



--------------------------------------------------------------------------------

 

EXHIBIT B
TO
IHS INC.
CREDIT AGREEMENT
COMPLIANCE CERTIFICATE



EXHIBIT B, Cover Page



--------------------------------------------------------------------------------

 

COMPLIANCE CERTIFICATE
for the
quarter ended __________ __, 201___
To:    JPMorgan Chase Bank, N.A.
Loan and Agency Services Group
[10 South Dearborn Street, 19th Floor
Chicago, IL 60603
Attention: Leonida Mischke
Telephone: 312-385-7055
Telecopy: 888-266-8058]


and each Lender


Ladies and Gentlemen:
This Compliance Certificate (the "Certificate") is being delivered pursuant to
Section 5.01(c) of that certain Credit Agreement (as amended, the "Agreement")
dated as of [ ], 2013, among IHS Inc. (“IHS”), IHS Global Inc. (the “Borrower”),
JPMorgan Chase Bank, N.A. as agent, and the Lenders named therein. All
capitalized terms, unless otherwise defined herein, shall have the same meanings
as in the Agreement. All the calculations set forth below shall be made pursuant
to the terms of the Agreement.
The undersigned, an authorized financial officer of IHS in his capacity as such
financial officer and not in his individual capacity, does hereby certify to the
Administrative Agent and the Banks that:
1. DEFAULT
 
No Default has occurred or, if a Default has occurred, I have described on the
attached Exhibit "A" the nature thereof and the steps taken or proposed to
remedy such Default.
 
 
 
 
Compliance
2.   SECTION 5.01 - Financial Statements and Records
 
 
 
 
 
 
 
(a) Annual audited financial statements of IHS on a consolidated basis within
90 days after the end of each fiscal year end (together with Compliance
Certificate).
 
 
Yes
No
N/A
 
 
 
 
 
 
(b) Quarterly unaudited financial statements of IHS on a consolidated basis
within 45 days after the end of each of the first three fiscal quarters of each
fiscal year (together with Compliance Certificate).
 
 
Yes
No
N/A
 
 
 
 
 
 
3.   SECTION 5.09 - Additional Subsidiaries
 
 
 
 
 
 
 
(a) Are there any Domestic Subsidiaries which are both:
 
 
Yes
No
 
 
 
 
 
 
 
   (i) not a party to the Guaranty Agreement; and
 
 
 
 
 
 
 
 
 
 
 
   (ii) a Material Subsidiary;
 
 
 
 
 


COMPLIANCE CERTIFICATE, Page 1



--------------------------------------------------------------------------------

 

 
 
 
 
 
 
 
 
 
 
 
 
(b) Are there Domestic Subsidiaries which are borrowers or guarantors under the
2011 Credit Agreement or 2012 Credit Agreement and not a party to the Guaranty
Agreement?
 
 
 
 
 
 
 
 
 
 
 
If 3(a) or if 3(b) is yes, joinder of additional Domestic Subsidiaries required?
 
 
Yes
No
 
 
 
 
 
 
 
4. SECTION 6.01 - Debt
 
 
 
 
 
 
 
 
 
 
 
No additional Indebtedness except, among other permitted:
 
 
 
 
 
 
 
 
 
 
 
(a) Unsecured Subsidiary Indebtedness owed to third parties not to exceed:
 
$75,000,000
Yes
No
 
   Actual outstanding:
 
$_______
Yes
No
 
 
 
 
 
 
 
 
 
 
 
 
 
5. SECTION 6.02 - Liens
 
 
 
 
 
 
 
 
 
 
 
(a) Other Liens securing Indebtedness or other Obligations not exceeding
 
$25,000,000
 
 
 
 
 
 
 
 
 
(d) Actual outstanding amount of Indebtedness or other obligation secured by
other Liens:
 
$_______
Yes
No
 
 
 
 
 
 
 
6. SECTION 6.04 - Investments
 
 
 
 
 
 
 
 
 
 
 
(a) Loans and advances to officers, directors and employees not to exceed:
 
1,000,00
 
 
 
 
 
 
 
 
 
(b) Actual
 
$_______
Yes
No
 
 
 
 
 
 
 
 
 
 
 
 
 
7. SECTION 6.05 - Asset Dispositions
 
 
 
 
 
 
 
 
 
 
 
(a) Asset dispositions where Net Proceeds not reinvested not to exceed
$25,000,000
 
 
 
 
 
 
 
 
 
 
 
(b) Actual market or book value, whichever is greater, of assets disposed of for
which the Net Proceeds have not be reinvested.
 
$________
Yes
No
 
 
 
 
 
 
 
8. SECTION 7.01 - Interest Coverage Ratio
 
 
 
 
 
 
 
 
 
 
 
(a) Consolidated EBITDA (from Schedule 1)
 
$________
 
 
 
 
 
 
 
 
 


COMPLIANCE CERTIFICATE, Page 2



--------------------------------------------------------------------------------

 

(b) Consolidated Interest Expense
 
$________
 
 
 
 
 
 
 
 
 
(c) Line 8(a) ÷ Line 8(b)
 
___ to 1.00
 
 
 
 
 
 
 
 
 
(d) Minimum Interest Coverage Ratio permitted by the Agreement
 
3.00 to 1.00
 
Yes
No
 
 
 
 
 
 
9. SECTION 7.02 - Leverage Ratio6
 
 
 
 
 
 
 
 
 
 
 
(a) Consolidated Funded Indebtedness
 
$________
 
 
 
 
 
 
 
 
 
(b) Consolidated EBITDA (for Schedule 1)
 
$________
 
 
 
 
 
 
 
 
 
(c) Actual Leverage Ratio: 9 (a) ÷ 9 (b)=
 
___ to 1.00
 
 
 
 
 
 
 
 
 
(d) Maximum Leverage Ratio
 
__ to 1.00
 
Yes
No
 
 
 
 
 
 
10. Determination of Applicable Rate
 
 
 
 
 
 
 
 
 
 
 
(a) Leverage Ratio (from 9(c))
 
___ to 1.00
 
 
 
 
 
 
 
 
 
(b) Adjustment to margin and fees required (see pricing grid on Schedule 2)
 
 
 
Yes
No
 
 
 
 
 
 
(c) If adjustment required, set forth below new margins
 
 
 
 
 
 
 
 
 
 
 
(i) ABR Spread
 
_______%
 
 
 
(ii) Eurodollar Spread
 
_______%
 
 
 
 
 
 
 
 
 
11. ATTACHED SCHEDULES
 
Attached hereto as schedules are the calculations supporting the computation set
forth above in this Certificate. All information contained herein and on the
attached schedules is true and correct.
 
12. FINANCIAL STATEMENTS
 
The financial statements attached hereto were prepared in accordance with GAAP
and fairly present in all material respects (subject to year end audit
adjustments and absence of footnotes) the financial conditions and the results
of the operations of the Persons reflected thereon, at the date and for the
periods indicated therein.
 
13. CONFLICT
 
In the event of conflict between this Certificate and the Agreement, the
Agreement shall control.
_________________________________
6  If IHS has notified the Administrative Agent in writing that an Acquisition
Threshold has been achieved and has elected a Trigger Quarter, then the Maximum
Leverage Ratio shall be increased to 3.50 to 1.00 during the related Elevated
Leverage Period.


COMPLIANCE CERTIFICATE, Page 3



--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned has executed this Certificate effective as
of the date first written above.
IHS INC.
 
 
 
 
By:
 
 
Name:
 
 
Title:
 






COMPLIANCE CERTIFICATE, Page 4



--------------------------------------------------------------------------------

 

SCHEDULE 1
TO
COMPLIANCE CERTIFICATE


(1) Consolidated EBITDA.7
 
 
 
 
 
Consolidated Net Earnings:
$___________
 
 
 
 
 
 
(a) Consolidated Interest Expense
$___________
 
 
(b) Consolidated Income Tax Expense
$___________
 
 
(c) Consolidated Depreciation and Amortization Charges
$___________
 
 
(d) non-cash charges or expenses in connection with options, restricted stock,
restricted stock units or other equity level awards under any IHS incentive plan
$___________
 
 
(e) cash non-recurring acquisition or restructuring charges or expenses related
to employee severance or facilities consolidation and acquisition related
transactions expenses provided that for any period of calculation, the aggregate
amount added back under this clause (e) shall not comprise more than 10% of the
Consolidated EBITDA for such period,
$___________
 
 
(f) non-cash losses or charges (including charges incurred pursuant to the
refinancing of the credit facility in effect prior to the Agreement) that are
unusual or non-recurring,
$___________
 
 
(g) extraordinary or unusual one time gains
($___________)
 
 
 
 
 
 
(h) Total: Line 1 plus lines (a) through (f) minus line (g)
 
$___________
 
 
 
(2) Adjustments for Leverage Ratio Calculation.
 
 
 
EBITDA from prior Targets for periods prior to acquisitions
$___________
 
 
Consolidated EBITDA for Leverage Ratio calculation
 
$___________



































_____________________________
7 Calculations of Consolidated EBITDA will be calculated to give effect to the
agreed upon Consolidated EBITDA amounts described in the last paragraph of the
definition of “Consolidated EBITDA”.

SCHEDULE 1 to Compliance Certificate, Solo Page



--------------------------------------------------------------------------------

 








SCHEDULE 1 to Compliance Certificate, Solo Page



--------------------------------------------------------------------------------

 

SCHEDULE 2
TO
COMPLIANCE CERTIFICATE


Leverage Ratio
Eurodollar Spread
ABR Spread
Category 1
≥ 3.00 to 1.00
2.25%
1.25%
Category 2
< 3.00 to 1.00
and
≥ 2.50 to 1.00
1.75%
0.75%
Category 3
< 2.50 to 1.00
and
≥ 2.00 to 1.00
1.50%
0.50%
Category 4
< 2.00 to 1.00
and
≥ 1.50 to 1.00
1.25%
0.25%
Category 5
< 1.50 to 1.00
and
≥ 1.00 to 1.00
1.125%
0.125%
Category 6
< 1.00 to 1.00
1.00%
0.00%








SCHEDULE 2 to Compliance Certificate, Page 1



--------------------------------------------------------------------------------

 

EXHIBIT C
TO
IHS INC.
CREDIT AGREEMENT
GUARANTY AGREEMENT



EXHIBIT C, Cover Page



--------------------------------------------------------------------------------

 

GUARANTY AGREEMENT


WHEREAS, IHS Inc. ("IHS") has entered into that certain Credit Agreement dated
as of July 15, 2013 among IHS, IHS Global Inc., the lenders and agents party
thereto (the "Lenders") and JPMORGAN CHASE BANK, N.A., as the administrative
agent for the lenders (the "Administrative Agent") (such Credit Agreement, as it
may hereafter be amended or otherwise modified from time to time, being
hereinafter referred to as the "Credit Agreement", and capitalized terms not
otherwise defined herein shall have the same meaning as set forth in the Credit
Agreement);
WHEREAS, the execution of this Guaranty Agreement is a condition to the
Administrative Agent's and each Lender's obligations under the Credit Agreement;
NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, IHS and each of the undersigned Subsidiaries and any
Subsidiary hereafter added as a "Guarantor" hereto pursuant to a Subsidiary
Joinder Agreement in the form attached hereto as Exhibit A (individually a
"Guarantor" and collectively the "Guarantors"), hereby irrevocably and
unconditionally guarantees to the Credit Parties the full and prompt payment and
performance of the Guaranteed Indebtedness (hereinafter defined), this Guaranty
Agreement being upon the following terms:
1.    Guaranteed Indebtedness. The term "Guaranteed Indebtedness", as used
herein, means all of the Obligations (excluding with respect to any Guarantor,
any Excluded Swap Obligations of such Guarantor), as defined in the Credit
Agreement, including any and all post‑petition interest and expenses (including
attorneys' fees) whether or not allowed under any bankruptcy, insolvency, or
other similar law; provided that the Guaranteed Indebtedness shall be limited,
with respect to each Guarantor, to an aggregate amount equal to the largest
amount that would not render such Guarantor's obligations hereunder subject to
avoidance under Section 544 or 548 of the United States Bankruptcy Code or under
any applicable state law relating to fraudulent transfers or conveyances;
provided further that for purposes of determining any Guarantor’s guarantee of
the Guaranteed Indebtedness under this Guaranty Agreement, the definition of
"Obligations" shall not create any guarantee by any Guarantor of any Excluded
Swap Obligations of such Guarantor.
2.    Contribution Agreement. The Guarantors together desire to allocate among
themselves (collectively, the "Contributing Guarantors"), in a fair and
equitable manner, their obligations (other than, with respect to any Guarantor,
any Excluded Swap Obligations of such Guarantor) arising under this Guaranty
Agreement and the other Loan Documents. Accordingly, in the event any payment or
distribution is made by a Guarantor under this Guaranty Agreement or under the
other Loan Documents (other than, with respect to such Guarantor, any payment or
distribution made under any Excluded Swap Obligations of such Guarantor) (a
"Funding Guarantor") that exceeds its Fair Share (as defined below), that
Funding Guarantor shall be entitled to a contribution from each of the other
Contributing Guarantors in the amount of such other Contributing Guarantor's
Fair Share Shortfall (as defined below), with the result that all such
contributions will cause each Contributing Guarantor's Aggregate Payments (as
defined below) to equal its Fair Share. "Fair Share" means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(i) the ratio of (x) the Adjusted Maximum Amount (as defined below) with respect
to such Contributing Guarantor to (y) the aggregate of the Adjusted Maximum
Amounts with respect to all Contributing Guarantors, multiplied by (ii) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under the Loan Documents in respect of the obligations guarantied
(other than, with respect to such Guarantor, any Excluded Swap Obligations of
such Guarantor). "Fair Share Shortfall" means, with respect to a Contributing
Guarantor as of any date of determination, the excess, if any, of the Fair Share
of such Contributing Guarantor over the Aggregate Payments of such Contributing
Guarantor.

GUARANTY AGREEMENT, Page 1



--------------------------------------------------------------------------------

 

"Adjusted Maximum Amount" means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty Agreement determined in
accordance with the provisions hereof; provided that, solely for purposes of
calculating the "Adjusted Maximum Amount" with respect to any Contributing
Guarantor for purposes of this paragraph 2, the assets or liabilities arising by
virtue of any rights to or obligations of contribution hereunder shall not be
considered as assets or liabilities of such Contributing Guarantor. "Aggregate
Payments" means, with respect to a Contributing Guarantor as of any date of
determination, the aggregate amount of all payments and distributions made on or
before such date by such Contributing Guarantor in respect of this Guaranty
Agreement (including, without limitation, in respect of this paragraph 2) and
the other Loan Documents. The amounts payable as contributions hereunder shall
be determined as of the date on which the related payment or distribution is
made by the applicable Funding Guarantor. The allocation among Contributing
Guarantors of their obligations as set forth in this paragraph 2 shall not be
construed in any way to limit the liability of any Contributing Guarantor
hereunder.
3.    Absolute and Irrevocable Guaranty. This instrument shall be an absolute,
continuing, irrevocable and unconditional guaranty of payment and performance,
and not a guaranty of collection, and each Guarantor shall remain liable on its
obligations hereunder until the Obligations are Fully Satisfied. No set‑off,
counterclaim, recoupment, reduction, or diminution of any obligation, or any
defense of any kind or nature which the Borrower may have against any Credit
Party or any other Person, or which any Guarantor may have against the Borrower,
any Credit Party or any other Person, shall be available to, or shall be
asserted by, any Guarantor against any Credit Party or any subsequent holder of
the Guaranteed Indebtedness or any part thereof or against payment of the
Guaranteed Indebtedness or any part thereof other than Full Satisfaction of the
Obligations. If the payment of any amount of principal of, interest with respect
to or any other amount constituting the Guaranteed Indebtedness, or any portion
thereof, is rescinded, voided or must otherwise be refunded by the
Administrative Agent or any Credit Party for any reason, then the Guaranteed
Indebtedness and all terms and provisions of this Guaranty Agreement will be
automatically reinstated and become automatically effective and in full force
and effect, all to the extent that and as though such payment so rescinded,
voided or otherwise refunded had never been made.


4.    Rights Cumulative. If a Guarantor becomes liable for any indebtedness
owing by the Borrower to any Credit Party by endorsement or otherwise, other
than under this Guaranty Agreement, such liability shall not be in any manner
impaired or affected hereby, and the rights of the Credit Parties hereunder
shall be cumulative of any and all other rights that any Credit Party may ever
have against such Guarantor. The exercise by any Credit Party of any right or
remedy hereunder or under any other instrument, or at law or in equity, shall
not preclude the concurrent or subsequent exercise of any other right or remedy.
5.    Agreement to Pay Guaranteed Indebtedness. In the event of default by the
Borrower in payment or performance of the Guaranteed Indebtedness, or any part
thereof, when such Guaranteed Indebtedness becomes due, whether by its terms, by
acceleration, or otherwise, the Guarantors shall, jointly and severally,
promptly pay the amount due thereon to Administrative Agent, without notice or
demand, in the lawful currency in which such amount is due, and it shall not be
necessary for Administrative Agent or any other Credit Party, in order to
enforce such payment by any Guarantor, first to institute suit or exhaust its
remedies against the Borrower or others liable on such Guaranteed Indebtedness,
or to enforce any rights against any collateral which shall ever have been given
to secure such Guaranteed Indebtedness. In the event such payment is made by a
Guarantor, then such Guarantor shall be subrogated to the rights then held by
Administrative Agent and any other Credit Party with respect to the Guaranteed
Indebtedness to the extent to which the Guaranteed Indebtedness was discharged
by such Guarantor. Notwithstanding the foregoing, upon payment by such Guarantor
of any sums to Administrative Agent or any other Credit Party hereunder, all
rights of such Guarantor against the Borrower, any other guarantor or any
collateral arising as a result

GUARANTY AGREEMENT, Page 2



--------------------------------------------------------------------------------

 

therefrom by way of right of subrogation, reimbursement, contribution or
otherwise shall in all respects be subordinate and junior in right of payment to
the prior Full Satisfaction of the Obligations. All payments received by the
Administrative Agent hereunder shall be applied by the Administrative Agent to
payment of the Guaranteed Indebtedness in the order provided for in
Section 2.18(f) of the Credit Agreement.
6.    Stay of Acceleration. If acceleration of the time for payment of any
amount payable by the Borrower under the Guaranteed Indebtedness is stayed upon
the insolvency, bankruptcy, or reorganization of the Borrower, all such amounts
otherwise subject to acceleration under the terms of the Guaranteed Indebtedness
shall nonetheless be payable by the Guarantors hereunder forthwith on demand by
Administrative Agent or any other Credit Party.
7.    Obligations Not Impaired. Each Guarantor hereby agrees that its
obligations under the Loan Documents shall not be released, discharged,
diminished, impaired, reduced, or affected for any reason or by the occurrence
of any event, including, without limitation, one or more of the following
events, whether or not with notice to or the consent of any Guarantor: (a) the
taking or accepting of collateral as security for any or all of the Guaranteed
Indebtedness or the release, surrender, exchange, or subordination of any
collateral now or hereafter securing any or all of the Guaranteed Indebtedness;
(b) any partial release of the liability of any Guarantor hereunder, or the full
or partial release of any other guarantor from liability for any or all of the
Guaranteed Indebtedness; (c) any disability of the Borrower, any Guarantor or
any other Person, or the dissolution, insolvency, or bankruptcy of the Borrower,
any Guarantor, or any other Person at any time liable for the payment of any or
all of the Guaranteed Indebtedness; (d) any renewal, extension, modification,
waiver, amendment, or rearrangement of any or all of the Guaranteed Indebtedness
or any instrument, document, or agreement evidencing, securing, or otherwise
relating to any or all of the Guaranteed Indebtedness; (e) any adjustment,
indulgence, forbearance, waiver, or compromise that may be granted or given by
Administrative Agent or any other Credit Party to the Borrower, any Guarantor,
or any other Person ever liable for any or all of the Guaranteed Indebtedness;
(f) any neglect, delay, omission, failure, or refusal of Administrative Agent or
any other Credit Party to take or prosecute any action for the collection of any
of the Guaranteed Indebtedness or to foreclose or take or prosecute any action
in connection with any instrument, document, or agreement evidencing, securing,
or otherwise relating to any or all of the Guaranteed Indebtedness; (g) the
unenforceability or invalidity of any or all of the Guaranteed Indebtedness or
of any instrument, document, or agreement evidencing, securing, or otherwise
relating to any or all of the Guaranteed Indebtedness; (h) any payment by the
Borrower or any other Person to Administrative Agent or any other Credit Party
is held to constitute a preference under applicable bankruptcy or insolvency law
or if for any other reason Administrative Agent or any other Credit Party is
required to refund any payment or pay the amount thereof to someone else;
(i) the settlement or compromise of any of the Guaranteed Indebtedness; (j) the
non‑perfection of any security interest or lien securing any or all of the
Guaranteed Indebtedness; (k) any impairment of any collateral securing any or
all of the Guaranteed Indebtedness; (l) the failure of Administrative Agent or
any other Credit Party to sell any collateral securing any or all of the
Guaranteed Indebtedness in a commercially reasonable manner or as otherwise
required by law; (m) any change in the corporate or other existence, structure,
or ownership of the Borrower or any Guarantor; or (n) any other circumstance
which might otherwise constitute a defense available to, or discharge of, the
Borrower or any other Guarantor (other than the Full Satisfaction of the
Obligations).
8.    Representations and Warranties. Each Guarantor represents and warrants to
Administrative Agent and the Lenders as follows:
(a)    Credit Agreement Representations. All representations and warranties in
the Credit Agreement relating to it are true and correct as of the date hereof
and on each date the representations and warranties hereunder are restated
pursuant to any of the Loan Documents with the same force and effect as

GUARANTY AGREEMENT, Page 3



--------------------------------------------------------------------------------

 

if such representations and warranties had been made on and as of such date
except to the extent that such representations and warranties relate
specifically to another date.
(b)    Independent Analysis. It has, independently and without reliance upon
Administrative Agent or any Lender and based upon such documents and information
as it has deemed appropriate, made its own analysis and decision to enter into
the Loan Documents to which it is a party.
(c)    Borrower Information. It has adequate means to obtain from the Borrower
Representative on a continuing basis information concerning the financial
condition and assets of the Borrower and it is not relying upon Administrative
Agent or any Lender to provide (and neither the Administrative Agent nor any
Lender shall have any duty to provide) any such information to it either now or
in the future.
(d)    Benefit of Guaranty. The value of the consideration received and to be
received by each Guarantor as a result of the Borrower’s and the Lenders'
entering into the Credit Agreement and each Guarantor's executing and delivering
this Guaranty Agreement is reasonably worth at least as much as the liability
and obligation of each Guarantor hereunder, and such liability and obligation
and the Credit Agreement have benefited and may reasonably be expected to
benefit each Guarantor directly or indirectly.
9.    Covenants of Guarantor. Each Guarantor covenants and agrees that until the
Loan Obligations have been Fully Satisfied, it will comply with all covenants
set forth in the Credit Agreement specifically applicable to it.
10.    Right of Set Off. When an Event of Default exists and subject to the
terms of Section 2.18 of the Credit Agreement, Administrative Agent and each
other Credit Party shall have the right to set-off and apply against this
Guaranty Agreement (and the obligations of the Guarantors hereunder) or the
Guaranteed Indebtedness or both, at any time and without notice to any
Guarantor, any and all deposits (general or special, time or demand, provisional
or final) or other sums at any time credited by or owing from Administrative
Agent and each other Credit Party to any Guarantor whether or not the Guaranteed
Indebtedness is then due and irrespective of whether or not Administrative Agent
or any other Credit Party shall have made any demand under this Guaranty
Agreement.  Each Credit Party agrees promptly to notify the Borrower
Representative (with a copy to the Administrative Agent) after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.  The rights and remedies of
Administrative Agent and other Credit Parties hereunder are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
which Administrative Agent or any other Credit Party may have. Notwithstanding
the foregoing, no amount received from, or set off with respect to, any
Guarantor shall be applied to any Excluded Swap Obligation of such Guarantor.
11.    Intercompany Subordination.
(a)    Debt Subordination. Each Guarantor hereby agrees that the Subordinated
Indebtedness (as defined below) shall be subordinate and junior in right of
payment to the Full Satisfaction of the Obligations. The Subordinated
Indebtedness shall not be payable, and no payment of principal, interest or
other amounts on account thereof, and no property or guarantee of any nature to
secure or pay the Subordinated Indebtedness shall be made or given, directly or
indirectly by or on behalf of any Debtor (hereafter defined) or received,
accepted, retained or applied by any Guarantor unless and until the Obligations
shall have been Fully Satisfied; except that prior to the occurrence and
continuance of an Event of Default, each Debtor shall have the right to make
payments and a Guarantor shall have the right to receive payments on the
Subordinated Indebtedness from time to time in the ordinary course of business.
When an Event of Default exists, no payments may be made or given on the
Subordinated Indebtedness, directly or indirectly, by or on behalf of any Debtor
or received, accepted, retained or applied by any Guarantor unless and until

GUARANTY AGREEMENT, Page 4



--------------------------------------------------------------------------------

 

the Obligations shall have been Fully Satisfied. If any sums shall be paid to a
Guarantor by any Debtor or any other Person on account of the Subordinated
Indebtedness when such payment is not permitted hereunder, such sums shall be
held in trust by such Guarantor for the benefit of Administrative Agent and the
other Credit Parties and shall forthwith be paid to Administrative Agent and
applied by Administrative Agent against the Guaranteed Indebtedness in
accordance with this Guaranty Agreement. For purposes of this Guaranty Agreement
and with respect to a Guarantor, the term "Subordinated Indebtedness" means all
indebtedness, liabilities, and obligations of the Borrower or any Guarantor (the
Borrower and such other Guarantor herein the "Debtors") to such Guarantor,
whether such indebtedness, liabilities, and obligations now exist or are
hereafter incurred or arise, or are direct, indirect, contingent, primary,
secondary, several, joint and several, or otherwise, and irrespective of whether
such indebtedness, liabilities, or obligations are evidenced by a note,
contract, open account, or otherwise, and irrespective of the Person or Persons
in whose favor such indebtedness, obligations, or liabilities may, at their
inception, have been, or may hereafter be created, or the manner in which they
have been or may hereafter be acquired by such Guarantor.
(b)    Lien Subordination. Each Guarantor agrees that any and all Liens
(including any judgment liens) upon any Debtor's assets securing payment of any
Subordinated Indebtedness shall be and remain inferior and subordinate to any
and all Liens upon any Debtor's assets securing payment of the Guaranteed
Indebtedness or any part thereof and guarantees in respect thereof, regardless
of whether such Liens in favor of a Guarantor, Administrative Agent or any other
Credit Party presently exist or are hereafter created or attached. Without the
prior written consent of Administrative Agent, no Guarantor shall (i) file suit
against any Debtor or exercise or enforce any other creditor's right it may have
against any Debtor, or (ii) foreclose, repossess, sequester, or otherwise take
steps or institute any action or proceedings (judicial or otherwise, including
without limitation the commencement of, or joinder in, any liquidation,
bankruptcy, rearrangement, debtor's relief or insolvency proceeding) to enforce
any obligations of any Debtor to such Guarantor or any Liens held by such
Guarantor on assets of any Debtor.
(c)    Insolvency Proceeding. In the event of any receivership, bankruptcy,
reorganization, rearrangement, debtor's relief, or other insolvency proceeding
involving any Debtor as debtor, Administrative Agent shall have the right to
prove and vote any claim under the Subordinated Indebtedness and to receive
directly from the receiver, trustee or other court custodian all dividends,
distributions, and payments made in respect of the Subordinated Indebtedness
until the Obligations have been Fully Satisfied. The Administrative Agent may
apply any such dividends, distributions, and payments against the Guaranteed
Indebtedness in accordance with the Credit Agreement.
12.    Amendment and Waiver. Except for modifications made pursuant to the
execution and delivery of a Subsidiary Joinder Agreement (which needs to be
signed only by the Subsidiary party thereto) and the release of any Guarantor
from its obligations hereunder (which shall require the consent of all Lenders
except as otherwise provided in Section 9.10 of the Credit Agreement), no
amendment or waiver of any provision of this Guaranty Agreement or consent to
any departure by any Guarantor therefrom shall in any event be effective unless
the same shall be in writing and signed by the parties required by Section
10.02(b) of the Credit Agreement. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.
13.    Tolling of Statutes of Limitation. To the extent permitted by law, any
acknowledgment or new promise, whether by payment of principal or interest or
otherwise and whether by the Borrower or others (including any Guarantor), with
respect to any of the Guaranteed Indebtedness shall, if the statute of
limitations in favor of a Guarantor against Administrative Agent or any other
Credit Party shall have commenced to run, toll the running of such statute of
limitations and, if the period of such statute of limitations shall have
expired, prevent the operation of such statute of limitations.

GUARANTY AGREEMENT, Page 5



--------------------------------------------------------------------------------

 

14.    Successor and Assigns. This Guaranty Agreement is for the benefit of the
Credit Parties, their Affiliates and the Indemnitees and their successors and
assigns, and in the event of an assignment of the Guaranteed Indebtedness, or
any part thereof, the rights and benefits hereunder, to the extent applicable to
the indebtedness so assigned, may be transferred with such indebtedness. This
Guaranty Agreement is binding not only on each Guarantor, but on each
Guarantor's successors and assigns. No Guarantor may assign or otherwise
transfer any of its rights or obligations hereunder without prior written
consent of each Lender except as otherwise permitted by the Credit Agreement and
any attempted assignment or transfer without such consent shall be null and
void.
15.    Reliance and Inducement. Each Guarantor recognizes that Administrative
Agent and the Lenders are relying upon this Guaranty Agreement and the
undertakings of each Guarantor hereunder and under the other Loan Documents to
which each is a party in making extensions of credit to the Borrower under the
Credit Agreement and further recognizes that the execution and delivery of this
Guaranty Agreement and the other Loan Documents to which each Guarantor is a
party is a material inducement to Administrative Agent and the Lenders in
entering into the Credit Agreement and continuing to extend credit thereunder.
Each Guarantor hereby acknowledges that there are no conditions to the full
effectiveness of this Guaranty Agreement or any other Loan Document to which it
is a party.
16.    Notice. Any notice or demand to any Guarantor under or in connection with
this Guaranty Agreement or any other Loan Document to which it is a party shall
be deemed effective if given to the Guarantor, care of the Borrower
Representative in accordance with the notice provisions in the Credit Agreement.
17.    Expenses. The Guarantors shall, jointly and severally, pay on demand all
reasonable attorneys' fees and all other reasonable costs and expenses incurred
by Administrative Agent and the other Credit Parties in connection with the
administration, enforcement, or collection of this Guaranty Agreement.
18.    Waiver of Promptness, Diligence, etc. Except as otherwise specifically
provided in the Credit Agreement, each Guarantor hereby waives promptness,
diligence, notice of any default under the Guaranteed Indebtedness, demand of
payment, notice of acceptance of this Guaranty Agreement, presentment, notice of
protest, notice of dishonor, notice of the incurring by the Borrower of
additional indebtedness, and all other notices and demands with respect to the
Guaranteed Indebtedness and this Guaranty Agreement.
19.    Incorporation of Credit Agreement. The Credit Agreement, and all of the
terms thereof applicable to each Guarantor, are incorporated herein by
reference, the same as if stated verbatim herein, and each Guarantor agrees that
Administrative Agent and the Lenders may exercise any and all rights granted to
any of them under the Credit Agreement and the other Loan Documents without
affecting the validity or enforceability of this Guaranty Agreement.
20.    Entire Agreement. This Guaranty Agreement embodies the final, entire
agreement of each Guarantor, agent and the other Credit Parties with respect to
each Guarantor's guaranty of the Guaranteed Indebtedness and supersedes any and
all prior commitments, agreements, representations, and understandings, whether
written or oral, relating to the subject matter hereof. This Guaranty Agreement
is intended by each Guarantor, Administrative Agent and the other Credit Parties
as a final and complete expression of the terms of the Guaranty Agreement, and
no course of dealing among any Guarantor, the Administrative Agent and any other
Credit Parties, no course of performance, no trade practices, and no evidence of
prior, contemporaneous or subsequent oral agreements or discussions or other
extrinsic evidence of any nature shall be used to contradict, vary, supplement
or modify any term of this Guaranty Agreement.

GUARANTY AGREEMENT, Page 6



--------------------------------------------------------------------------------

 

21.    No Waiver. No failure or delay by the Administrative Agent or any other
Credit Party in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.
22.    Damage Limitation. To the extent permitted by applicable law, each
Guarantor agrees that it will not assert, and each Guarantor hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Guaranty Agreement
or any agreement or instrument contemplated hereby, the Transactions, any Loan
or the use of the proceeds thereof.
23.    Survival. All covenants, agreements, representations and warranties made
by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Guaranty Agreement
or any other Loan Document shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent or any Credit Party may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect until the
Obligations have been Fully Satisfied.
24.    Counterparts. This Guaranty Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Guaranty Agreement by telecopy or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Guaranty
Agreement.
25.    Severability. Any provision of this Guaranty Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
26.    Governing Law. This Guaranty Agreement shall be governed by and construed
in accordance with the applicable law pertaining in the State of New York, other
than those conflict of law provisions that would defer to the substantive laws
of another jurisdiction. This governing law election has been made by the
parties in reliance (at least in part) on Section 5–1401 of the General
Obligations Law of the State of New York, as amended (as and to the extent
applicable), and other applicable law.
27.    Jurisdiction. EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL BE
HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW,
IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT
IN ANY SUCH ACTION OR

GUARANTY AGREEMENT, Page 7



--------------------------------------------------------------------------------

 

PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
28.    Venue. Each party hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Guaranty Agreement or any other
Loan Document in any court referred to paragraph 27. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
29.    Service of Process. Each party to this Guaranty Agreement irrevocably
consents to service of process in the manner provided for notices in
paragraph 16. Nothing in this Guaranty Agreement or any other Loan Document will
affect the right of any party to this Guaranty Agreement to serve process in any
other manner permitted by law. Each Guarantor hereby irrevocably designates,
appoints and empowers IHS with offices at Two Grand Central Tower, 140 East 45th
Street, 40th Floor, New York, NY 10017, Attn: Stephen Green, Esq., Executive
Vice President, Legal (Telephone: (212) 850-8543; Facsimile: 212 850-8540) as
its designee, appointee and agent to receive, accept and acknowledge for and on
its behalf, and in respect of its property, service of any and all legal
process, summons, notices and documents which may be served in any such action
or proceeding. IHS accepts such appointment and agrees to so act on the behalf
of each Guarantor hereunder until the Full Satisfaction of the Obligations. If
for any reason IHS shall cease to be available to act as such, each Guarantor
agrees to designate a new designee, appointee and agent in the United States on
the terms and for the purposes of this provision satisfactory to the
Administrative Agent under this Agreement.
30.    Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTY AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS GUARANTY AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS PARAGRAPH.
31.    Headings. All paragraph headings used herein are for convenience of
reference only, are not part of this Guaranty Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Guaranty
Agreement.
32.    Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally, and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Guaranty Agreement in respect of any
Swap Obligation (provided, however, that each Qualified ECP Guarantor shall only
be liable under this Section 32 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section 32,
or otherwise under this Guaranty Agreement, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section 32 shall remain in full force and effect until the payment in full and
discharge of the Obligations guaranteed under this Guaranty Agreement. Each
Qualified ECP Guarantor intends that this Section 32 constitute, and this
Section 32 shall be deemed to constitute, a

GUARANTY AGREEMENT, Page 8



--------------------------------------------------------------------------------

 

“keepwell, support, or other agreement” for the benefit of each other Loan Party
for all purposes of section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


EXECUTED as of the date first written above.


GUARANTORS:
 
 
 
 
 
IHS Inc.
 
 
IHS Holding Inc.
 
 
IHS CERA LLC
 
 
R. L. Polk & Co.
 
 
CARFAX, Inc.
 
 

By:
 
 
Stephen Green, Executive Vice President, Legal & Secretary of each Guarantor








GUARANTY AGREEMENT, Page 9



--------------------------------------------------------------------------------

 

EXHIBIT "A"
TO
GUARANTY AGREEMENT
Subsidiary Joinder Agreement



EXHIBIT "A" to GUARANTY AGREEMENT, Cover Page



--------------------------------------------------------------------------------

 

SUBSIDIARY JOINDER AGREEMENT
This SUBSIDIARY JOINDER AGREEMENT (the "Agreement") dated as of
____________________, ____ is executed by the undersigned (the "Guarantor") for
the benefit of JPMORGAN CHASE BANK, N.A., in its capacity as administrative
agent for the lenders party to the hereafter identified Credit Agreement (in
such capacity herein, the "Administrative Agent") and for the benefit of the
other Credit Parties in connection with that certain Credit Agreement dated as
of [ ], 2013 among IHS Inc., IHS Global Inc., the lenders and agents party
thereto and the Administrative Agent (such Credit Agreement, as it may hereafter
be amended or otherwise modified from time to time, being hereinafter referred
to as the "Credit Agreement", and capitalized terms not otherwise defined herein
shall have the same meaning as set forth in the Credit Agreement).
The Guarantor is required to execute this Agreement pursuant to Section 5.09 of
the Credit Agreement.
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Guarantor hereby agrees as follows:
1.    The Guarantor hereby assumes all the obligations of a "Guarantor" under
the Guaranty Agreement and agrees that it is a "Guarantor" and bound as a
"Guarantor" under the terms of the Guaranty Agreement as if it had been an
original signatory thereto. In accordance with the forgoing and for valuable
consideration, the receipt and adequacy of which are hereby acknowledged,
Guarantor irrevocably and unconditionally guarantees to the Administrative Agent
and the other Credit Parties the full and prompt payment and performance of the
Guaranteed Indebtedness (as defined in the Guaranty Agreement) upon the terms
and conditions set forth in the Guaranty Agreement.
2.    This Agreement shall be deemed to be part of, and a modification to, the
Guaranty Agreement and shall be governed by all the terms and provisions of the
Guaranty Agreement, which terms are incorporated herein by reference, are
ratified and confirmed and shall continue in full force and effect as valid and
binding agreements of Guarantor enforceable against Guarantor. The Guarantor
hereby waives notice of Administrative Agent's or any other Credit Parties'
acceptance of this Agreement.
IN WITNESS WHEREOF, the Guarantor has executed this Agreement as of the day and
year first written above.
Guarantor:
 
 
 
 
By:
 
 
Name:
 
 
Title:
 






SUBSIDIARY JOINDER AGREEMENT, Solo Page



--------------------------------------------------------------------------------

 

EXHIBIT D
TO
IHS INC.
CREDIT AGREEMENT
Borrowing Request



EXHIBIT D, Cover Page



--------------------------------------------------------------------------------

 

BORROWING REQUEST
___________, __, ____
To:    JPMorgan Chase Bank, N.A.
Loan and Agency Services Group
[10 South Dearborn Street, 19th Floor
Chicago, IL 60603
Attention: Leonida Mischke
Telephone: 312-385-7055
Telecopy: 888-266-8058]


and each Lender


Ladies and Gentlemen:
The undersigned, IHS Inc. (the "Borrower Representative"), refers to the Credit
Agreement (as amended, the "Agreement") dated as of [ ], 2013, among IHS Inc.,
IHS Global Inc. (the "Borrower"), JPMorgan Chase Bank, N.A. as agent, and the
agents and Lenders named therein. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.
The Borrower Representative hereby gives the Administrative Agent and the
Lenders notice pursuant to Section 2.03 of the Credit Agreement that the
Borrower Representative requests a Borrowing under the Credit Agreement, and in
connection therewith sets forth below the information relating to such Borrowing
(the "Requested Borrowing").
(i)
The date of the Requested Borrowing is ______________;

(ii)
The principal amount of the Requested Borrowing is $_______________;




BORROWING REQUEST, Page 1



--------------------------------------------------------------------------------

 

(vi)
The Type or Types of the Borrowing requested (i.e., ABR Borrowing or Eurodollar
Borrowing) and, if applicable the Interest Periods applicable thereto are set
forth in the table below:

Amount
Type
Interest Period
(if applicable)
1.
 
_____ Month(s)
2.
 
_____ Month(s)
3.
 
_____ Month(s)
4.
 
_____ Month(s)
5.
 
_____ Month(s)
6.
 
_____ Month(s)



(vii)
The proceeds of the Requested Borrowing should be disbursed directly to the
entities in the amounts and in accordance with the transfer instructions set
forth in the table below:

Amount
Recipient
Instructions
$
 
 
$
 
 
$
 
 
$
 
 



By its execution below, the Borrower Representative represents and warrants to
the Administrative Agent and the Lenders:
(i)    At the time of and immediately after giving effect to the Requested
Borrowing, no Default exists;
(ii)    The representations and warranties of each Loan Party set forth in the
Loan Documents are true and correct on and as of the date of the Requested
Borrowing with the same force and effect as if such representations and
warranties had been made on and as of such date except to the extent that such
representations and warranties relate specifically to another date; and
The instructions set forth herein are irrevocable, except as otherwise provided
by the Credit Agreement. A telecopy or other electronic communication of these
instructions shall be deemed valid and may be accepted and relied upon by the
Administrative Agent and the Lenders as an original.
IHS INC.
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 




BORROWING REQUEST, Page 2



--------------------------------------------------------------------------------

 

EXHIBIT E
TO
IHS INC.
CREDIT AGREEMENT
Interest Election Request



EXHIBIT E, Cover Page



--------------------------------------------------------------------------------

 

INTEREST ELECTION REQUEST
___________ ___, ____
To:    JPMorgan Chase Bank, N.A.
Loan and Agency Services Group
[10 South Dearborn Street, 19th Floor
Chicago, IL 60603
Attention: Leonida Mischke
Telephone: 312-385-7055
Telecopy: 888-266-8058]


and each Lender
Ladies and Gentlemen:
The undersigned, IHS Inc. (the "Borrower Representative"), refers to the Credit
Agreement (as amended, the "Agreement") dated as of [ ], 2013, among IHS Inc.,
IHS Global Inc. (the "Borrower"), JPMorgan Chase Bank, N.A. as agent, and the
agents and Lenders named therein. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.
The Borrower Representative hereby gives the Administrative Agent and the
Lenders notice pursuant to Section 2.07 of the Credit Agreement that the
Borrower requests a conversion or continuation (a "Change") of the Borrowing or
Borrowings specified on Schedule 1.
By its execution below, the Borrower Representative represents and warrants to
the Administrative Agent and the Lenders:
(i)    At the time of and immediately after giving effect to the requested
Change, no Default exists; and
(ii)    The representations and warranties of each Loan Party set forth in the
Loan Documents are true and correct on and as of the date of the requested
Change with the same force and effect as if such representations and warranties
had been made on and as of such date except to the extent that such
representations and warranties relate specifically to another date.
The instructions set forth herein are irrevocable, except as otherwise provided
by the Credit Agreement. A telecopy or other electronic communication of these
instructions shall be deemed valid and may be accepted and relied upon by the
Administrative Agent and the Lenders as an original.
IHS INC.
 
 
 
 
By:
 
 
Name:
 
 
Title:
 






INTEREST ELECTION REQUEST, Solo Page



--------------------------------------------------------------------------------

 

SCHEDULE 1
TO
INTEREST ELECTION REQUEST


Current Type
(ABR or Eurodollar)
Current Principal Amount
Current Interest Period Expiration Date
Continue as (Type)
Convert to (Type)
New Interest Period Length
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






SCHEDULE 1 TO INTEREST ELECTION REQUEST, Solo Page



--------------------------------------------------------------------------------

 





